

Exhibit 10.33











--------------------------------------------------------------------------------

PEBBLEBROOK HOTEL, L.P.
$60,000,000 4.70% Senior Notes, Series A, due December 1, 2023


$40,000,000 4.93% Senior Notes, Series B, due December 1, 2025


______________
NOTE PURCHASE AND GUARANTEE AGREEMENT
______________
Dated November 12, 2015



--------------------------------------------------------------------------------













--------------------------------------------------------------------------------




TABLE OF CONTENTS




     SECTION
                                                    HEADING
PAGE


 
 
 
 
 
      SECTION 1.       AUTHORIZATION OF NOTES
1


 
 




 
 
      SECTION 2.       SALE AND PURCHASE OF NOTES
1


 
Section 2.1.    Purchase and Sale of Notes
1


 
Section 2.2.    Affiliate Guaranties
2


 
 
 
      SECTION 3.       CLOSING
 
2


 
 
 
 
 
      SECTION 4.       CONDITIONS TO CLOSING
2


 
Section 4.1.    Representations and Warranties
2


 
Section 4.2.    Performance; No Default
2


 
Section 4.3.    Compliance Certificates
3


 
Section 4.4.    Opinions of Counsel
3


 
Section 4.5.    Purchase Permitted By Applicable Law, Etc
4


 
Section 4.6.    Sale of Other Notes
4


 
Section 4.7.    Payment of Special Counsel Fees
4


 
Section 4.8.    Private Placement Number
4


 
Section 4.9.    Changes in Corporate Structure
4


 
Section 4.10.  Affiliate Guaranties
4


 
Section 4.11.  Funding Instructions
4


 
Section 4.12.  Proceedings and Documents
5


 
 
      SECTION 5.       REPRESENTATIONS AND WARRANTIES OF THE
 
                                  COMPANY AND THE PARENT REIT
5


 
Section 5.1.    Organization; Power and Authority
5


 
Section 5.2.    Authorization, Etc
5


 
Section 5.3.    Disclosure
5


 
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
 
 
                       Affiliates
6


 
Section 5.5.    Financial Statements; Material Liabilities
6


 
Section 5.6.    Compliance with Laws, Other Instruments, Etc
7


 
Section 5.7.   Governmental Authorizations, Etc
7


 
Section 5.8.   Litigation; Observance of Agreements, Statutes and
 
 
                      Orders
7


 
Section 5.9.   Taxes
7




‑i‑

--------------------------------------------------------------------------------




 
Section 5.10.   Title to Property; Leases
8


 
Section 5.11.   Licenses, Permits, Etc
8


 
Section 5.12.   Compliance with ERISA
8


 
Section 5.13.   Private Offering
9


 
Section 5.14.   Use of Proceeds; Margin Regulations
9


 
Section 5.15.   Existing Indebtedness; Future Liens
10


 
Section 5.16.   Foreign Assets Control Regulations, Etc
10


 
Section 5.17.   Status under Certain Statutes
12


 
Section 5.18.   Notes and Affiliate Guaranties Rank Pari Passu
12


 
Section 5.19.   Environmental Matters
12


 
Section 5.20.   REIT Status
13


 
 
 
 
 
      SECTION 6.       REPRESENTATIONS OF THE PURCHASERS
13


 
Section 6.1.   Purchase for Investment
13


 
Section 6.2.   Source of Funds
13


 
 
 
 
 
      SECTION 7.       INFORMATION AS TO COMPANY
15


 
Section 7.1.   Financial and Business Information
15


 
Section 7.2.   Officer’s Certificate
17


 
Section 7.3.   Visitation
18


 
Section 7.4.   Electronic Delivery
19


 
 
 
      SECTION 8.       PAYMENT AND PREPAYMENT OF THE NOTES
19


 
Section 8.1.   Maturity
19


 
Section 8.2.   Optional Prepayments with Make‑Whole Amount
20


 
Section 8.3.   Allocation of Partial Prepayments
20


 
Section 8.4.   Maturity; Surrender, Etc
20


 
Section 8.5.   Purchase of Notes
20


 
Section 8.6.   Make‑Whole Amount
21


 
Section 8.7.   Prepayment of Notes upon Change in Control
22


 
Section 8.8.   Payments Due on Non‑Business Days
23


 
 
 
      SECTION 9.       AFFIRMATIVE COVENANTS
24


 
Section 9.1.   Compliance with Laws
24


 
Section 9.2.   Insurance
24


 
Section 9.3.   Maintenance of Properties
24


 
Section 9.4.   Payment of Taxes and Claims
24


 
Section 9.5.   Legal Existence, Etc
25


 
Section 9.6.   Notes to Rank Pari Passu
25




‑ii‑

--------------------------------------------------------------------------------




 
Section 9.7.   Books and Records
25


 
Section 9.8.   Subsidiary Guarantors
25


 
Section 9.9.   Most Favored Lender Status
26


 
Section 9.10.   Note Rating
27


 
 
      SECTION 10.     NEGATIVE COVENANTS
28


 
Section 10.1.  Transactions with Affiliates
28


 
Section 10.2.  Merger, Consolidation, Etc
28


 
Section 10.3.  Line of Business
29


 
Section 10.4.  Terrorism Sanctions Regulations
29


 
Section 10.5.  Liens
29


 
Section 10.6.  Financial Covenants
31


 
Section 10.7.  Dispositions
33


 
Section 10.8.  Restricted Payments
34


 
Section 10.9.  Investments
34


 
 
 
 
 
      SECTION 11.     EVENTS OF DEFAULT
37


 
 
 
      SECTION 12.     REMEDIES ON DEFAULT, ETC
39


 
Section 12.1.  Acceleration
39


 
Section 12.2.  Other Remedies
40


 
Section 12.3.  Rescission
40


 
Section 12.4.  No Waivers or Election of Remedies, Expenses, Etc
40


 
 
 
      SECTION 13.     PARENT GUARANTY, ETC
40


 
Section 13.1.  Parent Guaranty
40


 
Section 13.2.  Obligations Unconditional
41


 
Section 13.3.  Marshalling and Accounts
44


 
Section 13.4.  General Limitation on Guarantee Obligations
44


 
 
 
      SECTION 14.     REGISTRATION; EXCHANGE; SUBSTITUTION OF
 
                                  NOTES
45


 
Section 14.1.  Registration of Notes
45


 
Section 14.2.  Transfer and Exchange of Notes
45


 
Section 14.3.  Replacement of Notes
45


 
 
 
      SECTION 15.     PAYMENTS ON NOTES
46


 
Section 15.1.  Place of Payment
46


 
Section 15.2.  Home Office Payment
46


 
 
 


‑iii‑

--------------------------------------------------------------------------------




      SECTION 16.      EXPENSES, ETC
46


 
Section 16.1.  Transaction Expenses
46


 
Section 16.2.  Survival
47


 
 
 
 
 
      SECTION 17.      SURVIVAL OF REPRESENTATIONS AND
 
                                   WARRANTIES; ENTIRE AGREEMENT
47


 
 
 
 
 
      SECTION 18.      AMENDMENT AND WAIVER
47


 
Section 18.1.  Requirements
47


 
Section 18.2.  Solicitation of Holders of Notes
48


 
Section 18.3.  Binding Effect, Etc
49


 
Section 18.4.  Notes Held by Company, Etc
49


 
 
 
 
 
      SECTION 19.      NOTICES
49


 
 
 
 
 
      SECTION 20.      REPRODUCTION OF DOCUMENTS
49


 
 
 
 
 
      SECTION 21.      CONFIDENTIAL INFORMATION
50


 
 
 
 
 
      SECTION 22.      SUBSTITUTION OF PURCHASER
51


 
 
 
 
 
      SECTION 23.      MISCELLANEOUS
51


 
Section 23.1. Successors and Assigns
51


 
Section 23.2. Accounting Terms
52


 
Section 23.3. Severability
53


 
Section 23.4. Construction, Etc
53


 
Section 23.5. Counterparts
53


 
Section 23.6. Governing Law
53


 
Section 23.7. Jurisdiction and Process; Waiver of Jury Trial
53










‑iv‑

--------------------------------------------------------------------------------






SCHEDULE A
—
Defined Terms


 
 
 
SCHEDULE 1(a)
—
Form of 4.70% Senior Note, Series A, due December 1, 2023


 
 
 
SCHEDULE 1(b)
—
Form of 4.93% Senior Note, Series B, due December 1, 2025


 
 
 
SCHEDULE 2.2
—
Form of Subsidiary Guaranty


 
 
 
SCHEDULE 4.4(a)
—
Form of Opinion of Special Counsel for the Company and the
 
 
Guarantors
 
 
 
SCHEDULE 4.4(b)
—
Form of Opinion of Special Counsel for the Purchasers


 
 
 
SCHEDULE 5.3
—
Disclosure Materials


 
 
 
SCHEDULE 5.4
—
Subsidiaries of the Company and Ownership of Subsidiary Stock


 
 
 
SCHEDULE 5.5
—
Financial Statements


 
 
 
SCHEDULE 5.15
—
Existing Indebtedness


 
 
 
SCHEDULE B
—
Information Relating to Purchasers
















‑v‑

--------------------------------------------------------------------------------




PEBBLEBROOK HOTEL, L.P.
7315 Wisconsin Ave., 1110 W
Bethesda, MD 20814


$60,000,000 4.70% Senior Notes, Series A, due December 1, 2023
$40,000,000 4.93% Senior Notes, Series B, due December 1, 2025
November 12, 2015
TO EACH OF THE PURCHASERS LISTED IN
SCHEDULE B HERETO:


Ladies and Gentlemen:
Pebblebrook Hotel, L.P., a Delaware limited partnership (together with any
successor thereto that becomes a party hereto pursuant to Section 10.2, the
“Company”) and Pebblebrook, Hotel Trust, a Maryland real estate investment trust
(together with its successors and assigns, the “Parent REIT”), agree with each
of the Purchasers as follows:
SECTION 1.AUTHORIZATION OF NOTES.
The Company will authorize the issue and sale of (i) $60,000,000 aggregate
principal amount of its 4.70% Senior Notes, Series A, due December 1, 2023 (the
“Series A Notes”) and (ii) $40,000,000 aggregate principal amount of its 4.93%
Senior Notes, Series B, due December 1, 2025 (the “Series B Notes” and, together
with the Series A Notes, as amended, restated or otherwise modified from time to
time pursuant to Section 17 and including any such notes issued in substitution
therefor pursuant to Section 13, the “Notes”). The Series A Notes shall be
substantially in the form set out in Schedule 1(a) and the Series B Notes shall
be substantially in the form set out in Schedule 1(b). Certain capitalized and
other terms used in this Agreement are defined in Schedule A. References to a
“Schedule” are references to a Schedule attached to this Agreement unless
otherwise specified. References to a “Section” are references to a Section of
this Agreement unless otherwise specified.
SECTION 2.    SALE AND PURCHASE OF NOTES.
Section 2.1.    Purchase and Sale of Notes. Subject to the terms and conditions
of this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase




--------------------------------------------------------------------------------




from the Company, at the Closing provided for in Section 3, the relevant Notes
in the respective principal amount(s) and in the Series specified opposite such
Purchaser’s name in Schedule B at the purchase price of 100% of the principal
amount thereof. The Purchasers’ obligations hereunder are several and not joint
obligations and no Purchaser shall have any liability to any Person for the
performance or non‑performance of any obligation by any other Purchaser
hereunder.
Section 2.2.    Affiliate Guaranties. The payment by the Company of all amounts
due with respect to the Notes and the performance by the Company of its
obligations under this Agreement will be absolutely and unconditionally
guaranteed by the Parent REIT pursuant to the Parent Guaranty as set forth in
Section 13 and by the Subsidiary Guarantors pursuant to the Subsidiary Guaranty
substantially in the form of Schedule 2.2 attached hereto and made a part hereof
(the “Subsidiary Guaranty”).
SECTION 3.    CLOSING.
The execution of the Note Purchase Agreement shall occur at the office of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 on
November 12, 2015 (the “Execution Date”). The sale and purchase of the Notes to
be purchased by each Purchaser shall occur at the offices of at the offices of
Chapman and Cutler LLP, 111 West Monroe Street, Chicago, Illinois 60603 at
10:00 A.M. Chicago time, at a closing (the “Closing”) on December 1, 2015. At
the Closing the Company will deliver to each Purchaser the Notes to be purchased
by such Purchaser in the form of a single Note of each Series to be purchased by
such Purchaser (or such greater number of Notes in denominations of at least
$100,000 as such Purchaser may request) dated the date of the Closing and
registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
Pebblebrook Hotel L.P. at U.S. Bank, N.A., Antioch, TN, ABA 064000059,
Account #151203840377. If at the Closing the Company shall fail to tender such
Notes to any Purchaser as provided above in this Section 3, or any of the
conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of any of the conditions specified in
Section 4 not having been fulfilled to such Purchaser’s satisfaction or such
failure by the Company to tender such Notes.
SECTION 4.    CONDITIONS TO CLOSING.
Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:




--------------------------------------------------------------------------------




Section 4.1.    Representations and Warranties. (a) The representations and
warranties of the Company in this Agreement shall be correct when made and at
the time of such Closing.
(b)    The representations and warranties of the Guarantors in this Agreement
and the Affiliate Guaranties, as applicable, shall be correct when made and at
the time of such Closing.
Section 4.2.    Performance; No Default. (a) The Company shall have performed
and complied with all agreements and conditions contained in this Agreement
required to be performed or complied with by it prior to or at the Closing and
from the Execution Date to the Closing assuming that Sections 9 and 10 of this
Agreement are applicable. From the Execution Date until the Closing, before and
after giving effect to the issue and sale of the Notes (and the application of
the proceeds thereof as contemplated by Section 5.14), no Default, Event of
Default or Change in Control shall have occurred and be continuing. None of the
Company Parties shall have entered into any transaction since the date of the
Information Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.
(b)    Each Guarantor shall have performed and complied with all agreements and
conditions contained in this Agreement and the applicable Affiliate Guaranty
required to be performed and complied with by it prior to or at the Closing, and
immediately after giving effect to the issue and sale of Notes at the Closing
(and the application of the proceeds thereof as contemplated by Section 5.14),
no Default or Event of Default shall have occurred and be continuing. None of
the Company Parties shall have entered into any transaction since the date of
the Memorandum that would have been prohibited by Section 10 had such Section
applied since such date.
Section 4.3.    Compliance Certificates.    (a)    Officer’s Certificate. The
Company shall have delivered to such Purchaser an Officer’s Certificate, dated
the date of the Closing, certifying that the conditions specified in
Sections 4.1(a), 4.2(a) and 4.9 have been fulfilled.
(b)    Guarantor Officer’s Certificate. Each Guarantor shall have delivered to
such Purchaser an Officer’s Certificate, dated the date of the Closing,
certifying that the conditions specified in Section 4.1(b), 4.2(b) and 4.9 have
been fulfilled.
(c)    Secretary’s Certificate. The Company shall have delivered to such
Purchaser a certificate of its Secretary or Assistant Secretary, dated the date
of the Closing, certifying as to (i) the resolutions attached thereto and other
entity organizational proceedings relating to the authorization, execution and
delivery of the Notes and this Agreement and (ii) the Company’s Organization
Documents as then in effect.
(d)    Guarantor Secretary’s Certificate. Each Guarantor shall have delivered to
such Purchaser a certificate of its Secretary or Assistant Secretary, dated the
date of the Closing, certifying




--------------------------------------------------------------------------------




as to the resolutions attached thereto and other entity organizational
proceedings relating to the authorization, execution and delivery of this
Agreement (in the case of the Parent REIT) and the applicable Affiliate
Guaranty.
(e)    Certificates. The certificates provided under this Section 4.3 may be
combined and delivered as one or more certificates.
Section 4.4.    Opinions of Counsel. Such Purchaser shall have received opinions
in form and substance satisfactory to such Purchaser, dated the date of the
Closing (a) from Honigman Miller Schwartz and Cohn LLP, counsel for the Company
and the Guarantors, covering the matters set forth in Schedule 4.4(a) and
covering such other matters incident to the transactions contemplated hereby as
such Purchaser or its counsel may reasonably request (and the Company hereby
instructs its counsel to deliver such opinion to the Purchasers) and (b) from
Chapman and Cutler LLP, the Purchasers’ special counsel in connection with such
transactions, substantially in the form set forth in Schedule 4.4(b) and
covering such other matters incident to such transactions as such Purchaser may
reasonably request.
Section 4.5.    Purchase Permitted By Applicable Law, Etc. On the date of the
Closing, such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the Execution
Date. If requested by such Purchaser, such Purchaser shall have received an
Officer’s Certificate certifying as to such matters of fact as such Purchaser
may reasonably specify to enable such Purchaser to determine whether such
purchase is so permitted.
Section 4.6.    Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser and each other Purchaser shall
purchase the Notes to be purchased by it at the Closing as specified in
Schedule B.
Section 4.7.    Payment of Special Counsel Fees. Without limiting Section 15.1,
the Company shall have paid on or before the Execution Date and the Closing the
fees, charges and disbursements of the Purchasers’ special counsel referred to
in Section 4.4 to the extent reflected in a statement of such counsel rendered
to the Company at least one Business Day prior to the Execution Date and the
Closing.




--------------------------------------------------------------------------------




Section 4.8.    Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the Notes of each Series.
Section 4.9.    Changes in Corporate Structure. The Company Parties shall not
have changed their respective jurisdiction of incorporation or organization, as
applicable, or been a party to any merger or consolidation or succeeded to all
or any substantial part of the liabilities of any other entity, at any time
following the date of the most recent financial statements referred to in
Schedule 5.5.
Section 4.10.    Affiliate Guaranties. The Affiliate Guaranties shall have been
executed and delivered by each Guarantor and shall be in full force and effect.
Section 4.11.    Funding Instructions. At least three (3) Business Days prior to
the date of the Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company confirming the
information specified in Section 3 including (i) the name and address of the
transferee bank, (ii) such transferee bank’s ABA number and (iii) the account
name and number into which the purchase price for the Notes is to be deposited.
Section 4.12.    Proceedings and Documents. All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.
SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE COMPANY AND THE PARENT REIT.
The Company and the Parent REIT represent and warrant to each Purchaser as of
the Execution Date and as of the Closing that:
Section 5.1.    Organization; Power and Authority. The Company and the Parent
REIT are each an entity duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization, and duly qualified as a
foreign entity and in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Each of the
Company and the Parent REIT has the entity organizational power and authority to
own or hold under lease the properties it purports to own or hold under lease,
to transact the business it transacts and proposes to transact,




--------------------------------------------------------------------------------




to execute and deliver this Agreement, the Parent Guaranty and the Notes, as
applicable and to perform the provisions hereof and thereof.
Section 5.2.    Authorization, Etc. This Agreement, the Affiliate Guaranties and
the Notes have been duly authorized by all necessary entity organizational
action on the part of the Company Parties party thereto, and this Agreement and
each Affiliate Guaranty constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of each Company
Party party thereto, enforceable against such Company Party party thereto in
accordance with its terms, except as such enforceability may be limited by
(i) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
Section 5.3.    Disclosure. The Company, through its agent, U.S. Bancorp
Investments, Inc. and Wells Fargo Securities LLC, has delivered to each
Purchaser a copy of an Information Memorandum, dated August 2015 (the
“Information Memorandum”), relating to the transactions contemplated hereby. The
Information Memorandum fairly describes, in all material respects, the general
nature of the business and principal properties of the Company and its
Subsidiaries. This Agreement, the Information Memorandum, the financial
statements listed in Schedule 5.5 and the documents, certificates or other
writings delivered to the Purchasers by or on behalf of the Company and the
Parent REIT prior to September 9, 2015 in connection with the transactions
contemplated hereby and identified in Schedule 5.3 (this Agreement, the
Memorandum and such documents, certificates or other writings and such financial
statements delivered to each Purchaser being referred to, collectively, as the
“Disclosure Documents”), taken as a whole, do not contain any untrue statement
of a material fact or omit to state any material fact necessary to make the
statements therein not misleading in light of the circumstances under which they
were made. No representation is made as to any projections included in the
Disclosure Documents other than that such projections are based on information
that the Company and the Parent REIT believed to be accurate as of the date of
preparation and were calculated in a manner the Company and the Parent REIT
believe to be reasonable. Except as disclosed in the Disclosure Documents, since
December 31, 2014, there has been no change in the financial condition,
operations, business, properties or prospects of the Company Parties, taken as a
whole, except changes that could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. There is no fact known
to the Company or the Parent REIT that could reasonably be expected to have a
Material Adverse Effect that has not been set forth herein or in the Disclosure
Documents.
Section 5.4.    Organization and Ownership of Shares of Subsidiaries;
Affiliates.




--------------------------------------------------------------------------------




(a) Schedule 5.4 contains (except as noted therein) complete and correct lists
of (i) the Company Parties as of the date of the Closing showing, as to each
Subsidiary, the name thereof, the jurisdiction of its organization, and the
percentage of shares of each class of its capital stock or similar equity
interests outstanding owned by each Company Party, (ii) the Parent REIT’s and
the Company’s Affiliates, other than Subsidiaries, and (iii) the Parent REIT’s
and the Company’s directors and senior officers.
(b) All of the outstanding shares of capital stock or similar equity interests
of each Subsidiary shown in Schedule 5.4 as being owned by the Company Parties
have been validly issued, are fully paid and non‑assessable and are owned by
such Company Party or another Subsidiary free and clear of any Lien that is
prohibited by this Agreement.
(c) Each Subsidiary is a corporation or other legal entity duly organized,
validly existing and, where applicable, in good standing under the laws of its
jurisdiction of organization, and is duly qualified as a foreign corporation or
other legal entity and, where applicable, is in good standing in each
jurisdiction in which such qualification is required by law, other than those
jurisdictions as to which the failure to be so qualified or in good standing
could not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. Each such Subsidiary has the corporate or other power
and authority to own or hold under lease the properties it purports to own or
hold under lease and to transact the business it transacts and proposes to
transact.
(d) No Subsidiary is subject to any legal, regulatory, contractual or other
restriction (other than the agreements listed on Schedule 5.4 and customary
limitations imposed by corporate law or similar statutes) restricting the
ability of such Subsidiary to pay dividends out of profits or make any other
similar distributions of profits to the Parent REIT or the Company or any of
their respective Subsidiaries that owns outstanding shares of capital stock or
similar equity interests of such Subsidiary.
Section 5.5.    Financial Statements; Material Liabilities. The Parent REIT and
the Company have delivered to each Purchaser copies of the financial statements
of the Parent REIT and its Subsidiaries listed on Schedule 5.5. All of such
financial statements (including in each case the related schedules and notes)
fairly present in all material respects the consolidated financial position of
the Company Parties as of the respective dates specified in such Schedule and
the consolidated results of their operations and cash flows for the respective
periods so specified and have been prepared in accordance with GAAP consistently
applied throughout the periods involved except as set forth in the notes thereto
(subject, in the case of any interim financial statements, to normal year‑end
adjustments). The Company Parties do not have any Material liabilities that are
not disclosed in the Disclosure Documents.




--------------------------------------------------------------------------------




Section 5.6.    Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company Parties of this Agreement, the Affiliate
Guaranties and the Notes to which they are a party, will not (i) contravene,
result in any breach of, or constitute a default under, or result in the
creation of any Lien in respect of any property of any Company Party under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by‑laws, shareholders agreement or any other agreement or
instrument to which any Company Party is bound or by which any Company Party or
any of their respective properties may be bound or affected, (ii) conflict with
or result in a breach of any of the terms, conditions or provisions of any
order, judgment, decree or ruling of any court, arbitrator or Governmental
Authority applicable to any Company Party or any Subsidiary or (iii) violate any
provision of any statute or other rule or regulation of any Governmental
Authority applicable to any Company Party.
Section 5.7.    Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company Parties of this Agreement, the Affiliate Guaranties or the Notes,
as applicable.
Section 5.8.    Litigation; Observance of Agreements, Statutes and Orders. (a)
There are no actions, suits, investigations or proceedings pending or, to the
best knowledge of the Parent REIT or the Company, threatened against or
affecting any Company Party or any property of the Company Parties in any court
or before any arbitrator of any kind or before or by any Governmental Authority
that could, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
(b)    No Company Party is (i) in default under any agreement or instrument to
which it is a party or by which it is bound, (ii) in violation of any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
(iii) in violation of any applicable law, ordinance, rule or regulation of any
Governmental Authority (including, without limitation, Environmental Laws, the
USA PATRIOT Act or any of the other laws and regulations that are referred to in
Section 5.16), which default or violation could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 5.9.    Taxes. Each Company Party has filed all tax returns that are
required to have been filed in any jurisdiction, and have paid all taxes shown
to be due and payable on such returns and all other taxes and assessments levied
upon them or their properties, assets, income or franchises, to the extent such
taxes and assessments have become due and payable and before they have become
delinquent, except for any taxes and assessments (i) the amount of which,
individually or in the aggregate, is not Material or (ii) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which a Company Party has




--------------------------------------------------------------------------------




established adequate reserves in accordance with GAAP. Neither the Parent REIT
nor the Company knows of any basis for any other tax or assessment that could,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The charges, accruals and reserves on the books of the Company
Parties in respect of U.S. federal, state or other taxes for all fiscal periods
are adequate. The U.S. federal income tax liabilities of the Company Parties
have been finally determined (whether by reason of completed audits or the
statute of limitations having run) for all fiscal years up to and including the
fiscal year ended 2011.
Section 5.10.    Title to Property; Leases. The Company Parties have good and
sufficient title to their respective properties that individually or in the
aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company Parties after such date (except as sold or
otherwise disposed of in the ordinary course of business), in each case free and
clear of Liens prohibited by this Agreement. All leases that individually or in
the aggregate are Material are valid and subsisting and are in full force and
effect except where the failure to be in full force and effect could not
reasonably be expected to have a Material Adverse Effect.
Section 5.11.    Licenses, Permits, Etc. (a) The Company Parties own or possess
all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that individually or in the aggregate are Material, without known
conflict with the rights of others.
(b)    To the best knowledge of the Parent REIT and the Company, no product or
service of any Company Party infringes in any material respect any license,
permit, franchise, authorization, patent, copyright, proprietary software,
service mark, trademark, trade name or other right owned by any other Person.
(c)    To the best knowledge of the Parent REIT and the Company, there is no
Material violation by any Person of any right of any Company Party with respect
to any patent, copyright, proprietary software, service mark, trademark, trade
name or other right owned or used by any Company Party.
Section 5.12.    Compliance with ERISA. (a) Each Company Party and each ERISA
Affiliate have operated and administered each Plan in compliance with all
applicable laws except for such instances of noncompliance as have not resulted
in and could not, individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect. No Company Party nor any ERISA Affiliate
has incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to employee benefit plans (as defined
in section 3 of ERISA), and no event, transaction or condition has occurred or
exists that could, individually or in




--------------------------------------------------------------------------------




the aggregate, reasonably be expected to result in the incurrence of any such
liability by any Company Party or any ERISA Affiliate, or in the imposition of
any Lien on any of the rights, properties or assets of any Company Party or any
ERISA Affiliate, in either case pursuant to Title I or IV of ERISA or to section
430(k) of the Code or to any such penalty or excise tax provisions under the
Code or federal law or section 4068 of ERISA or by the granting of a security
interest in connection with the amendment of a Plan, other than such liabilities
or Liens as would not be individually or in the aggregate Material.
(b)    Neither the Company, the Parent REIT nor their respective ERISA
Affiliates maintain or contribute to any Plan that is subject to Title IV of
ERISA.
(c)    Each Company Party and their ERISA Affiliates have not incurred
withdrawal liabilities (and are not subject to contingent withdrawal
liabilities) under section 4201 or 4204 of ERISA in respect of Multiemployer
Plans that individually or in the aggregate are Material.
(d)    The expected postretirement benefit obligation (determined as of the last
day of the Parent REIT’s most recently ended fiscal year in accordance with
Financial Accounting Standards Board Accounting Standards Codification Topic
715‑60, without regard to liabilities attributable to continuation coverage
mandated by section 4980B of the Code) of the Company Parties is not Material.
(e)    The execution and delivery of this Agreement and the issuance and sale of
the Notes hereunder will not involve any transaction that is subject to the
prohibitions of section 406 of ERISA or in connection with which a tax could be
imposed pursuant to section 4975(c)(1)(A)‑(D) of the Code. The representation by
the Parent REIT and the Company to each Purchaser in the first sentence of this
Section 5.12(e) is made in reliance upon and subject to the accuracy of such
Purchaser’s representation in Section 6.2 as to the sources of the funds to be
used to pay the purchase price of the Notes to be purchased by such Purchaser.
Section 5.13.    Private Offering. Neither the Parent REIT, the Company nor
anyone acting on its or their behalf has offered the Notes, Affiliate Guaranties
or any similar Securities for sale to, or solicited any offer to buy the Notes
or any similar Securities from, or otherwise approached or negotiated in respect
thereof with, any Person other than the Purchasers and not more than twelve (12)
other Institutional Investors, each of which has been offered the Notes and the
Affiliate Guaranties at a private sale for investment. Neither the Parent REIT,
the Company nor anyone acting on its or their behalf has taken, or will take,
any action that would subject the issuance or sale of the Notes to the
registration requirements of section 5 of the Securities Act or to the
registration requirements of any Securities or blue sky laws of any applicable
jurisdiction.




--------------------------------------------------------------------------------




Section 5.14.    Use of Proceeds; Margin Regulations. The Company will apply the
proceeds of the sale of the Notes hereunder to reduce outstanding indebtedness
under the Bank of America Credit Facility and for general corporate purposes. No
part of the proceeds from the sale of the Notes hereunder will be used, directly
or indirectly, for the purpose of buying or carrying any margin stock within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
(12 CFR 221), or for the purpose of buying or carrying or trading in any
Securities under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 5% of the value of the consolidated assets of the Company
Parties and the Parent REIT does not have any present intention that margin
stock will constitute more than 5% of the value of such assets. As used in this
Section, the terms “margin stock” and “purpose of buying or carrying” shall have
the meanings assigned to them in said Regulation U.
Section 5.15.    Existing Indebtedness; Future Liens. (a)    Except as described
therein, Schedule 5.15 sets forth a complete and correct list of all outstanding
Indebtedness of the Company Parties as of September 30, 2015 (including
descriptions of the obligors and obligees, principal amounts outstanding, any
collateral therefor and any Guaranties thereof), since which date there has been
no Material change in the amounts, interest rates, sinking funds, installment
payments or maturities of such Indebtedness. No Company Party is in default and
no waiver of default is currently in effect, in the payment of any principal or
interest on any Indebtedness of the Company Party and no event or condition
exists with respect to any Indebtedness of the Company Parties that would permit
(or that with notice or the lapse of time, or both, would permit) one or more
Persons to cause such Indebtedness to become due and payable before its stated
maturity or before its regularly scheduled dates of payment.
(b)    Except as disclosed in Schedule 5.15, none of the Company Parties has
agreed or consented to cause or permit any of its property, whether now owned or
hereafter acquired, to be subject to a Lien that secures Indebtedness or to
cause or permit in the future (upon the happening of a contingency or otherwise)
any of its property, whether now owned or hereafter acquired, to be subject to a
Lien that secures Indebtedness.
(c)    None of the Company Parties is a party to, or otherwise subject to any
provision contained in, any instrument evidencing Indebtedness of the Company
Party, any agreement relating thereto or any other agreement (including, but not
limited to, its charter or other Organization Document) which limits the amount
of, or otherwise imposes restrictions on the incurring of, Indebtedness of the
Company, except as disclosed in Schedule 5.15.




--------------------------------------------------------------------------------




Section 5.16.    Foreign Assets Control Regulations, Etc. (a) Neither any
Company Party nor any Controlled Entity is (i) a Person whose name appears on
the list of Specially Designated Nationals and Blocked Persons published by the
Office of Foreign Assets Control, United States Department of the Treasury
(“OFAC”) (an “OFAC Listed Person”) (ii) an agent, department, or instrumentality
of, or is otherwise beneficially owned by, controlled by or acting on behalf of,
directly or indirectly, (x) any OFAC Listed Person or (y) any Person, entity,
organization, foreign country or regime that is subject to any OFAC Sanctions
Program, or (iii) otherwise blocked, subject to sanctions under or engaged in
any activity in violation of other United States economic sanctions, including
but not limited to, the Trading with the Enemy Act, the International Emergency
Economic Powers Act, the Comprehensive Iran Sanctions, Accountability and
Divestment Act (“CISADA”) or any similar law or regulation with respect to Iran
or any other country, the Sudan Accountability and Divestment Act, any OFAC
Sanctions Program, or any economic sanctions regulations administered and
enforced by the United States or any enabling legislation or executive order
relating to any of the foregoing (collectively, “U.S. Economic Sanctions”) (each
OFAC Listed Person and each other Person, entity, organization and government of
a country described in clause (i), clause (ii) or clause (iii), a “Blocked
Person”). Neither a Company Party nor any Controlled Entity has been notified
that its name appears or may in the future appear on a state list of Persons
that engage in investment or other commercial activities in Iran or any other
country that is subject to U.S. Economic Sanctions.
(b)    No part of the proceeds from the sale of the Notes hereunder constitutes
or will constitute funds obtained on behalf of any Blocked Person or will
otherwise be used by a Company Party or any Controlled Entity, directly or
indirectly, (i) in connection with any investment in, or any transactions or
dealings with, any Blocked Person, or (ii) otherwise in violation of
U.S. Economic Sanctions.
(c)    Neither any Company Party nor any Controlled Entity (i) has been found in
violation of, charged with, or convicted of, money laundering, drug trafficking,
terrorist‑related activities or other money laundering predicate crimes under
the Currency and Foreign Transactions Reporting Act of 1970 (otherwise known as
the Bank Secrecy Act), the USA PATRIOT Act or any other United States law or
regulation governing such activities (collectively, “Anti‑Money Laundering
Laws”) or any U.S. Economic Sanctions violations, (ii) to the Parent REIT’s and
the Company’s actual knowledge after making due inquiry, is under investigation
by any Governmental Authority for possible violation of Anti‑Money Laundering
Laws or any U.S. Economic Sanctions violations, (iii) has been assessed civil
penalties under any Anti‑Money Laundering Laws or any U.S. Economic Sanctions,
or (iv) has had any of its funds seized or forfeited in an action under any
Anti‑Money Laundering Laws. The Company Parties have established procedures and
controls which they reasonably believe are adequate (and otherwise comply with
applicable law) to ensure that each Company Party and each Controlled Entity is




--------------------------------------------------------------------------------




and will continue to be in compliance with all applicable current and future
Anti‑Money Laundering Laws and U.S. Economic Sanctions.
(d)    (1) Neither any Company Party nor any Controlled Entity (i) has been
charged with, or convicted of bribery or any other anti‑corruption related
activity under any applicable law or regulation in a U.S. or any non‑U.S.
country or jurisdiction, including but not limited to, the U.S. Foreign Corrupt
Practices Act and the U.K. Bribery Act 2010 (collectively, “Anti‑Corruption
Laws”), (ii) to the Parent REIT and the Company’s actual knowledge after making
due inquiry, is under investigation by any U.S. or non‑U.S. Governmental
Authority for possible violation of Anti‑Corruption Laws, (iii) has been
assessed civil or criminal penalties under any Anti‑Corruption Laws or (iv) has
been or is the target of sanctions imposed by the United Nations or the European
Union;
(2)    To the Parent REIT and the Company’s actual knowledge, no Company Party
nor any Controlled Entity has, within the last five years, directly or
indirectly offered, promised, given, paid or authorized the offer, promise,
giving or payment of anything of value to a Governmental Official or a
commercial counterparty for the purposes of: (i) influencing any act, decision
or failure to act by such Governmental Official in his or her official capacity
or such commercial counterparty, (ii) inducing a Governmental Official to do or
omit to do any act in violation of the Governmental Official’s lawful duty, or
(iii) inducing a Governmental Official or a commercial counterparty to use his
or her influence with a government or instrumentality to affect any act or
decision of such government or entity; in each case in order to obtain, retain
or direct business or to otherwise secure an improper advantage in violation of
any applicable law or regulation or which would cause any holder to be in
violation of any law or regulation applicable to such holder; and
(3)    No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any improper payments, including bribes, to
any Governmental Official or commercial counterparty in order to obtain, retain
or direct business or obtain any improper advantage. Each Company Party has
established procedures and controls which it reasonably believes are adequate
(and otherwise comply with applicable law) to ensure that each Company Party and
each Controlled Entity is and will continue to be in compliance with all
applicable current and future Anti‑Corruption Laws.
Section 5.17.    Status under Certain Statutes. No Company Party is subject to
regulation under the Investment Company Act of 1940, as amended, the Public
Utility Holding Company Act of 2005, as amended, the ICC Termination Act of
1995, as amended, or the Federal Power Act, as amended.




--------------------------------------------------------------------------------




Section 5.18.    Notes and Affiliate Guaranties Rank Pari Passu. The obligations
of the Company under this Agreement and the Notes and the obligations of each
Guarantor under their respective Affiliate Guaranties rank at least pari passu
in right of payment with all other unsecured Senior Indebtedness of the Company
or such Guarantor, as the case may be, including, without limitation, all
unsecured Senior Indebtedness of the Company or such Guarantor, as the case may
be, described in Schedule 5.15 hereto.
Section 5.19.    Environmental Matters. (a) No Company Party has knowledge of
any claim or has received any notice of any claim and no proceeding has been
instituted asserting any claim against the Company Party or any of its
respective real properties or other assets now or formerly owned, leased or
operated by any of them, alleging any damage to the environment or violation of
any Environmental Laws, except, in each case, such as could not reasonably be
expected to result in a Material Adverse Effect.
(b)    No Company Party has knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by any of them or to other
assets or their use, except, in each case, such as could not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.
(c)    No Company Party has stored any Hazardous Materials on real properties
now or formerly owned, leased or operated by any of them in a manner which is
contrary to any Environmental Law that could, individually or in the aggregate,
reasonably be expected to result in a Material Adverse Effect.
(d)    No Company Party has disposed of any Hazardous Materials in a manner
which is contrary to any Environmental Law that could, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect.
(e)    All buildings on all real properties now owned, leased or operated by a
Company Party are in compliance with applicable Environmental Laws, except where
failure to comply could not, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect.
Section 5.20.    REIT Status. The Parent REIT is qualified as a REIT and the
Company is qualified as a REIT, a partnership or a disregarded entity (in each
case, for federal income tax purposes), a TRS or a QRS, and each of their
Subsidiaries that is a corporation is either a TRS or a QRS. As of the Closing,
the Subsidiaries of the Parent REIT and the Company that are taxable REIT
subsidiaries, as such term is used in the Code, are identified on Schedule 5.4.




--------------------------------------------------------------------------------




SECTION 6.    REPRESENTATIONS OF THE PURCHASERS.
Section 6.1.    Purchase for Investment. Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.
Section 6.2.    Source of Funds. Each Purchaser severally represents that at
least one of the following statements is an accurate representation as to each
source of funds (a “Source”) to be used by such Purchaser to pay the purchase
price of the Notes to be purchased by such Purchaser hereunder:
(a)    the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95‑60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
NAIC (the “NAIC Annual Statement”)) for the general account contract(s) held by
or on behalf of any employee benefit plan together with the amount of the
reserves and liabilities for the general account contract(s) held by or on
behalf of any other employee benefit plans maintained by the same employer (or
affiliate thereof as defined in PTE 95‑60) or by the same employee organization
in the general account do not exceed 10% of the total reserves and liabilities
of the general account (exclusive of separate account liabilities) plus surplus
as set forth in the NAIC Annual Statement filed with such Purchaser’s state of
domicile; or
(b)    the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such separate account (or to any participant or beneficiary
of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
(c)    the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90‑1 or (ii) a bank collective investment fund, within
the meaning of the PTE 91‑38 and, except as disclosed by such Purchaser to the
Company in writing pursuant to this clause (c), no employee benefit plan or
group of plans maintained by the




--------------------------------------------------------------------------------




same employer or employee organization beneficially owns more than 10% of all
assets allocated to such pooled separate account or collective investment fund;
or
(d)    the Source constitutes assets of an “investment fund” (within the meaning
of Part VI of PTE 84‑14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part VI of the QPAM
Exemption), no employee benefit plan’s assets that are managed by the QPAM in
such investment fund, when combined with the assets of all other employee
benefit plans established or maintained by the same employer or by an affiliate
(within the meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or
by the same employee organization and managed by such QPAM, represent more than
20% of the total client assets managed by such QPAM, the conditions of Part I(c)
and (g) of the QPAM Exemption are satisfied, neither the QPAM nor a person
controlling or controlled by the QPAM maintains an ownership interest in the
Company that would cause the QPAM and the Company to be “related” within the
meaning of Part VI(h) of the QPAM Exemption and (i) the identity of such QPAM
and (ii) the names of any employee benefit plans whose assets in the investment
fund, when combined with the assets of all other employee benefit plans
established or maintained by the same employer or by an affiliate (within the
meaning of Part VI(c)(1) of the QPAM Exemption) of such employer or by the same
employee organization, represent 10% or more of the assets of such investment
fund, have been disclosed to the Company in writing pursuant to this clause (d);
or
(e)    the Source constitutes assets of a “plan(s)” (within the meaning of Part
IV(h) of PTE 96‑23 (the “INHAM Exemption”)) managed by an “in‑house asset
manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM Exemption),
the conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Part IV(d)(3) of the INHAM Exemption) owns a 10%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or
(f)    the Source is a governmental plan; or
(g)    the Source is one or more employee benefit plans, or a separate account
or trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or




--------------------------------------------------------------------------------




(h)    the Source does not include assets of any employee benefit plan, other
than a plan exempt from the coverage of ERISA.
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in section 3 of ERISA.
SECTION 7.    INFORMATION AS TO COMPANY.
Section 7.1.    Financial and Business Information. The Company shall deliver to
each Purchaser and each holder of a Note that is an Institutional Investor:
(a)    Quarterly Statements — within forty‑five (45) days (or such shorter
period as is the earlier of (x) fifteen (15) days greater than the period
applicable to the filing of the Parent REIT’s Quarterly Report on Form 10‑Q (the
“Form 10‑Q”) with the SEC regardless of whether the Parent REIT is subject to
the filing requirements thereof and (y) the date by which such financial
statements are required to be delivered under any Material Credit Facility or
the date on which such corresponding financial statements are delivered under
any Material Credit Facility if such delivery occurs earlier than such required
delivery date) after the end of each quarterly fiscal period in each fiscal year
of the Parent REIT (other than the last quarterly fiscal period of each such
fiscal year), duplicate copies of,
(i)    a consolidated balance sheet of the Company Parties as at the end of such
quarter, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company Parties, for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year‑end
adjustments, provided that delivery within the time period specified above of
copies of the Parent REIT’s Form 10‑Q prepared in compliance with the
requirements therefor and filed with the SEC shall be deemed to satisfy the
requirements of this Section 7.1(a);




--------------------------------------------------------------------------------




(b)    Annual Statements — within ninety (90) days (or such shorter period as is
the earlier of (x) fifteen (15) days greater than the period applicable to the
filing of the Parent REIT’s Annual Report on Form 10‑K (the “Form 10‑K”) with
the SEC regardless of whether the Parent REIT is subject to the filing
requirements thereof and (y) the date by which such financial statements are
required to be delivered under any Material Credit Facility or the date on which
such corresponding financial statements are delivered under any Material Credit
Facility if such delivery occurs earlier than such required delivery date) after
the end of each fiscal year of the Parent REIT, duplicate copies of
(i)    a consolidated balance sheet of the Company Parties as at the end of such
year, and
(ii)    consolidated statements of income, changes in shareholders’ equity and
cash flows of the Company Parties for such year,
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon (without a “going concern” or similar
qualification or exception and without any qualification or exception as to the
scope of the audit on which such opinion is based) of independent public
accountants of recognized national standing, which opinion shall state that such
financial statements present fairly, in all material respects, the financial
position of the companies being reported upon and their results of operations
and cash flows and have been prepared in conformity with GAAP, and that the
examination of such accountants in connection with such financial statements has
been made in accordance with generally accepted auditing standards, and that
such audit provides a reasonable basis for such opinion in the circumstances,
provided that the delivery within the time period specified above of the Parent
REIT’s Form 10‑K for such fiscal year (together with the Parent REIT’s annual
report to shareholders, if any, prepared pursuant to Rule 14a‑3 under the
Securities Exchange Act of 1934) prepared in accordance with the requirements
therefor and filed with the SEC, shall be deemed to satisfy the requirements of
this Section 7.1(b);
(c)    SEC and Other Reports — promptly upon their becoming available, one copy
of (i) each financial statement, report, notice or proxy statement sent by any
Company Party to its principal lending banks as a whole (excluding information
sent to such banks in the ordinary course of administration of a bank facility,
such as information relating to pricing and borrowing availability) or to its
public Securities holders generally, and (ii) each regular or periodic report,
each registration statement (without exhibits except as expressly requested by
such Purchaser or holder), and each prospectus and all amendments thereto filed
by any Company Party with the SEC and of all press releases and other statements




--------------------------------------------------------------------------------




made available generally by any Company Party to the public concerning
developments that are Material;
(d)    Notice of Default or Event of Default — promptly, and in any event within
five days after a Responsible Officer becoming aware of the existence of any
Default or Event of Default or that any Person has given any notice or taken any
action with respect to a claimed default hereunder or that any Person has given
any notice or taken any action with respect to a claimed default of the type
referred to in Section 11(f), a written notice specifying the nature and period
of existence thereof and what action the Company is taking or proposes to take
with respect thereto;
(e)    ERISA Matters — promptly, and in any event within five days after a
Responsible Officer becoming aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
(i)    with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
Execution Date; or
(ii)    the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Parent REIT, the Company or any ERISA Affiliate of a notice from
a Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
(iii)    any event, transaction or condition that could result in the incurrence
of any liability by the Parent REIT, the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or the penalty or excise tax provisions of the Code
relating to employee benefit plans, or in the imposition of any Lien on any of
the rights, properties or assets of the Company or any ERISA Affiliate pursuant
to Title I or IV of ERISA or such penalty or excise tax provisions, if such
liability or Lien, taken together with any other such liabilities or Liens then
existing, could reasonably be expected to have a Material Adverse Effect;
(f)    Notices from Governmental Authority — promptly, and in any event within
30 days of receipt thereof, copies of any notice to any Company Party from any
federal or




--------------------------------------------------------------------------------




state Governmental Authority relating to any order, ruling, statute or other law
or regulation that could reasonably be expected to have a Material Adverse
Effect;
(g)    Resignation or Replacement of Auditors — within ten days following the
date on which the Parent REIT’s or the Company’s auditors resign or the Parent
REIT or the Company elects to change auditors, as the case may be, notification
thereof, together with such supporting information as the Required Holders may
request; and
(h)    Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company Parties (including, but without limitation,
actual copies of the Parent REIT’s Form 10‑Q and Form 10‑K) or relating to the
ability of the Company to perform its obligations hereunder and under the Notes
as from time to time may be reasonably requested by any such Purchaser or holder
of a Note.
Section 7.2.    Officer’s Certificate. Each set of financial statements
delivered to a Purchaser or a holder of a Note pursuant to Section 7.1(a) or
Section 7.1(b) shall be accompanied by a certificate of a Senior Financial
Officer:
(a)    Covenant Compliance — setting forth the information from such financial
statements that is required in order to establish whether the Parent REIT and
the Company were in compliance with the requirements of Section 10.6 during the
quarterly or annual period covered by the statements then being furnished
(including with respect to each such provision that involves mathematical
calculations, the information from such financial statements that is required to
perform such calculations), and detailed calculations of the maximum or minimum
amount, ratio or percentage, as the case may be, permissible under the terms of
such Section, and the calculation of the amount, ratio or percentage then in
existence. In the event that any Company Party has made an election to measure
any financial liability using fair value (which election is being disregarded
for purposes of determining compliance with this Agreement pursuant to
Section 23.2(a)) as to the period covered by any such financial statement, such
Senior Financial Officer’s certificate as to such period shall include a
reconciliation from GAAP with respect to such election; and
(b)    Event of Default — certifying that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
Parties from the beginning of the quarterly or annual period covered by the
statements then being furnished to the date of the certificate and that such
review shall not have disclosed the existence during such period of any
condition or event that constitutes a Default or an Event of Default or, if any
such




--------------------------------------------------------------------------------




condition or event existed or exists (including, without limitation, any such
event or condition resulting from the failure of any Company Party to comply
with any Environmental Law), specifying the nature and period of existence
thereof and what action the Company shall have taken or proposes to take with
respect thereto.
Section 7.3.    Visitation. The Parent REIT and the Company shall permit the
representatives of each Purchaser and each holder of a Note that is an
Institutional Investor:
(a)    No Default — if no Default or Event of Default then exists, at the
expense of such Purchaser or holder and upon reasonable prior notice to the
Parent REIT and the Company, to visit the principal executive office of the
Parent REIT and the Company, to discuss the affairs, finances and accounts of
the Company Parties with the Parent REIT’s and the Company’s officers, and (with
the consent of the Parent REIT, which consent will not be unreasonably withheld
and presence of the Parent REIT if requested by the Parent REIT) its independent
public accountants, and (with the consent of the Parent REIT, which consent will
not be unreasonably withheld) to visit the other offices and properties of the
Company Parties, all at such reasonable times and as often as may be reasonably
requested in writing; and
(b)    Default — if a Default or Event of Default then exists, at the expense of
the Parent REIT and the Company to visit and inspect any of the offices or
properties of the Company Parties, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision each of the Parent REIT and the Company authorizes said accountants to
discuss the affairs, finances and accounts of the Company Parties), all at such
times and as often as may be requested.
Section 7.4.    Electronic Delivery. Financial statements, opinions of
independent certified public accountants, other information and Officer’s
Certificates that are required to be delivered by the Parent REIT or the Company
pursuant to Sections 7.1(a), (b) or (c) and Section 7.2 shall be deemed to have
been delivered if the Parent REIT or the Company, as the case may be, satisfies
any of the following requirements with respect thereto:
(i)    such financial statements satisfying the requirements of Section 7.1(a)
or (b) and related Officer’s Certificate satisfying the requirements of
Section 7.2 are delivered to each Purchaser or holder of a Note by e‑mail;




--------------------------------------------------------------------------------




(ii)    the Parent REIT or the Company, as the case may be, shall have timely
filed such Form 10‑Q or Form 10‑K, satisfying the requirements of Section 7.1(a)
or Section 7.1(b), as the case may be, with the SEC on EDGAR and shall have made
such form and the related Officer’s Certificate satisfying the requirements of
Section 7.2 available on its home page on the internet, which is located at
http://pebblebrookhotels.com as of the Execution Date;
(iii)    such financial statements satisfying the requirements of Section 7.1(a)
or Section 7.1(b) and related Officer’s Certificate(s) satisfying the
requirements of Section 7.2 are timely posted by or on behalf of the Parent REIT
or the Company, as the case may be, on IntraLinks or on any other similar
website to which each Purchaser or holder of Notes has free access; or
(iv)    the Parent REIT or the Company, as the case may be, shall have filed any
of the items referred to in Section 7.1(c) with the SEC on EDGAR and shall have
made such items available on its home page on the internet or on IntraLinks or
on any other similar website to which each Purchaser or holder of Notes has free
access;
or the Company, as the case may be, provided however, that in the case of any of
clauses (ii), (iii) or (iv), the Parent REIT shall have given each Purchaser and
each holder of a Note prior written notice, which may be by e‑mail or in
accordance with Section 19, of such posting or filing in connection with each
delivery, provided further, that upon request of any Purchaser or holder to
receive paper copies of such forms, financial statements and Officer’s
Certificates or to receive them by e‑mail, the Parent REIT or the Company, as
the case may be, will promptly e‑mail them or deliver such paper copies, as the
case may be, to such Purchaser or holder.
SECTION 8.    PAYMENT AND PREPAYMENT OF THE NOTES.
Section 8.1.    Maturity. As provided therein, the entire unpaid principal
balance of each Note shall be due and payable on the Maturity Date thereof.
Section 8.2.    Optional Prepayments with Make‑Whole Amount. (a) The Company
may, at its option, upon notice as provided below, prepay at any time all, or
from time to time any part of, the Notes of any Series, in an amount not less
than 10% of the aggregate principal amount of the Notes of any Series to be
prepaid then outstanding in the case of a partial prepayment, at 100% of the
principal amount so prepaid, and the Make‑Whole Amount determined for the
prepayment date with respect to such principal amount. The Company will give
each holder of Notes written notice of each optional prepayment under this
Section 8.2 not less than ten days and not more than 60 days prior to the date
fixed for such prepayment unless the Company and the




--------------------------------------------------------------------------------




Required Holders agree to another time period pursuant to Section 18. Each such
notice shall specify such date (which shall be a Business Day), the aggregate
principal amount of the Notes of each Series to be prepaid on such date, the
principal amount of each Note of each Series held by such holder to be prepaid
(determined in accordance with Section 8.3), and the interest to be paid on the
prepayment date with respect to such principal amount being prepaid, and shall
be accompanied by a certificate of a Senior Financial Officer as to the
estimated Make‑Whole Amount due with respect to each Series of Notes to be
prepaid in connection with such prepayment (calculated as if the date of such
notice were the date of the prepayment), setting forth the details of such
computation. Two Business Days prior to such prepayment, the Company shall
deliver to each holder of Notes a certificate of a Senior Financial Officer
specifying the calculation of such Make‑Whole Amount as of the specified
prepayment date.
(b)    Notwithstanding anything contained in this Section 8.2 to the contrary,
if and so long as any Default or Event of Default shall have occurred and be
continuing, any partial prepayment of the Notes pursuant to the provisions of
Section 8.2(a) shall be allocated among all of the Notes of all Series at the
time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts thereof.
Section 8.3.    Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes of any Series pursuant to Section 8.2, the principal
amount of the Notes of each Series to be prepaid shall be allocated among all of
the Notes of such Series at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof not theretofore
called for prepayment.
Section 8.4.    Maturity; Surrender, Etc. In the case of each optional
prepayment of Notes pursuant to this Section 8, the principal amount of each
Note to be prepaid shall mature and become due and payable on the date fixed for
such prepayment, together with interest on such principal amount accrued to such
date and the applicable Make‑Whole Amount, if any. From and after such date,
unless the Company shall fail to pay such principal amount when so due and
payable, together with the interest and Make‑Whole Amount, if any, as aforesaid,
interest on such principal amount shall cease to accrue. Any Note paid or
prepaid in full shall be surrendered to the Company and cancelled and shall not
be reissued, and no Note shall be issued in lieu of any prepaid principal amount
of any Note.
Section 8.5.    Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to an offer to purchase made by the Company or an
Affiliate pro rata to the holders of all Notes at the time outstanding upon the
same terms and conditions




--------------------------------------------------------------------------------




(except to the extent necessary to reflect differences in interest rates and
maturities of the Notes of different series). Any such offer shall provide each
holder with sufficient information to enable it to make an informed decision
with respect to such offer, and shall remain open for at least 15 Business Days.
If the holders of more than 33% of the principal amount of the Notes then
outstanding accept such offer, the Company shall promptly notify the remaining
holders of such fact and the expiration date for the acceptance by holders of
Notes of such offer shall be extended by the number of days necessary to give
each such remaining holder at least 5 Business Days from its receipt of such
notice to accept such offer. The Company will promptly cancel all Notes acquired
by it or any Affiliate pursuant to any payment, prepayment or purchase of Notes
pursuant to any provision of this Agreement and no Notes may be issued in
substitution or exchange for any such Notes.
Section 8.6.    Make‑Whole Amount. “Make‑Whole Amount” means, with respect to
any Note of any Series, an amount equal to the excess, if any, of the Discounted
Value of the Remaining Scheduled Payments with respect to the Called Principal
of such Note over the amount of such Called Principal, provided that the
Make‑Whole Amount may in no event be less than zero. For the purposes of
determining the Make‑Whole Amount, the following terms have the following
meanings:
“Called Principal” means, with respect to any Note of any Series, the principal
of such Note that is to be prepaid pursuant to Section 8.2 or has become or is
declared to be immediately due and payable pursuant to Section 12.1, as the
context requires.
“Discounted Value” means, with respect to the Called Principal of any Note of
any Series, the amount obtained by discounting all Remaining Scheduled Payments
with respect to such Called Principal from their respective scheduled due dates
to the Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on the same
periodic basis as that on which interest on the Notes of such Series is payable)
equal to the Reinvestment Yield with respect to such Called Principal.
“Reinvestment Yield” means, with respect to the Called Principal of any Note of
any Series, .50% (50 basis points) over the yield to maturity implied by the
yields reported as of 10:00 a.m. (New York City time) on the second Business Day
preceding the Settlement Date with respect to such Called Principal, on the
display designated as “Page PX1” (or such other display as may replace Page PX1)
on Bloomberg Financial Markets for the most recently issued actively traded
on‑the‑run U.S. Treasury securities (“Reported”) having a maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there are no such U.S. Treasury securities Reported having a maturity equal to
such Remaining Average Life, then such implied yield to maturity will be
determined by (a) converting U.S. Treasury bill quotations to bond equivalent
yields in accordance with accepted financial practice and (b) interpolating
linearly




--------------------------------------------------------------------------------




between the yields Reported for the applicable most recently issued actively
traded on‑the‑run U.S. Treasury securities with the maturities (1) closest to
and greater than such Remaining Average Life and (2) closest to and less than
such Remaining Average Life. The Reinvestment Yield shall be rounded to the
number of decimal places as appears in the interest rate of the applicable Note.
If such yields are not Reported or the yields Reported as of such time are not
ascertainable (including by way of interpolation), then “Reinvestment Yield”
means, with respect to the Called Principal of any Note, .50% over the yield to
maturity implied by the U.S. Treasury constant maturity yields reported, for the
latest day for which such yields have been so reported as of the second Business
Day preceding the Settlement Date with respect to such Called Principal, in
Federal Reserve Statistical Release H.15 (or any comparable successor
publication) for the U.S. Treasury constant maturity having a term equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. If
there is no such U.S. Treasury constant maturity having a term equal to such
Remaining Average Life, such implied yield to maturity will be determined by
interpolating linearly between (1) the U.S. Treasury constant maturity so
reported with the term closest to and greater than such Remaining Average Life
and (2) the U.S. Treasury constant maturity so reported with the term closest to
and less than such Remaining Average Life. The Reinvestment Yield shall be
rounded to the number of decimal places as appears in the interest rate of the
applicable Note.
“Remaining Average Life” means, with respect to any Called Principal, the number
of years obtained by dividing (i) such Called Principal into (ii) the sum of the
products obtained by multiplying (a) the principal component of each Remaining
Scheduled Payment with respect to such Called Principal by (b) the number of
years, computed on the basis of a 360‑day year composed of twelve 30‑day months
and calculated to two decimal places, that will elapse between the Settlement
Date with respect to such Called Principal and the scheduled due date of such
Remaining Scheduled Payment.
“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note of any Series, all payments of such Called Principal and interest
thereon that would be due after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date, provided that if such Settlement Date is not a date on which
interest payments are due to be made under the Notes of such Series, then the
amount of the next succeeding scheduled interest payment will be reduced by the
amount of interest accrued to such Settlement Date and required to be paid on
such Settlement Date pursuant to Section 8.2 or Section 12.1.
“Settlement Date” means, with respect to the Called Principal of any Note of any
Series, the date on which such Called Principal is to be prepaid pursuant to
Section 8.2 or has become or is declared to be immediately due and payable
pursuant to Section 12.1, as the context requires.




--------------------------------------------------------------------------------




Section 8.7.    Prepayment of Notes upon Change in Control. (a) Notice of Change
in Control. The Company will, within five Business Days after any Responsible
Officer has knowledge of the occurrence of any Change in Control, give written
notice of such Change in Control to each holder of Notes. Such notice shall
contain and constitute an offer to prepay Notes as described in subparagraph (b)
of this Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.
(b)    Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”) which shall be a Business Day. Such date shall be not less than 30 days
and not more than 120 days after the Change in Control.
(c)    Acceptance/Rejection. A holder of Notes may accept the offer to prepay
made pursuant to this Section 8.7 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.7 shall be deemed to
constitute a rejection of such offer by such holder.
(d)    Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment, but without
Make‑Whole Amount or other premium. The prepayment shall be made on the Proposed
Prepayment Date.
(e)    Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid; (iv)
the interest that would be due on each Note offered to be prepaid, accrued to
the Proposed Prepayment Date; (v) that the conditions of this Section 8.7 have
been fulfilled; and (vi) in reasonable detail, the nature and date or proposed
date of the Change in Control.
(f)    Deferral Pending Change in Control. The obligation of the Company to
prepay Notes pursuant to the offers required by Section 8.7(b) and accepted in
accordance with Section 8.7(c) is subject to the occurrence of the Change in
Control in respect of which such offers and acceptances shall have been made. In
the event that such Change in Control does not occur on the Proposed Prepayment
Date in respect thereof, the prepayment shall be deferred until and shall




--------------------------------------------------------------------------------




be made on the date on which such Change in Control occurs. The Company shall
keep each holder of Notes reasonably and timely informed of (i) any such
deferral of the date of prepayment, (ii) the date on which such Change in
Control and the prepayment are expected to occur, and (iii) any determination by
the Company that efforts to effect such Change in Control have ceased or been
abandoned (in which case the offers and acceptances made pursuant to this
Section 8.7(c) in respect of such Change in Control shall be deemed rescinded).
Section 8.8.    Payments Due on Non‑Business Days. Anything in this Agreement or
the Notes to the contrary notwithstanding, (x) subject to clause (y), any
payment of interest on any Note that is due on a date that is not a Business Day
shall be made on the next succeeding Business Day without including the
additional days elapsed in the computation of the interest payable on such next
succeeding Business Day; and (y) any payment of principal of or Make‑Whole
Amount on any Note (including principal due on the Maturity Date of such Note)
that is due on a date that is not a Business Day shall be made on the next
succeeding Business Day and shall include the additional days elapsed in the
computation of interest payable on such next succeeding Business Day.
SECTION 9.    AFFIRMATIVE COVENANTS.
From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company and the Parent REIT covenant that:
Section 9.1.    Compliance with Laws. Without limiting Section 10.4, the Company
and the Parent REIT will, and will cause each other Company Party to, comply
with all laws, ordinances or governmental rules or regulations to which each of
them is subject, including, without limitation, ERISA, Environmental Laws, the
USA PATRIOT Act and the other laws and regulations that are referred to in
Section 5.16, and will obtain and maintain in effect all licenses, certificates,
permits, franchises and other governmental authorizations necessary to the
ownership of their respective properties or to the conduct of their respective
businesses, in each case to the extent necessary to ensure that non‑compliance
with such laws, ordinances or governmental rules or regulations or failures to
obtain or maintain in effect such licenses, certificates, permits, franchises
and other governmental authorizations could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.2.    Insurance. The Company and the Parent REIT will, and will cause
each other Company Party to, maintain, with financially sound and reputable
insurers, insurance with respect to their respective properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co‑insurance and self‑insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case




--------------------------------------------------------------------------------




of entities of established reputations engaged in the same or a similar business
and similarly situated and as otherwise required under the Primary Credit
Facilities.
Section 9.3.    Maintenance of Properties. The Company and the Parent REIT will,
and will cause each other Company Party to, maintain and keep, or cause to be
maintained and kept, their respective properties in good repair, working order
and condition (other than ordinary wear and tear), so that the business carried
on in connection therewith may be properly conducted at all times, provided that
this Section shall not prevent any of the Company Parties from discontinuing the
operation and the maintenance of any of its properties if such discontinuance is
desirable in the conduct of its business and the Company and the Parent REIT
have concluded that such discontinuance could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.4.    Payment of Taxes and Claims. The Company and the Parent REIT
will, and will cause each other Company Party to, file all tax returns required
to be filed in any jurisdiction and to pay and discharge all taxes shown to be
due and payable on such returns and all other taxes, assessments, governmental
charges, or levies imposed on them or any of their properties, assets, income or
franchises, to the extent the same have become due and payable and before they
have become delinquent and all claims for which sums have become due and payable
that have or might become a Lien on properties or assets of the Company and the
Parent REIT or any other Company Party, provided that none of the Company
Parties need pay any such tax, assessment, charge, levy or claim if (i) the
amount, applicability or validity thereof is contested by such Company Party on
a timely basis in good faith and in appropriate proceedings, and the Company
Parties have established adequate reserves therefor in accordance with GAAP on
the books of the Company Parties or (ii) the nonpayment of all such taxes,
assessments, charges, levies and claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.
Section 9.5.    Legal Existence, Etc. Subject to Section 10.2, the Company and
the Parent REIT will at all times preserve and keep their respective legal
existence in full force and effect. Subject to Sections 10.2 and 10.7, the
Company and the Parent REIT will at all times preserve and keep in full force
and effect the legal existence of each other Company Party and all rights and
franchises of the Company Parties unless, in the good faith judgment of the
Company and the Parent REIT, the termination of or failure to preserve and keep
in full force and effect such legal existence, right or franchise could not,
individually or in the aggregate, have a Material Adverse Effect.
Section 9.6.    Notes to Rank Pari Passu. The Notes and all other obligations
under this Agreement of the Company and the obligations of each Guarantor under
their respective Affiliate Guaranties are and at all times shall rank at least
pari passu in right of payment with all other present and future unsecured
Senior Indebtedness of the Company or such Guarantor, as the case may be,




--------------------------------------------------------------------------------




which is not expressed to be subordinate or junior in rank to any other
unsecured Senior Indebtedness of the Company or such Guarantor, as the case may
be.
Section 9.7.    Books and Records. The Company and the Parent REIT will, and
will cause each of its Subsidiaries to, maintain proper books of record and
account in conformity with GAAP and all applicable requirements of any
Governmental Authority having legal or regulatory jurisdiction over the Company
the Parent REIT, or such other Company Party, as the case may be. The Company
and the Parent REIT will, and will cause the Company Parties to, keep books,
records and accounts which, in reasonable detail, accurately reflect all
transactions and dispositions of assets. The Company Parties have devised a
system of internal accounting controls sufficient to provide reasonable
assurances that their respective books, records, and accounts accurately reflect
all transactions and dispositions of assets and the Company Parties will
continue to maintain such system.
Section 9.8.    Subsidiary Guarantors. The Parent REIT and the Company will
cause each of its Subsidiaries that guarantees or otherwise becomes liable at
any time, whether as a borrower or an additional or co‑borrower or otherwise,
for or in respect of any Indebtedness under any Primary Credit Facility to
concurrently therewith:
(a)    enter into a joinder to the Subsidiary Guaranty in the form and substance
appended to the Subsidiary Guaranty as Exhibit A thereto executed at the
Closing; and
(b)    deliver the following to each Purchaser and holder of a Note:
(i)    an executed counterpart of such joinder to the Subsidiary Guaranty;
(ii)    a certificate signed by an authorized responsible officer of such
Subsidiary containing representations and warranties on behalf of such
Subsidiary to the same effect, mutatis mutandis, as those contained in Sections
5.1, 5.2, 5.6, 5.7, 5.16 and 5.18 of this Agreement (but with respect to such
Subsidiary and such Subsidiary Guaranty rather than the Company) in the form of
Exhibit B to the Subsidiary Guaranty;
(iii)    all documents as may be reasonably requested by the Required Holders to
evidence the due organization, continuing existence and good standing of such
Subsidiary and the due authorization by all requisite action on the part of such
Subsidiary of the execution and delivery of such Subsidiary Guaranty and the
performance by such Subsidiary of its obligations thereunder; and




--------------------------------------------------------------------------------




(iv)    an opinion of counsel with respect to such Subsidiary and such joinder
in substantially the form of opinion delivered at the Closing with respect to
the Subsidiary Guaranty and Subsidiary Guarantors that existed as of the
Closing.
(c)    Release of Guarantors. A Subsidiary Guarantor shall be automatically
released from the Subsidiary Guaranty, so long as: (i) after giving effect to
such release, such Consolidated Subsidiary does not have any liability as a
guarantor, borrower, co‑borrower or otherwise with respect to any Indebtedness
under any Primary Credit Facility, (ii) no Default or Event of Default exists
immediately after giving effect to such release and (iii) if any fee or other
form of consideration is given to any holder of Indebtedness under any Primary
Credit Facility directly related to releasing such Subsidiary Guarantor, the
holders of the Notes shall receive an equivalent fee payable pro rata in
accordance with each holder’s outstanding principal amount of Notes. Each of the
Parent REIT and the Company shall deliver to the holders of the Notes an
Officer’s Certificate certifying that the conditions set forth in immediately
preceding clauses (i), (ii) and (iii) will be true and correct upon the release
of such Subsidiary Guarantor. Upon the receipt by the holders of the Notes of
the Officer’s Certificate referenced above, the release shall be effective
automatically without any further action by any party and each holder of Notes
shall thereafter execute and deliver, at the sole cost and expense of the Parent
REIT and the Company, such documents and instruments as the Parent REIT and the
Company may reasonably request to evidence such release, provided, that, the
execution and delivery of such documents and instruments shall not be necessary
to give effect to such release.
Section 9.9.    Most Favored Lender Status. If at any time after the Execution
Date, a Primary Credit Facility contains a Financial Covenant by the Company
that is more favorable to the lenders under such Primary Credit Facility than
the covenants, definitions and/or defaults contained in this Agreement (any such
provision (including any necessary definition), a “More Favorable Covenant”),
then the Company shall provide a Most Favored Lender Notice (as defined herein
below) in respect of such More Favorable Covenant. Unless waived in writing by
the Required Holders, within 15 days after each holder’s receipt of such notice,
such More Favorable Covenant shall be deemed automatically incorporated by
reference into Section 10 of this Agreement, mutatis mutandis, as if set forth
in full herein, effective as of the date when such More Favorable Covenant shall
have become effective under such Primary Credit Facility.
(b)    Any More Favorable Covenant incorporated into this Agreement (herein
referred to as an “Incorporated Covenant”) pursuant to this Section 9.9
(i) shall be deemed automatically amended herein to reflect any subsequent
amendments made to such More Favorable Covenant under the applicable Primary
Credit Facility; provided that, if the amendment of such More Favorable Covenant
would make such covenant less restrictive on the Company, such Incorporated




--------------------------------------------------------------------------------




Covenant shall only be deemed automatically amended at such time, if it should
occur, when such Default or Event of Default no longer exists and (ii) shall be
deemed automatically deleted from this Agreement at such time as such More
Favorable Covenant is deleted or otherwise removed from the applicable Primary
Credit Facility or such applicable Primary Credit Facility ceases to be a
Primary Credit Facility or shall be terminated; provided that, if a Default or
an Event of Default then exists, such Incorporated Covenant shall only be deemed
automatically deleted from this Agreement at such time, if it should occur, when
such Default or Event of Default no longer exists; provided further, however,
that if any fee or other consideration shall be given to the lenders under such
Primary Credit Facility for such amendment or deletion, the equivalent of such
fee or other consideration shall be given, pro rata, to the holders of the
Notes.
(c)    “Most Favored Lender Notice” means, in respect of any More Favorable
Covenant, a written notice to each of the holders of the Notes delivered
promptly, and in any event within ten Business Days after the inclusion of such
More Favorable Covenant in any Primary Credit Facility (including by way of
amendment or other modification of any existing provision thereof) from a
Responsible Officer referring to the provisions of this Section 9.8 and setting
forth a reasonably detailed description of such More Favorable Covenant
(including any defined terms used therein) and related explanatory calculations,
as applicable.
(d)    Notwithstanding the foregoing, no covenant, definition or default
expressly set forth in this Agreement as of the Execution Date (or incorporated
into this Agreement by an amendment or modification to this Agreement other than
pursuant to this Section 9.9) shall be deemed to be amended or deleted in any
manner that is less favorable to the holders of Notes by virtue of the
provisions of this Section 9.9.
Section 9.10.    Note Rating. The Company will any time prior to December 1,
2017 upon request from the Required Holders, obtain a private letter rating with
respect to the Notes from one Rating Agency requested by the Required Holders.
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 9 on or after the Execution Date and prior
to the Closing, if such failure occurs then any of the Purchasers may elect not
to purchase the Notes on the date of the Closing that is specified in Section 3.
SECTION 10.    NEGATIVE COVENANTS.
From the Execution Date until the Closing and thereafter, so long as any of the
Notes are outstanding, the Company and the Parent REIT covenant that:




--------------------------------------------------------------------------------




Section 10.1.    Transactions with Affiliates. The Company and the Parent REIT
will not and will not permit any other Company Party to enter into directly or
indirectly any transaction or group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than another Company
Party Subsidiary), except in the ordinary course and pursuant to the reasonable
requirements of the Company’s or such Subsidiary’s business and upon fair and
reasonable terms no less favorable to the Company or such Subsidiary than would
be obtainable in a comparable arm’s‑length transaction with a Person not an
Affiliate.
Section 10.2.    Merger, Consolidation, Etc. The Company and the Parent REIT
will not, nor will they permit any other Company Party to, consolidate with or
merge with any other Person or convey, transfer or lease all or substantially
all of its assets in a single transaction or series of transactions to any
Person unless:
(a)    the successor formed by such consolidation or the survivor of such merger
or the Person that acquires by conveyance, transfer or lease all or
substantially all of the assets of the Company or any such Guarantor as an
entirety, as the case may be, shall be a solvent corporation or limited
liability company organized and existing under the laws of the United States or
any state thereof (including the District of Columbia), and, if the Company or
such Guarantor is not such corporation or limited liability company, as the case
may be, (i) such corporation or limited liability company shall have executed
and delivered to each holder of any Notes its assumption of the due and punctual
performance and observance of each covenant and condition of this Agreement and
the Notes, in the case of a transaction involving the Company, or the related
Affiliate Guaranty in the case of a transaction involving any Guarantor and
(ii) such corporation or limited liability company shall have caused to be
delivered to each holder of any Notes an opinion of nationally recognized
independent counsel, or other independent counsel reasonably satisfactory to the
Required Holders, to the effect that all agreements or instruments effecting
such assumption are enforceable in accordance with their terms and comply with
the terms hereof;
(b)    each Guarantor under any Affiliate Guaranty that is outstanding at the
time such transaction or each transaction in such a series of transactions
occurs reaffirms its obligations under such Affiliate Guaranty in writing at
such time pursuant to documentation that is reasonably acceptable to the
Required Holders; and
(c)    immediately before and immediately after giving effect to such
transaction or each transaction in any such series of transactions, no Default
or Event of Default shall have occurred and be continuing.




--------------------------------------------------------------------------------




Provided that (i) any Non-Guarantor Subsidiary may consolidate with or merge
with any other Person or transfer or lease all or substantially all of its
assets in a single transaction or series of transactions to any other Person;
provided such merger or Disposition shall be permitted only if (A) there exists
no violation of the financial covenants hereunder on a Pro Forma Basis after
such transaction and (B) no Default or Event of Default would result therefrom
and (ii) any Non-Guarantor Subsidiary may merge with a Note Party; provided that
(A) the Note Party shall be the continuing or surviving Person and (B) no
Default or Event of Default would result therefrom.
No such conveyance, transfer or lease of substantially all of the assets of the
Company shall have the effect of releasing the Company or any Guarantor or any
successor corporation or limited liability company that shall theretofore have
become such in the manner prescribed in this Section 10.2 from its liability
under this Agreement, the Affiliate Guaranties or the Notes, respectively except
that the foregoing shall not limit the automatic release of a Subsidiary
Guarantor as provided in Section 9.8(c) of this Agreement.
Section 10.3.    Line of Business. The Company and the Parent REIT will not and
will not permit any other Company Party to engage in any business if, as a
result, the general nature of the business in which the Company Parties, taken
as a whole, would then be engaged would be substantially changed from the
general nature of the business in which the Company Parties, taken as a whole,
are engaged on the Execution Date as described in the Memorandum.
Section 10.4.    Terrorism Sanctions Regulations. The Company and the Parent
REIT will not and will not permit any Controlled Entity (a) to become (including
by virtue of being owned or controlled by a Blocked Person), own or control a
Blocked Person or any Person that is the target of sanctions imposed by the
United Nations or by the European Union, or (b) directly or indirectly to have
any investment in or engage in any dealing or transaction (including, without
limitation, any investment, dealing or transaction involving the proceeds of the
Notes) with any Person if such investment, dealing or transaction (i) would
cause any holder to be in violation of any law or regulation applicable to such
holder, or (ii) is prohibited by or subject to sanctions under any U.S. Economic
Sanctions, or (c) to engage, nor shall any Affiliate of either engage, in any
activity that could subject such Person or any holder to sanctions under CISADA
or any similar law or regulation with respect to Iran or any other country that
is subject to U.S. Economic Sanctions.
Section 10.5.    Liens. The Company and the Parent REIT will not and will not
permit any Company Party to directly or indirectly create, incur, assume or
permit to exist (upon the happening of a contingency or otherwise) any Lien on
or with respect to any property or asset of any Company Party, whether now owned
or held or hereafter acquired, or any income or profits therefrom, or assign or
otherwise convey any right to receive income or profits, except (the items
described in clauses (a) through (h) below to be referred to as “Permitted
Liens”):




--------------------------------------------------------------------------------




(a)    Liens, if any, that secure the Obligations;
(b)    Liens that secure Indebtedness of the Company Parties on a pari passu
basis with the Lien described in Section 10.5(a);
(c)    Liens existing on the Execution Date and listed in Schedule 5.15 and any
renewals or extensions thereof, provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except by an amount equal to a reasonable premium or other reasonable amount
paid and fees and expenses reasonably incurred in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and (iii) the direct or any contingent obligor with respect thereto
is not changed;
(d)    Liens for taxes not yet due or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;
(e)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than thirty (30) days or which are being contested
in good faith and by appropriate proceedings diligently conducted, if adequate
reserves with respect thereto are maintained on the books of the applicable
Person;
(f)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;
(g)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(h)    easements, rights‑of‑way, restrictions and other similar encumbrances
affecting any Real Property owned by the Company or any Guarantor which, in the
aggregate, are not substantial in amount, and which do not in any case
materially detract from the value of the property subject thereto or materially
interfere with the ordinary conduct of the business of the applicable Person and
which, with respect to Unencumbered Borrowing Base Properties, have been
reviewed and approved in accordance with the requirements of the Bank of America
Credit Facility;




--------------------------------------------------------------------------------




(i)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 11(i);
(j)    the interests of any ground lessor under an Eligible Ground Lease and the
interests of any TRS under a lease of any Unencumbered Borrowing Base Property;
(k)    Liens on any assets (other than any Unencumbered Borrowing Base Property
and related assets) securing Indebtedness of any Note Party or Non‑Guarantor
Subsidiary incurred or assumed after the Execution Date; provided, such Lien to
secure such Indebtedness can only be incurred if: (i) no Default shall exist
immediately before or immediately after the incurrence or assumption such
Indebtedness and (ii) there exists no violation of the financial covenants
hereunder on a Pro Forma Basis after the incurrence or assumption of such
Indebtedness, including Liens on such Real Property existing at the time such
Real Property is acquired by the Company or applicable Guarantor or any
Non‑Guarantor Subsidiary;
(l)    Liens on the Equity Interests of any Non‑Guarantor Subsidiary; provided,
no such Liens shall be permitted with respect to the Equity Interests of
Pebblebrook Hotel Lessee, any entity which is the lessee with respect to an
Unencumbered Borrowing Base Property or the direct or indirect parent thereof;
(m)    other Liens on assets (other than Unencumbered Borrowing Base Properties)
securing claims or other obligations of the Note Parties and their Subsidiaries
(other than Indebtedness) in amounts not exceeding $5,000,000 in the aggregate;
and
(n)    any interest of title of a lessor under, and Liens arising from or
evidenced by protective UCC financing statements (or equivalent filings,
registrations or agreements in foreign jurisdictions) relating to, operating
leases permitted hereunder.
Notwithstanding anything contained in this Section 10.5, the Company and the
Parent REIT shall not, and shall not permit any of their Subsidiaries to, secure
pursuant to this Section 10.5 any Indebtedness outstanding under or pursuant to
any Primary Credit Facility unless and until the Notes (and any guaranty
delivered in connection therewith) shall concurrently be secured equally and
ratably with such Indebtedness pursuant to documentation reasonably acceptable
to the Required Holders in substance and in form, including, without limitation,
an intercreditor agreement and opinions of counsel to the Company and/or any
such Subsidiary, as the case may be, from counsel that is reasonably acceptable
to the Required Holders.
Section 10.6.    Financial Covenants.




--------------------------------------------------------------------------------




(a)    Consolidated Leverage Ratio.
(i)    The Parent REIT and the Company will not permit the Consolidated Leverage
Ratio to, as of the last day of any fiscal quarter, exceed 6.5 to 1.0; provided
that, notwithstanding the foregoing, once during the term of this Agreement, the
Consolidated Leverage Ratio as of the last day of up to two (2) consecutive
fiscal quarters, may exceed 6.50 to 1.00 but not exceed 7.00 to 1.00 so long as
(A) no Default or Event of Default has occurred and is continuing and (B) the
per annum interest rate (including any Default Rate, if applicable) otherwise
applicable to each series of the Notes as specified in the first paragraph
thereof shall be increased by 35 basis points (.35%) (the “Increased Interest
Rate”) in accordance with Section 10.6(a)(ii), for the period in which the
Consolidated Leverage Ratio exceeds 6.50 to 1.00.
(ii)    Changes to the applicable rate of interest shall be effective as of the
first day of the first calendar month after the date upon which the Parent REIT
and the Company have delivered the financial statements required pursuant to
Sections 7.1(a) and 7.1(b) of the Note Purchase Agreement and the officer’s
certificate pursuant to Section 7.2(a) of the Note Purchase Agreement evidencing
that the Consolidated Leverage Ratio, as of the last day of any fiscal quarter,
is above 6.50 to 1.00 (but not exceeding 7.00 to 1.00) until the first day of
the first calendar month after the date upon which the Parent REIT and the
Company have delivered the financial statements pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the Consolidated
Leverage Ratio, as of the last day of any fiscal quarter, is equal to or less
than 6.50 to 1.00.
(b)    Consolidated Recourse Secured Indebtedness Limitation. The Parent REIT
and the Company will not permit Consolidated Recourse Secured Indebtedness to,
at any time, exceed an amount equal to five percent (5%) of Consolidated Total
Asset Value.
(c)    Consolidated Secured Debt Limitation. The Parent REIT and the Company
will not permit Consolidated Secured Debt to, at any time, exceed an amount
equal to forty‑five percent (45%) of Consolidated Total Asset Value.
(d)    Consolidated Fixed Charge Coverage Ratio. The Parent REIT and the Company
will not permit the Consolidated Fixed Charge Coverage Ratio, as of the last day
of any fiscal quarter, to be less than 1.50 to 1.00.
(e)    Unencumbered Leverage Ratio. The Parent REIT and the Company will not
permit, as of the last day of each Fiscal Quarter, the Unencumbered Leverage
Ratio to be less than 1.50 to 1.00.
(f)    Consolidated Unsecured Interest Coverage Ratio. The Parent REIT and the
Company will not permit the Consolidated Unsecured Interest Coverage Ratio, as
of the last day of any fiscal quarter, to be less than 2.00 to 1.00.




--------------------------------------------------------------------------------




(g)    Consolidated Tangible Net Worth. The Parent REIT and the Company will not
permit Consolidated Tangible Net Worth, as of the last day of any fiscal
quarter, to be less than the sum of (i) $1,228,392,000 plus (ii) seventy‑five
percent (75%) of the Net Proceeds of all Equity Issuances by the Company Parties
after June 30, 2014.
(h)    Restricted Payments. Permit, for any fiscal year of the Company Parties,
the amount of Restricted Payments (excluding Restricted Payments payable solely
in the common stock or other common Equity Interests of the Parent REIT or the
Company) made by the Company Parties to the holders of their Equity Interests
(excluding any such holders of Equity Interests which are the Company or any
Guarantor) during such period to exceed the FFO Distribution Allowance for such
period; provided that, to the extent no Event of Default then exists or will
result from such Restricted Payments (or if a Default or Event of Default then
exists or will result from such Restricted Payments, then so long as no
acceleration of the Notes shall have occurred), the Company, the Guarantors, and
each other Subsidiary (including Pebblebrook Hotel Lessee) shall be permitted to
make Restricted Payments to the Company and the Company shall be permitted to
make Restricted Payments to Parent REIT, in each case to permit the Parent REIT
to make Restricted Payments to the holders of the Equity Interests in the Parent
REIT to the extent necessary to maintain Parent REIT’s status as a REIT and as
necessary to pay any special or extraordinary tax liabilities then due (after
taking into account any losses, offsets and credits, as applicable) on capital
gains attributable to Parent REIT. In addition, so long as no acceleration of
the Notes shall have occurred, each TRS may make Restricted Payments to its
parent entity to the extent necessary to pay any Taxes then due in respect of
the income of such TRS.
Section 10.7.    Dispositions. The Parent REIT and the Company will not make any
Disposition of any assets or property, except:
(a)    Dispositions in the ordinary course of business (other than those
Dispositions permitted under clause (b) of this Section 10.7), so long as (i) no
Default or Event of Default shall exist immediately before or immediately after
such Disposition, and (ii) the Company Parties will be in compliance, on a Pro
Forma Basis following such Disposition, with the covenants set forth in
Section 10.6 of this Agreement as demonstrated by a compliance certificate with
supporting calculations delivered to the Required Holders on or prior to the
date of such Disposition showing the effect of such Disposition;
(b)    Any of the following:
(i)    Dispositions of obsolete, surplus or worn out property or other property
not necessary for operations, whether now owned or hereafter acquired, in the
ordinary course of business and for no less than fair market value;
(ii)    Dispositions of equipment or real property to the extent that (A) such
property is exchanged for credit against the purchase price of similar
replacement property or (B) the proceeds of such Disposition are reasonably
promptly applied to the




--------------------------------------------------------------------------------




purchase price of such replacement property, in each case in the ordinary course
of business and for no less than fair market value;
(iii)    Dispositions of inventory and Investments of the type described in
Sections 10.9(b) and (c) in the ordinary course of business;
(iv)    leases of Real Property (other than any Unencumbered Borrowing Base
Property) and personal property assets related thereto to any TRS; and
(v)    in order to resolve disputes that occur in the ordinary course of
business, the Company and any Subsidiary of the Company may discount or
otherwise compromise, for less than the face value thereof, notes or accounts
receivable;
(c)    Dispositions of property by the Company or any Guarantor to the Company
or to another Note Party;
(d)    Dispositions pursuant to Section 10.2, and
(e)    Any other Disposition approved in writing by the Required Holders.
Notwithstanding the foregoing provisions of this Section 10.7, neither the
Company nor any Guarantor shall sell or make any other Disposition of assets or
property that will have the effect of causing the Company or any Guarantor to
become liable under any tax protection or tax sharing agreement if the amount of
such liability would exceed an amount equal to one percent (1%) of the total
assets of the Company or any Guarantor without the prior written consent of the
Required Holders.
Section 10.8.    Restricted Payments. The Parent REIT and the Company will not
declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:
(a)    so long as no Default or Event of Default shall exist at the time of such
Restricted Payment or would result therefrom, each Subsidiary may make
Restricted Payments to the Company, the Guarantors and any other Person that
owns an Equity Interest in such Subsidiary, ratably according to their
respective holdings of the type of Equity Interest in respect of which such
Restricted Payment is being made;
(b)    so long as no Event of Default shall exist at the time of such Restricted
Payment or would result therefrom, the Company and each Subsidiary may declare
and make dividend payments or other distributions payable solely in the common
stock or other common Equity Interests of such Person;
(c)    so long as no Event of Default shall exist at the time of such Restricted
Payment or would result therefrom, the Company and each Subsidiary may purchase,
redeem




--------------------------------------------------------------------------------




or otherwise acquire Equity Interests issued by it with the proceeds received
from the substantially concurrent issue of new shares of its common stock or
other common Equity Interests; and
(d)    so long as no acceleration shall have occurred, each TRS may make
Restricted Payments to its TRS parent entity to the extent necessary to pay any
tax liabilities then due (after taking into account any losses, offsets and
credits, as applicable); provided that any such Restricted Payments by a TRS
shall only be made after it has paid all of its operating expenses currently due
or anticipated within the current month and next following month.
Notwithstanding the foregoing, the Company and the Guarantors shall be permitted
to make Restricted Payments of the type and to the extent permitted pursuant to
Section 10.6(h) of this Agreement.
Section 10.9.    Investments. The Parent REIT and the Company will not make any
Investments, except:
(a)    Investments by the Company Parties (other than by the Parent REIT) in
(i) Unencumbered Borrowing Base Properties, and (ii) other real properties that
are fully‑developed, open and operating income‑producing “luxury,” “upper
upscale” or “upscale” full or select service hotels, with all material approvals
from each Governmental Authority required in connection with the lawful
operation of such hotels, and which real properties shall, upon the making of
such Investments, be wholly owned by such Company Party;
(b)    Investments held by the Company or such Guarantor or other Subsidiary in
the form of cash or cash equivalents;
(c)    Investments existing as of the Closing and set forth in Schedule 5.15
(d)    Advances to officers, directors and employees of the Company, the
Guarantors and other Subsidiaries in aggregate amounts not to exceed
(i) $500,000 at any time outstanding for employee relocation purposes, and
(ii) $100,000 at any time outstanding for travel, entertainment, and analogous
ordinary business purposes;
(e)    Investments of (i) the Company in any Guarantor (including
(A) Investments by the Company in any private REIT, so long as the Company owns
one hundred percent (100%) of the “common” Equity Interests in such private REIT
and (B) Investments by the Company in a Guarantor in the form of an intercompany
loan), (ii) any Guarantor in the Company or in another Guarantor (including
Investments by a Guarantor in the Company or in another Guarantor in the form of
an intercompany loan), and (iii) the Company, any Guarantor or any Non‑Guarantor
Subsidiary in Non‑Guarantor Subsidiaries (including Investments by the Company,
any Guarantor or any Non‑Guarantor Subsidiary in a Non‑Guarantor Subsidiary in
the form of an intercompany loan) that own, directly or indirectly, and operate
Real Properties that are fully‑developed, open and operating




--------------------------------------------------------------------------------




income‑producing “luxury,” “upper upscale” or “upscale” full or select service
hotels, with all material approvals from each Governmental Authority required in
connection with the lawful operation of such hotels; provided, notwithstanding
the foregoing or any other provision herein or in any other Note Document to the
contrary, the Parent REIT shall not own any Equity Interests in any Person other
than the Company;
(f)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;
(g)    Guarantees of Indebtedness which are permitted under the Primary Credit
Facilities and so long as the Company is in compliance with Section 9.8;
(h)    Other Investments of the Company and its Subsidiaries in:
(i)    Real properties consisting of undeveloped or speculative land (valued at
cost for purposes of this clause (h)) with an aggregate value not greater than
five percent (5%) of Consolidated Total Asset Value and which real properties
shall, upon the making of such Investments, be wholly owned by the Company or
such Subsidiary;
(ii)    Incoming‑producing real properties (other than hotels or similar
hospitality properties) (valued at cost for purposes of this clause (h)) with an
aggregate value not greater than ten percent (10%) of Consolidated Total Asset
Value and which real properties shall, upon the making of such Investments, be
wholly owned by the Company or such Subsidiary;
(iii)    Development/Redevelopment Properties (valued at cost for purposes of
this clause clause (h); provided that all costs and expenses associated with all
existing development activities with respect to such Development/Redevelopment
Properties (budget to completion) shall be included in determining the aggregate
Investment of the Company or such Subsidiary with respect to such activities)
with an aggregate value not greater than fifteen percent (15%) of Consolidated
Total Asset Value and which Development/Redevelopment Properties shall, upon the
making of such Investments, be wholly owned by the Company or such Subsidiary
and;
(iv)    Unconsolidated Affiliates (valued at cost for purposes of this
clause (h)) with an aggregate value not greater than twenty percent (20%) of
Consolidated Total Asset Value;
(v)    mortgage or real estate‑related loan assets (valued at cost for purposes
of this clause (h)) with an aggregate value not greater than fifteen percent
(15%) of Consolidated Total Asset Value; and




--------------------------------------------------------------------------------




(vi)    Equity Interests (including preferred Equity Interests) in any Person
(other than any Affiliate of the Company) (valued at cost for purposes of this
clause (h)) with an aggregate value not greater than fifteen percent (15%) of
Consolidated Total Asset Value; provided, however, that the collective aggregate
value of the Investments owned pursuant to items (i) through (vi) of this
clause (h) above shall not at any time exceed thirty‑five percent (35%) of
Consolidated Total Asset Value.
Although it will not be a Default or an Event of Default if the Company fails to
comply with any provision of Section 10 on or after the Execution Date and prior
to the Closing, if such failure occurs then any of the Purchasers may elect not
to purchase the Notes on the date of the Closing that is specified in Section 3.
SECTION 11.    EVENTS OF DEFAULT.
An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:
(a)    the Company defaults in the payment of any principal or Make‑Whole
Amount, if any, on any Note when the same becomes due and payable, whether at
maturity or at a date fixed for prepayment or by declaration or otherwise; or
(b)    the Company defaults in the payment of any interest on any Note for more
than five Business Days after the same becomes due and payable; or
(c)    the Company or the Parent REIT defaults in the performance of or
compliance with any term contained in Section 7.1(d) or Section 10; or
(d)    the Company or any Subsidiary Guarantor defaults in the performance of or
compliance with any term contained herein (other than those referred to in
Sections 11(a), (b) and (c)) or in any Subsidiary Guaranty and such default is
not remedied within 30 days after the earlier of (i) a Responsible Officer
obtaining actual knowledge of such default and (ii) the Company receiving
written notice of such default from any holder of a Note (any such written
notice to be identified as a “notice of default” and to refer specifically to
this Section 11(d)); or
(e)    (i) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made, or
(ii) any representation or warranty made in writing by or on behalf of any
Subsidiary Guarantor or by any officer of such




--------------------------------------------------------------------------------




Subsidiary Guarantor in any Subsidiary Guaranty or any writing furnished in
connection with such Subsidiary Guaranty proves to have been false or incorrect
in any material respect on the date as of which made; or
(f)    (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment of any principal of or premium or
make‑whole amount or interest on any Indebtedness that is outstanding in an
aggregate principal amount of at least $25,000,000 beyond any period of grace
provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any evidence of any
Indebtedness in an aggregate outstanding principal amount of at least
$25,000,000 or of any mortgage, indenture or other agreement relating thereto or
any other condition exists, and as a consequence of such default or condition
such Indebtedness has become, or has been declared (or one or more Persons are
entitled to declare such Indebtedness to be), due and payable before its stated
maturity or before its regularly scheduled dates of payment, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), (x) the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness before its regular maturity
or before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $25,000,000, or (y) one or more Persons have the
right to require the Company or any Subsidiary so to purchase or repay such
Indebtedness; or
(g)    the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or
(h)    a court or other Governmental Authority of competent jurisdiction enters
an order appointing, without consent by the Company or any of its Subsidiaries,
a custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding‑up or liquidation of the Company or any of its Subsidiaries, or any




--------------------------------------------------------------------------------




such petition shall be filed against the Company or any of its Subsidiaries and
such petition shall not be dismissed within 60 days; or
(i)    one or more final judgments or orders for the payment of money
aggregating in excess of $25,000,000, including, without limitation, any such
final order enforcing a binding arbitration decision, are rendered against one
or more of the Company and its Subsidiaries and which judgments are not, within
60 days after entry thereof, bonded, discharged or stayed pending appeal, or are
not discharged within 60 days after the expiration of such stay; or
(j)    if (i) any Plan shall fail to satisfy the minimum funding standards of
ERISA or the Code for any plan year or part thereof or a waiver of such
standards or extension of any amortization period is sought or granted under
section 412 of the Code, (ii) a notice of intent to terminate any Plan shall
have been or is reasonably expected to be filed with the PBGC or the PBGC shall
have instituted proceedings under ERISA section 4042 to terminate or appoint a
trustee to administer any Plan or the PBGC shall have notified the Company or
any ERISA Affiliate that a Plan may become a subject of any such proceedings,
(iii) the aggregate “amount of unfunded benefit liabilities” (within the meaning
of section 4001(a)(18) of ERISA) under all Plans, determined in accordance with
Title IV of ERISA, shall exceed an amount that could reasonably be expected to
have a Material Adverse Effect, (iv) the Company or any ERISA Affiliate shall
have incurred or is reasonably expected to incur any liability pursuant to Title
I or IV of ERISA or the penalty or excise tax provisions of the Code relating to
employee benefit plans, (v) the Company or any ERISA Affiliate withdraws from
any Multiemployer Plan, or (vi) the Company or any Subsidiary establishes or
amends any employee welfare benefit plan that provides post‑employment welfare
benefits in a manner that would increase the liability of the Company or any
Subsidiary thereunder; and any such event or events described in clauses (i)
through (vi) above, either individually or together with any other such event or
events, could reasonably be expected to have a Material Adverse Effect. As used
in this Section 11(j), the terms “employee benefit plan” and “employee welfare
benefit plan” shall have the respective meanings assigned to such terms in
section 3 of ERISA; or
(k)    any Affiliate Guaranty shall cease to be in full force and effect, any
Subsidiary Guarantor or any Person acting on behalf of any Guarantor shall
contest in any manner the validity, binding nature or enforceability of any
Affiliate Guaranty, or the obligations of any Guarantor under any Affiliate
Guaranty are not or cease to be legal, valid, binding and enforceable in
accordance with the terms of such Affiliate Guaranty.
SECTION 12.    REMEDIES ON DEFAULT, ETC.




--------------------------------------------------------------------------------




Section 12.1.    Acceleration. (a) If an Event of Default with respect to the
Parent REIT or the Company described in Section 11(g) or (h) (other than an
Event of Default described in clause (i) of Section 11(g) or described in clause
(vi) of Section 11(g) by virtue of the fact that such clause encompasses clause
(i) of Section 11(g)) has occurred, all the Notes then outstanding shall
automatically become immediately due and payable.
(b)    If any other Event of Default has occurred and is continuing, the
Required Holders may at any time at its or their option, by notice or notices to
the Company, declare all the Notes then outstanding to be immediately due and
payable.
(c)    If any Event of Default described in Section 11(a) or (b) has occurred
and is continuing, any holder or holders of Notes at the time outstanding
affected by such Event of Default may at any time, at its or their option, by
notice or notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.
Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (x) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (y) the Make‑Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Parent REIT and
the Company acknowledge, and the parties hereto agree, that each holder of a
Note has the right to maintain its investment in the Notes free from repayment
by the Company (except as herein specifically provided for) and that the
provision for payment of a Make‑Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.
Section 12.2.    Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note or in any Affiliate Guaranty, or for an injunction against a violation of
any of the terms hereof or thereof, or in aid of the exercise of any power
granted hereby or thereby or by law or otherwise.
Section 12.3.    Rescission. At any time after any Notes have been declared due
and payable pursuant to Section 12.1(b) or (c), the Required Holders in
principal amount of the Notes then outstanding, by written notice to the
Company, may rescind and annul any such declaration and its




--------------------------------------------------------------------------------




consequences if (a) the Parent REIT and the Company have paid all overdue
interest on the Notes, all principal of and Make‑Whole Amount, if any, on any
Notes that are due and payable and are unpaid other than by reason of such
declaration, and all interest on such overdue principal and Make‑Whole Amount,
if any, and (to the extent permitted by applicable law) any overdue interest in
respect of the Notes, at the applicable Default Rate, (b) neither the Parent
REIT, the Company nor any other Person shall have paid any amounts which have
become due solely by reason of such declaration, (c) all Events of Default and
Defaults, other than non‑payment of amounts that have become due solely by
reason of such declaration, have been cured or have been waived pursuant to
Section 17, and (d) no judgment or decree has been entered for the payment of
any monies due pursuant hereto or to the Notes. No rescission and annulment
under this Section 12.3 will extend to or affect any subsequent Event of Default
or Default or impair any right consequent thereon.
Section 12.4.    No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement, any Affiliate Guaranty or any Note upon any holder thereof shall
be exclusive of any other right, power or remedy referred to herein or therein
or now or hereafter available at law, in equity, by statute or otherwise.
Without limiting the obligations of the Parent REIT and the Company under
Section 15, the Company will pay to the holder of each Note on demand such
further amount as shall be sufficient to cover all costs and expenses of such
holder incurred in any enforcement or collection under this Section 12,
including, without limitation, reasonable attorneys’ fees, expenses and
disbursements.
SECTION 13.    PARENT GUARANTY, ETC.
Section 13.1.    Parent Guaranty. The Parent REIT hereby irrevocably, absolutely
and unconditionally guarantees as primary obligors and not as surety to each
holder of any Note or Notes at any time outstanding the prompt payment in full,
in Dollars, when due (whether at stated maturity, by acceleration, by mandatory
or optional prepayment or otherwise) of the principal of and Make‑Whole Amount
(if any) and interest on the Notes (including interest on any overdue principal
and Make‑Whole Amount (if any) and interest at the Default Rate (if any) and
interest accruing at the then applicable rate provided in the Notes after the
filing of any petition in bankruptcy, or the commencement of any insolvency
reorganization or like proceeding, relating to the Company, whether or not a
claim for post‑filing or post‑petition interest is allowed in such proceeding)
and all other amounts from time to time owing by the Company under this
Agreement and the other Note Documents to any holder (including costs, expenses
and taxes) (such payments being herein collectively called the “Guaranteed
Obligations”). The Parent REIT hereby further agrees that if the Company shall
default in the payment of any of the Guaranteed Obligations (after giving effect
to all applicable grace and cure periods), the Parent REIT will (x) promptly pay
the same,




--------------------------------------------------------------------------------




without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration, by mandatory prepayment or otherwise) in accordance with the terms
of such extension or renewal and (y) pay to the holder of any Note such amounts,
to the extent lawful, as shall be sufficient to pay the costs and expenses of
collection or of otherwise enforcing any of such holder’s rights under this
Agreement, including reasonable counsel fees. All obligations of the Parent REIT
under this Section 13 shall be referred to as the “Parent Guaranty” and shall
survive the transfer of any Note. Any obligations of the Parent REIT under this
Section 13 with respect to which the underlying obligation of the Company is
expressly stated to survive payment of any Note shall also survive payment of
such Note.
Section 13.2.    Obligations Unconditional. (a) The obligations of the Parent
REIT under Section 13.1 constitute a present and continuing guaranty of payment
and not collectibility and are absolute, unconditional and irrevocable,
irrespective of the value, genuineness, validity, regularity or enforceability
of the obligations of the Company under this Agreement, the other Note Documents
or any other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever which might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, other than the payment in full in Dollars of the Guaranteed
Obligations. Without limiting the generality of the foregoing, it is agreed that
the occurrence of any one or more of the following shall not alter or impair the
liability of the Parent REIT hereunder which shall remain absolute and
unconditional as described above:
(i)    any amendment, modification, compromise, release or extension of any
provision of this Agreement, the other Note Documents or any assignment or
transfer thereof, including the renewal or extension of the time of payment of
any of the Notes or the granting of time in respect of such payment thereof, or
of any furnishing or acceptance of security or any additional guarantee or any
release of any security or guarantee so furnished or accepted for any of the
Notes;
(ii)    any waiver, consent, extension, granting of time, forbearance,
indulgence or other action or inaction under or in respect of this Agreement or
the other Note Documents, or any exercise or non‑exercise of any right, remedy
or power in respect hereof or thereof;
(iii)    any bankruptcy, receivership, insolvency, reorganization, arrangement,
readjustment, composition, liquidation or similar proceedings with respect to
the Company or any other Person or the properties or creditors of any of them;




--------------------------------------------------------------------------------




(iv)    the occurrence of any Default or Event of Default under, or any
invalidity or any unenforceability of, or any misrepresentation, irregularity or
other defect in, this Agreement, the other Note Documents or any other agreement
or the failure to give notice to the Company or the Parent REIT of the
occurrence of any Default or Event of Default under the terms and provisions of
this Agreement;
(v)    any transfer of any assets to or from the Company, including any transfer
or purported transfer to the Company from any Person, any invalidity, illegality
of, or inability to enforce, any such transfer or purported transfer, any
consolidation or merger of the Issuer with or into any Person, any change in the
ownership of any Equity Interests of the Company, or any change whatsoever in
the objects, capital structure, constitution or business of the Company;
(vi)    any default, failure or delay, willful or otherwise, on the part of the
Company or any other Person to perform or comply with, or the impossibility or
illegality of performance by the Company or any other Person of, any term of
this Agreement, the other Note Documents or any other agreement;
(vii)    any suit or other action brought by, or any judgment in favor of, any
beneficiaries or creditors of, the Company or any other Person for any reason
whatsoever, including any suit or action in any way attacking or involving any
issue, matter or thing in respect of this Agreement, the other Note Documents or
any other agreement;
(viii)    any lack or limitation of status or of power, incapacity or disability
of the Company or any trustee or agent thereof; or
(ix)    the power or authority or the lack of power or authority of any Company
Party to issue the Notes or to execute and deliver this Agreement or the other
Note Documents, as the case may be, and irrespective of the validity of the
Notes, this Agreement or the other Note Documents or of any defense whatsoever
that any Company Party may or might have to the payment of the Notes (principal,
interest and Make‑Whole Amount, if any), or to the performance or observance of
any of the provisions or conditions of this Agreement or the other Note
Documents, or the existence or continuance of any Company Party as a legal
entity;
(x)    any failure to present the Notes for payment or to demand payment
thereof, or to give the Company or the Parent REIT notice of dishonor for
non‑payment of the Notes, when and as the same may become due and payable, or
notice of any failure on the part of




--------------------------------------------------------------------------------




the Company to do any act or thing or to perform or to keep any covenant or
agreement by it to be done, kept or performed under the terms of the Notes or
this Agreement;
(xi)    any other thing, event, happening, matter, circumstance or condition
whatsoever (other than the irrevocable payment in full in Dollars of the
Guaranteed Obligations), not in any way limited to the foregoing.
provided that the specific enumeration of the above‑mentioned acts, failures or
omissions shall not be deemed to exclude any other acts, failures or omissions,
though not specifically mentioned above, it being the purpose and intent of this
paragraph that the obligations of the Parent REIT hereunder shall be absolute
and unconditional and shall not be discharged, impaired or varied except by the
payment to the holders thereof of the principal of, Make‑Whole Amount, if any,
and interest on the Notes, and of all other sums due and owing to the holders of
the Notes pursuant to this Agreement and the Notes, and then only to the extent
of such payments in Dollars. Without limiting any of the other terms or
provisions hereof, it is understood and agreed that in order to hold the Parent
REIT liable hereunder, there shall be no obligation on the part of any holder of
any Note to resort, in any manner or form, for payment, to the Company or to any
other Person or to the properties or estates of any of the foregoing. All rights
of the holder of any Note pursuant thereto or to this Agreement may be
transferred or assigned at any time or from time to time and shall be considered
to be transferred or assigned upon the transfer of such Note, whether with or
without the consent of or notice to the Parent REIT or the Company. Without
limiting the foregoing, it is understood that repeated and successive demands
may be made and recoveries may be had hereunder as and when, from time to time,
the Company shall default under the terms of the Notes or this Agreement and
that notwithstanding recovery hereunder for or in respect of any given default
or defaults by the Company under the Notes or this Agreement the obligations of
the Parent REIT under this Section 13 shall remain in full force and effect and
shall apply to each and every subsequent default.
(b)    The Parent REIT hereby unconditionally waives diligence, presentment,
demand of payment, protest and all notices whatsoever and any requirement that
any holder of a Note exhaust any right, power or remedy against the Company
under this Agreement, the other Note Documents or any other agreement or
instrument referred to herein or therein, or against any other Person under any
other guarantee of, or security for, any of the Guaranteed Obligations.
(c)    In the event that the Parent REIT shall at any time pay any amount on
account of the Guaranteed Obligations or take any other action in performance of
its obligations hereunder, the Parent REIT shall not exercise any subrogation or
other rights hereunder or under the Notes and the Parent REIT hereby waives all
rights it may have to exercise any such subrogation or other rights, and all
other remedies that it may have against the Company, in respect of any payment
made hereunder unless and until the Guaranteed Obligations shall have been paid
in full in Dollars. If




--------------------------------------------------------------------------------




any amount shall be paid to the Parent REIT on account of any such subrogation
rights or other remedy, notwithstanding the waiver thereof, such amount shall be
received in trust for the benefit of the holders of the Notes and shall
forthwith be paid to such holders to be credited and applied upon the Guaranteed
Obligations, whether matured or unmatured, in accordance with the terms hereof.
The Parent REIT agrees that its obligations under this Section 13 shall be
automatically reinstated if and to the extent that for any reason any payment
(including payment in full) by or on behalf of the Company is rescinded or must
be otherwise restored by any holder of a Note, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, all as though such
amount had not been paid.
(d)    If an event permitting the acceleration of the maturity of the principal
amount of the Notes shall at any time have occurred and be continuing and such
acceleration (and the effect thereof on the Guaranteed Obligations) shall at
such time be prevented by reason of the pendency against the Company or any
other Person of a case or proceeding under a bankruptcy or insolvency law, the
Parent REIT agrees that, for purposes of the guarantee in this Section 13 and
the Parent REIT’s obligations under this Agreement, the maturity of the
principal amount of the Notes, as applicable, shall be deemed to have been
accelerated (with a corresponding effect on the Guaranteed Obligations) with the
same effect as if the holders of the Notes had accelerated the same in
accordance with the terms of this Agreement, and the Parent REIT shall forthwith
pay such principal amount, any interest thereon, any Make‑Whole Amount and any
other amounts guaranteed hereunder without further notice or demand.
(e)    The guarantee in this Section 13 is a continuing guarantee and shall
apply to the Guaranteed Obligations whenever arising. Each default in the
payment or performance of any of the Guaranteed Obligations shall give rise to a
separate claim and cause of action hereunder, and separate claims or suits may
be made and brought, as the case may be, hereunder as each such default occurs.
Section 13.3.    Marshalling and Accounts. (a) None of the holders of the Notes
shall be under any obligation (i) to marshal any assets in favor of the Parent
REIT or in payment of any or all of the liabilities of the Company under or in
respect of the Notes and this Agreement or the obligation of the Parent REIT
hereunder or (ii) to pursue any other remedy that the Parent REIT may or may not
be able to pursue itself and that may lessen the Parent REIT’s burden or any
right to which the Parent REIT hereby expressly waives.
(b)    Until all amounts which may be or become payable by the Company under or
in connection with the Notes have been irrevocably paid in full in Dollars while
an Event of Default is continuing, any moneys received from the Parent REIT
under this Agreement may be held in an interest‑bearing bank account.




--------------------------------------------------------------------------------




(c)    This guarantee is in addition to and is not in any way prejudiced by any
other guarantee (including, without limitation, any Subsidiary Guaranty) now or
subsequently held by a holder of a Note.
Section 13.4.    General Limitation on Guarantee Obligations. In any action or
proceeding involving any state or provincial corporate law, or any foreign,
state, provincial or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of the Parent
REIT under Section 13.1 would otherwise be held or determined to be void,
invalid or unenforceable, or subordinated to the claims of any other creditors,
on account of the amount of its liability under Section 13.1, then,
notwithstanding any other provision hereof to the contrary, the amount of such
liability shall, without any further action by the Parent REIT, any holder or
any other Person, be automatically limited and reduced to the highest amount
that is valid and enforceable and not subordinated to the claims of other
creditors as determined in such action or proceeding.
SECTION 14.    REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.
Section 14.1.    Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. If any holder of one or more Notes
is a nominee, then (a) the name and address of the beneficial owner of such Note
or Notes shall also be registered in such register as an owner and holder
thereof and (b) at any such beneficial owner’s option, either such beneficial
owner or its nominee may execute any amendment, waiver or consent pursuant to
this Agreement. Prior to due presentment for registration of transfer, the
Person(s) in whose name any Note(s) shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes hereof, and the Company
shall not be affected by any notice or knowledge to the contrary. The Company
shall give to any holder of a Note that is an Institutional Investor promptly
upon request therefor, a complete and correct copy of the names and addresses of
all registered holders of Notes.
Section 14.2.    Transfer and Exchange of Notes. Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 19(iii)), for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof)




--------------------------------------------------------------------------------




of the same Series in exchange therefor, in an aggregate principal amount equal
to the unpaid principal amount of the surrendered Note. Each such new Note shall
be payable to such Person as such holder may request and shall be substantially
in the form of Schedule 1(a) or 1(b), as applicable. Each such new Note shall be
dated and bear interest from the date to which interest shall have been paid on
the surrendered Note or dated the date of the surrendered Note if no interest
shall have been paid thereon. The Company may require payment of a sum
sufficient to cover any stamp tax or governmental charge imposed in respect of
any such transfer of Notes. Notes shall not be transferred in denominations of
less than $100,000, provided that if necessary to enable the registration of
transfer by a holder of its entire holding of Notes, one Note may be in a
denomination of less than $100,000. Any transferee, by its acceptance of a Note
registered in its name (or the name of its nominee), shall be deemed to have
made the representation set forth in Section 6.2.
Section 14.3.    Replacement of Notes. Upon receipt by the Company at the
address and to the attention of the designated officer (all as specified in
Section 19(iii)) of evidence reasonably satisfactory to it of the ownership of
and the loss, theft, destruction or mutilation of any Note (which evidence shall
be, in the case of an Institutional Investor, notice from such Institutional
Investor of such ownership and such loss, theft, destruction or mutilation), and
(a)    in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $30,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or
(b)    in the case of mutilation, upon surrender and cancellation thereof,
within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same Series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.
SECTION 15.    PAYMENTS ON NOTES.
Section 15.1.    Place of Payment. Subject to Section 15.2, payments of
principal, Make‑Whole Amount, if any, and interest becoming due and payable on
the Notes shall be made in New York, New York at the principal office of U.S.
Bank, N.A. in such jurisdiction. The Company may at any time, by notice to each
holder of a Note, change the place of payment of the Notes so long as such place
of payment shall be either the principal office of the Company in such
jurisdiction or the principal office of a bank or trust company in such
jurisdiction.




--------------------------------------------------------------------------------




Section 15.2.    Home Office Payment. So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in
Section 15.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make‑Whole Amount, if any, interest and
all other amounts becoming due hereunder by the method and at the address
specified for such purpose below such Purchaser’s name in Schedule B, or by such
other method or at such other address as such Purchaser shall have from time to
time specified to the Company in writing for such purpose, without the
presentation or surrender of such Note or the making of any notation thereon,
except that upon written request of the Company made concurrently with or
reasonably promptly after payment or prepayment in full of any Note, such
Purchaser shall surrender such Note for cancellation, reasonably promptly after
any such request, to the Company at its principal executive office or at the
place of payment most recently designated by the Company pursuant to
Section 15.1. Prior to any sale or other disposition of any Note held by a
Purchaser or its nominee, such Purchaser will, at its election, either endorse
thereon the amount of principal paid thereon and the last date to which interest
has been paid thereon or surrender such Note to the Company in exchange for a
new Note or Notes pursuant to Section 14.2. The Company will afford the benefits
of this Section 15.2 to any Institutional Investor that is the direct or
indirect transferee of any Note purchased by a Purchaser under this Agreement
and that has made the same agreement relating to such Note as the Purchasers
have made in this Section 15.2.
SECTION 16.    EXPENSES, ETC.
Section 16.1.    Transaction Expenses. Whether or not the transactions
contemplated hereby are consummated, the Company will pay all costs and expenses
(including reasonable attorneys’ fees of a special counsel and, if reasonably
required by the Required Holders, local or other counsel) incurred by the
Purchasers and each other holder of a Note in connection with such transactions
and in connection with any amendments, waivers or consents under or in respect
of this Agreement, any Subsidiary Guaranty or the Notes (whether or not such
amendment, waiver or consent becomes effective) within 15 Business Days after
the Company’s receipt of an invoice therefor, including, without limitation: (a)
the costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under this Agreement, any
Subsidiary Guaranty or the Notes or in responding to any subpoena or other legal
process or informal investigative demand issued in connection with this
Agreement, any Subsidiary Guaranty or the Notes, or by reason of being a holder
of any Note, (b) the costs and expenses, including financial advisors’ fees,
incurred in connection with the insolvency or bankruptcy of the Company or any
Subsidiary or in connection with any work‑out or restructuring of the
transactions contemplated hereby and by the Notes and any Subsidiary Guaranty
and (c) the costs and expenses incurred in connection with the initial filing of
this Agreement and all related documents and financial information with the SVO
provided, that such costs and expenses under this clause (c) shall not exceed
$3,500 for each Series. The Company will pay, and will save each Purchaser and
each other




--------------------------------------------------------------------------------




holder of a Note harmless from, (i) all claims in respect of any fees, costs or
expenses, if any, of brokers and finders (other than those, if any, retained by
a Purchaser or other holder in connection with its purchase of the Notes) and
(ii) any and all wire transfer fees that any bank deducts from any payment under
such Note to such holder or otherwise charges to a holder of a Note with respect
to a payment under such Note.
Section 16.2.    Survival. The obligations of the Company under this Section 16
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, any Subsidiary Guaranty or the Notes,
and the termination of this Agreement.
SECTION 17.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein shall survive the execution
and delivery of this Agreement and the Notes, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement. Subject to the preceding sentence, this Agreement, the Notes and any
Subsidiary Guaranties embody the entire agreement and understanding between each
Purchaser and the Company and supersede all prior agreements and understandings
relating to the subject matter hereof.
SECTION 18.    AMENDMENT AND WAIVER.
Section 18.1.    Requirements. This Agreement and the Notes may be amended, and
the observance of any term hereof or of the Notes may be waived (either
retroactively or prospectively), only with the written consent of the Company
and the Required Holders, except that:
(a)    no amendment or waiver of any of Sections 1, 2, 3, 4, 5, 6 or 22 hereof,
or any defined term (as it is used therein), will be effective as to any
Purchaser unless consented to by such Purchaser in writing; and
(b)    no amendment or waiver may, without the written consent of each Purchaser
and the holder of each Note at the time outstanding, (i) subject to Section 12
relating to acceleration or rescission, change the amount or time of any
prepayment or payment of principal of, or reduce the rate or change the time of
payment or method of computation of (x) interest on the Notes or (y) the
Make‑Whole Amount, (ii) change the percentage of the principal amount of the
Notes the




--------------------------------------------------------------------------------




holders of which are required to consent to any amendment or waiver, or the
principal amount of the Notes that the Purchasers are to purchase pursuant to
Section 2 upon the satisfaction of the conditions to Closing that appear in
Section 4, or (iii) amend any of Sections 8 (except as set forth in the second
sentence of Section 8.2) 11(a), 11(b), 12, 18 or 21.
Section 18.2.    Solicitation of Holders of Notes. (a) Solicitation. The Company
will provide each Purchaser and holder of a Note with sufficient information,
sufficiently far in advance of the date a decision is required, to enable such
Purchaser and such holder to make an informed and considered decision with
respect to any proposed amendment, waiver or consent in respect of any of the
provisions hereof or of the Notes or any Subsidiary Guaranty. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to this Section 18 or any Subsidiary Guaranty to each
Purchaser and holder of a Note promptly following the date on which it is
executed and delivered by, or receives the consent or approval of, the requisite
Purchasers or holders of Notes.
(b)    Payment. The Company will not directly or indirectly pay or cause to be
paid any remuneration, whether by way of supplemental or additional interest,
fee or otherwise, or grant any security or provide other credit support, to any
Purchaser or holder of a Note as consideration for or as an inducement to the
entering into by such Purchaser or holder of any waiver or amendment of any of
the terms and provisions hereof or of any Subsidiary Guaranty or any Note unless
such remuneration is concurrently paid, or security is concurrently granted or
other credit support concurrently provided, on the same terms, ratably to each
Purchaser and each holder of a Note even if such Purchaser or holder did not
consent to such waiver or amendment.
(c)    Consent in Contemplation of Transfer. Any consent given pursuant to this
Section 18 or any Subsidiary Guaranty by a holder of a Note that has transferred
or has agreed to transfer its Note to the Company, any Subsidiary or any
Affiliate of the Company in connection with such consent shall be void and of no
force or effect except solely as to such holder, and any amendments effected or
waivers granted or to be effected or granted that would not have been or would
not be so effected or granted but for such consent (and the consents of all
other holders of Notes that were acquired under the same or similar conditions)
shall be void and of no force or effect except solely as to such holder.
Section 18.3.    Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 18 or any Subsidiary Guaranty applies equally to all
Purchasers and holders of Notes and is binding upon them and upon each future
holder of any Note and upon the Company without regard to whether such Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant, agreement, Default or Event
of Default not expressly amended or waived or impair any right consequent
thereon. No course of




--------------------------------------------------------------------------------




dealing between the Company and any Purchaser or holder of a Note and no delay
in exercising any rights hereunder or under any Note or Subsidiary Guaranty
shall operate as a waiver of any rights of any Purchaser or holder of such Note.
Section 18.4.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Agreement, any Subsidiary
Guaranty or the Notes, or have directed the taking of any action provided herein
or in any Subsidiary Guaranty or the Notes to be taken upon the direction of the
holders of a specified percentage of the aggregate principal amount of Notes
then outstanding, Notes directly or indirectly owned by the Company or any of
its Affiliates shall be deemed not to be outstanding.
SECTION 19.    NOTICES.
Except to the extent otherwise provided in Section 7.4, all notices and
communications provided for hereunder shall be in writing and sent (a) by
telecopy if the sender on the same day sends a confirming copy of such notice by
an internationally recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by an internationally recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:
(i)    if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule B, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
(ii)    if to any other holder of any Note, to such holder at such address as
such other holder shall have specified to the Company in writing, or
(iii)    if to the Parent REIT or the Company, to the Company at its address set
forth at the beginning hereof to the attention of Finance Department, or at such
other address as the Company shall have specified to the holder of each Note in
writing.
Notices under this Section 19 will be deemed given only when actually received.
SECTION 20.    REPRODUCTION OF DOCUMENTS.
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at the Closing (except the
Notes themselves), and (c) financial statements, certificates




--------------------------------------------------------------------------------




and other information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced. The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 20 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
SECTION 21.    CONFIDENTIAL INFORMATION.
For the purposes of this Section 21, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Parent REIT, the
Company or any Subsidiary in connection with the transactions contemplated by or
otherwise pursuant to this Agreement that is proprietary in nature and that was
clearly marked or labeled or otherwise adequately identified when received by
such Purchaser as being confidential information of the Parent REIT, the Company
or such Subsidiary, provided that such term does not include information that
(a) was publicly known or otherwise known to such Purchaser prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or any Person acting on such Purchaser’s behalf, (c)
otherwise becomes known to such Purchaser other than through disclosure by the
Company or any Subsidiary or (d) constitutes financial statements delivered to
such Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser, provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
directors, officers, employees, agents, attorneys, trustees and affiliates (to
the extent such disclosure reasonably relates to the administration of the
investment represented by its Notes), (ii) its auditors, financial advisors and
other professional advisors who agree to hold confidential the Confidential
Information substantially in accordance with this Section 21, (iii) any other
holder of any Note, (iv) any Institutional Investor to which it sells or offers
to sell such Note or any part thereof or any participation therein (if such
Person has agreed in writing prior to its receipt of such Confidential
Information to be bound by this Section 21), (v) any Person from which it offers
to purchase any Security of the Company (if such Person has agreed in writing
prior to its receipt of such Confidential Information to be bound by this
Section 21, (vi) any federal or state regulatory authority having jurisdiction
over such Purchaser, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s investment portfolio, or (viii) any other
Person to which such delivery or disclosure may be necessary or appropriate (w)
to effect compliance with any law, rule, regulation or order applicable to such
Purchaser, (x) in response to any subpoena or other legal process, (y) in
connection with any litigation to which such Purchaser is a party or (z) if an
Event of Default has occurred and is continuing, to




--------------------------------------------------------------------------------




the extent such Purchaser may reasonably determine such delivery and disclosure
to be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes, this Agreement or any
Subsidiary Guaranty. Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 21 as though it were a party to this Agreement. On reasonable request by
the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying this Section 21.
In the event that as a condition to receiving access to information relating to
the Parent REIT, the Company or its Subsidiaries in connection with the
transactions contemplated by or otherwise pursuant to this Agreement, any
Purchaser or holder of a Note is required to agree to a confidentiality
undertaking (whether through IntraLinks, another secure website, a secure
virtual workspace or otherwise) which is different from this Section 21, this
Section 21 shall not be amended thereby and, as between such Purchaser or such
holder and the Parent REIT and the Company, this Section 21 shall supersede any
such other confidentiality undertaking.
SECTION 22.    SUBSTITUTION OF PURCHASER.
Each Purchaser shall have the right to substitute any one of its Affiliates or
another Purchaser or any one of such other Purchaser’s Affiliates (a “Substitute
Purchaser”) as the purchaser of the Notes that it has agreed to purchase
hereunder, by written notice to the Company, which notice shall be signed by
both such Purchaser and such Substitute Purchaser, shall contain such Substitute
Purchaser’s agreement to be bound by this Agreement and shall contain a
confirmation by such Substitute Purchaser of the accuracy with respect to it of
the representations set forth in Section 6. Upon receipt of such notice, any
reference to such Purchaser in this Agreement (other than in this Section 22),
shall be deemed to refer to such Substitute Purchaser in lieu of such original
Purchaser. In the event that such Substitute Purchaser is so substituted as a
Purchaser hereunder and such Substitute Purchaser thereafter transfers to such
original Purchaser all of the Notes then held by such Substitute Purchaser, upon
receipt by the Company of notice of such transfer, any reference to such
Substitute Purchaser as a “Purchaser” in this Agreement (other than in this
Section 22), shall no longer be deemed to refer to such Substitute Purchaser,
but shall refer to such original Purchaser, and such original Purchaser shall
again have all the rights of an original holder of the Notes under this
Agreement.
SECTION 23.    MISCELLANEOUS.
Section 23.1.    Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their




--------------------------------------------------------------------------------




respective successors and assigns (including, without limitation, any subsequent
holder of a Note) whether so expressed or not.
Section 23.2.    Accounting Terms.
(a)    All accounting terms used herein which are not expressly defined in this
Agreement have the meanings respectively given to them in accordance with GAAP.
Except as otherwise specifically provided herein, (i) all computations made
pursuant to this Agreement shall be made in accordance with GAAP, and (ii) all
financial statements shall be prepared in accordance with GAAP. For purposes of
determining compliance with this Agreement (including, without limitation,
Section 9, Section 10 and the definition of “Indebtedness”), any election by the
Company to measure any financial liability using fair value (as permitted by
Financial Accounting Standards Board Accounting Standards Codification Topic No.
825‑10‑25 – Fair Value Option, International Accounting Standard 39 – Financial
Instruments: Recognition and Measurement or any similar accounting standard)
shall be disregarded and such determination shall be made as if such election
had not been made.
(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Note
Document, and either the Company or the Required Holders shall so request, the
holders of Notes and the Company shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Holders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Company shall
provide to the holders of Notes financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such ratio or requirement made before
and after giving effect to such change in GAAP.
(c)    Financial Covenant Calculation Conventions. Notwithstanding the above,
the parties hereto acknowledge and agree that, for purposes of all calculations
made under the financial covenants set forth in Section 10.6 (including without
limitation for purposes of the definitions of “Pro Forma Basis” set forth in
Schedule A, (i) after consummation of any Disposition or removal of an
Unencumbered Borrowing Base Property (A) income statement items (whether income
or expense) and capital expenditures attributable to the property disposed of or
removed shall, to the extent not otherwise excluded in such income statement
items for the Company Parties in accordance with GAAP or in accordance with any
defined terms set forth in Schedule A, be excluded as of the first day of the
applicable period and (B) Indebtedness which is retired shall be excluded and
deemed to have been retired as of the first day of the applicable period and
(ii) after consummation of any acquisition (A) income statement items (whether
positive or




--------------------------------------------------------------------------------




negative) and capital expenditures attributable to the Person or property
acquired shall, to the extent not otherwise included in such income statement
items for the Company Parties in accordance with GAAP or in accordance with any
defined terms set forth in Schedule A be included to the extent relating to any
period applicable in such calculations, (B) to the extent not retired in
connection with such acquisition, Indebtedness of the Person or property
acquired shall be deemed to have been incurred as of the first day of the
applicable period, (iii) in connection with any incurrence of Indebtedness, any
Indebtedness which is retired in connection with such incurrence shall be
excluded and deemed to have been retired as of the first day of the applicable
period and (iv) pro forma adjustments may be included to the extent that such
adjustments would give effect to items that are (1) directly attributable to the
relevant transaction, (2) expected to have a continuing impact on the Company
Parties and (3) factually supportable (in the opinion of the Required Holders).
Section 23.3.    Severability. Any provision of this Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
Section 23.4.    Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.
Section 23.5.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
Section 23.6.    Governing Law. This Agreement shall be construed and enforced
in accordance with, and the rights of the parties shall be governed by, the law
of the State of New York excluding choice‑of‑law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
Section 23.7.    Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non‑exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising




--------------------------------------------------------------------------------




out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Company irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court and any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.
(b)    The Company consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 23.7(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 19 or at such other address
of which such holder shall then have been notified pursuant to said Section. The
Company agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 23.7 shall affect the right of any holder of a
Note to serve process in any manner permitted by law, or limit any right that
the holders of any of the Notes may have to bring proceedings against the
Company in the courts of any appropriate jurisdiction or to enforce in any
lawful manner a judgment obtained in one jurisdiction in any other jurisdiction.
(d)    THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.
* * * * *






--------------------------------------------------------------------------------




If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.
Very truly yours,
 
 
 
 
 
 
 
 
 
 
PEBBLEBROOK HOTEL, L.P.
a Delaware limited partnership


 
 
 
 
 
 
 
By: Pebblebrook Hotel Trust, a Maryland real


         estate investment trust, its general partner


 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
Name: Raymond D. Martz
 
Title: Executive Vice President
 
          Chief Financial Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
PEBBLEBROOK HOTEL TRUST


a Maryland real estate investment trust,




 
 
 
 
 
 
 
By:
/s/ Raymond D. Martz
 
Name: Raymond D. Martz
 
Title: Executive Vice President
 
          Chief Financial Officer









--------------------------------------------------------------------------------




Pebblebrook Hotel, L.P.
                          Note Purchase and Guarantee Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
MASSACHUSETTS MUTUAL LIFE INSURANCE
 
COMPANY
 
 
By: Babson Capital Management LLC


         as Investment Adviser


 
 
By:
/s/ Andrew T. Kleeman
 
Name: Andrew T. Kleeman
 
Title: Managing Director
 
 
 
 
MASSMUTUAL ASIA LIMITED


 
 
By: Babson Capital Management LLC


         as Investment Adviser


 
 
By:
/s/ Andrew T. Kleeman
 
Name: Andrew T. Kleeman
 
Title: Managing Director





























--------------------------------------------------------------------------------






Pebblebrook Hotel, L.P.
                          Note Purchase and Guarantee Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
ALLIANZ LIFE INSURANCE COMPANY OF NORTH
 
AMERICA
 
 
By:
/s/ Brian F. Landry
 
Name: Brian F. Landry
 
Title: Assistant Treasurer

















































--------------------------------------------------------------------------------










Pebblebrook Hotel, L.P.
                          Note Purchase and Guarantee Agreement



This Agreement is hereby
accepted and agreed to as
of the date hereof.
THE GUARDIAN LIFE INSURANCE COMPANY OF
 
AMERICA
 
 
By:
/s/ Tim Powell
 
Name: Tim Powell
 
Title: Senior Director









--------------------------------------------------------------------------------




DEFINED TERMS
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
“Adjusted NOI” means, as of any date of calculation, the sum of Net Operating
Incomes for all Real Properties for the most recently-ended Calculation Period
(and, if specifically required, including adjustments for subsequent events or
conditions on a Pro Forma Basis).
“Adjusted Unrestricted Cash” means, on any date, an amount, not less than zero
($0), equal to the Company Party’s Unrestricted Cash less $10,000,000.
“Affiliate” means, at any time, and with respect to any Person, any other Person
that at such time directly or indirectly through one or more intermediaries
Controls, or is Controlled by, or is under common Control with, the Person
specified. Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.
“Affiliate Guaranties” means the Parent Guaranty and the Subsidiary Guaranty,
and “Affiliate Guaranty” means any one of the Affiliate Guaranties.
“Agreement” means this Agreement, including all Schedules attached to this
Agreement, as it may be amended, restated, supplemented or otherwise modified
from time to time.
“Anti‑Corruption Laws” is defined in Section 5.16(d)(1).
“Anti‑Money Laundering Laws” is defined in Section 5.16(c).
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“Bank of America Credit Facility” means the agreement referenced in clause (c)
of the definition of Material Credit Facility; provided that if the Bank of
America Credit Facility shall no longer be in existence, then the discretion
given under this Agreement to the Bank of America Credit Facility shall instead
be at the discretion of the Required Holders.
“Blocked Person” is defined in Section 5.16(a).
“Business Day” means (a) for the purposes of Section 8.6 only, any day other
than a Saturday, a Sunday or a day on which commercial banks in New York City
are required or authorized

SCHEDULE A
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




to be closed, and (b) for the purposes of any other provision of this Agreement,
any day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York are required or authorized to be closed.
“Calculation Period” means, as of any date of determination commencing with the
delivery of the Required Financial Information for the fiscal quarter ending
December 31, 2015, the most recent four (4) fiscal quarter period for which the
Company has provided the Required Financial Information; provided that, for
calculations made on a Pro Forma Basis, the amounts calculated for the
applicable Calculation Period shall be adjusted as set forth in Section 23.2(c)
but shall otherwise relate to the applicable Calculation Period (as defined
above).
“Capitalization Rate” shall have the meaning ascribed to such term in the
Primary Credit Facilities from time to time, and, if for any reason no Primary
Credit Facility then exists or such term is no longer used therein, the
Capitalization Rate most recently in effect. Notwithstanding the foregoing, in
no event shall the “Capitalization Rate” at any time be less than (a) 6.75% in
the case of Real Properties in the central business districts of New York,
New York; San Diego, California; San Francisco, California; Washington, D.C.;
and Boston, Massachusetts; (b) 6.75% in the case of Los Angeles, California
urban Real Properties (including Real Properties located in Santa Monica,
California); and (c) 7.50% in the case of all other Real Properties.
“Change in Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of twenty‑five percent (25%) or more of the equity securities of the
Company or Parent REIT entitled to vote for members of the board of directors or
equivalent governing body of the Company or Parent REIT on a fully‑diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right);
(b)    during any period of twenty‑four (24) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Company or Parent REIT cease to be composed of individuals (i) who were members
of that board or equivalent governing body on the first day of such period,
(ii) whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (i) above constituting at the time
of such


--------------------------------------------------------------------------------




election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or
(c)    the passage of thirty (30) days from the date upon which any Person or
two (2) or more Persons acting in concert shall have acquired by contract or
otherwise, or shall have entered into a contract or arrangement that, upon
consummation thereof, will result in its or their acquisition of the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of the Company or Parent REIT, or control over the equity securities of
the Company or Parent REIT entitled to vote for members of the board of
directors or equivalent governing body of the Company or Parent REIT on a
fully‑diluted basis (and taking into account all such securities that such
Person or group has the right to acquire pursuant to any option right)
representing twenty‑five percent (25%) or more of the combined voting power of
such securities.
“CISADA” means the Comprehensive Iran Sanctions, Accountability and Divestment
Act.
“Closing” is defined in Section 3.
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
“Company” means Pebblebrook Hotel, L.P., a Delaware limited partnership or any
successor that becomes such in the manner prescribed in Section 10.2.
“Company Parties” means, without duplication, the Parent REIT and its
consolidated Subsidiaries (including the Company), and “Company Party” means any
one of the Company Parties.
“Confidential Information” is defined in Section 21.
“Consolidated Adjusted EBITDA” means, for any period, EBITDA less an annual
replacement reserve equal to four percent (4.0%) of gross property revenues.
“Consolidated Fixed Charge Coverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Adjusted EBITDA for the Calculation
Period ending on such date to (b) Consolidated Fixed Charges for such period.
“Consolidated Fixed Charges” means, for any period, the sum of (a) Consolidated
Interest Charges for such period, plus (b) current scheduled principal payments
on Consolidated Funded Indebtedness for such period (including, for purposes
hereof, current scheduled reductions in commitments, but excluding any payment
of principal under the Material Credit Facilities or under


--------------------------------------------------------------------------------




this Agreement and any “balloon” payment or final payment at maturity that is
significantly larger than the scheduled payments that preceded it), plus
(c) dividends and distributions paid in cash on preferred stock by the Company
Parties on a consolidated basis and all Unconsolidated Affiliates, if any, for
such period, in each case, determined in accordance with GAAP; provided that, to
the extent the calculations under clauses (a), (b) and (c) above include amounts
allocable to Unconsolidated Affiliates, such calculations shall be without
duplication and shall only include such amounts to the extent attributable to
any Unconsolidated Affiliate Interests (or, if greater, amounts that are
attributable to Consolidated Funded Indebtedness that is recourse to a Company
Party).
“Consolidated Funded Indebtedness” means, as of any date of determination,
without duplication, the sum of (a) the outstanding principal amount of all
obligations of the Company Parties on a consolidated basis, whether current or
long‑term, for borrowed money (including all obligations hereunder and under the
Notes and, without duplication, Affiliate Guaranties) and all obligations of the
Company Parties on a consolidated basis evidenced by bonds, debentures, notes,
loan agreements or other similar instruments, (b) all purchase money
Indebtedness of the Company Parties on a consolidated basis, (c) all obligations
of the Company Parties on a consolidated basis arising under letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds and similar instruments, (d) all obligations of the Company Parties
on a consolidated basis in respect of forward purchase agreements or the
deferred purchase price of any property or services (other than trade accounts
payable in the ordinary course of business), (e) Attributable Indebtedness of
the Company Parties on a consolidated basis in respect of capital leases and
Synthetic Lease Obligations, (f) without duplication, all Guarantees of the
Company Parties on a consolidated basis with respect to outstanding Indebtedness
of the types specified in clauses (a) through (e) above of Persons other than
the Parent REIT or any Subsidiary, (g) without duplication, all Indebtedness of
the Company Parties on a consolidated basis of the types referred to in
clauses (a) through (f) above of any partnership or joint venture in which the
Parent REIT or a Subsidiary is a general partner or joint venturer, and
(h) without duplication, the aggregate amount of Unconsolidated Affiliate Funded
Indebtedness for all Unconsolidated Affiliates. Notwithstanding the foregoing,
Consolidated Funded Indebtedness shall exclude Excluded Capital Leases.
“Consolidated Interest Charges” means, for any period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses of
the Company Parties on a consolidated basis and all Unconsolidated Affiliates,
in connection with borrowed money (including capitalized interest) or in
connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP, and (b) the portion of rent
expense of the Company Parties on a consolidated basis and all Unconsolidated
Affiliates with respect to such period under capital leases (other than Excluded
Capital Leases) that is treated as interest in


--------------------------------------------------------------------------------




accordance with GAAP; provided that, to the extent the calculations under
clauses (a) and (b) above include amounts allocable to Unconsolidated
Affiliates, such calculations shall be without duplication and shall only
include such amounts to the extent attributable to any Unconsolidated Affiliate
Interests (or, if greater, amounts that are attributable to Consolidated Funded
Indebtedness that is recourse to a Company Party).
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness less Adjusted Unrestricted Cash as of
such date to (b) EBITDA for the Calculation Period most recently ended.
“Consolidated Net Income” means, for any period, the sum of (a) the net income
of the Company Parties on a consolidated basis (excluding extraordinary gains,
extraordinary losses and gains and losses from the sale of assets) for such
period, calculated in accordance with GAAP, plus (b) without duplication, an
amount equal to the aggregate of net income (excluding extraordinary gains and
extraordinary losses) for such period, calculated in accordance with GAAP, of
each Unconsolidated Affiliate multiplied by the respective Unconsolidated
Affiliate Interest in each such entity.
“Consolidated Recourse Secured Indebtedness” means, as of any date of
determination, for the Company Parties on a consolidated basis and all
Unconsolidated Affiliates, all Secured Debt that is recourse to any Company
Party or any Unconsolidated Affiliate (except to the extent such recourse is
limited to customary non‑recourse carve‑outs); provided that, to the extent the
calculation of Secured Debt includes amounts allocable to Unconsolidated
Affiliates, such calculation shall be without duplication and shall only include
such amounts to the extent attributable to any Unconsolidated Affiliate
Interests (or, if greater, amounts that are attributable to Secured Debt that is
recourse to a Company Party).
“Consolidated Secured Debt” means, as of any date of determination, for the
Company Parties on a consolidated basis and all Unconsolidated Affiliates, all
Secured Debt; provided that, to the extent the calculation of Secured Debt
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests (or, if greater, amounts
that are attributable to Secured Debt that is recourse to a Company Party).
“Consolidated Tangible Net Worth” means, as of any date of determination, for
the Company Parties on a consolidated basis and all Unconsolidated Affiliates,
Shareholders’ Equity on that date, minus the amount of Intangible Assets, plus
the amount of accumulated depreciation; provided that there shall be excluded
from the calculation of “Consolidated Tangible Net Worth” any effects resulting
from the application of FASB ASC No. 715: Compensation – Retirement


--------------------------------------------------------------------------------




Benefits; provided, further, that, to the extent the calculation of the
foregoing amounts includes amounts allocable to Unconsolidated Affiliates, such
calculation shall be without duplication and shall only include such amounts to
the extent attributable to any Unconsolidated Affiliate Interests.
“Consolidated Total Asset Value” means, without duplication, as of any date of
determination, for the Company Parties on a consolidated basis, the sum of: (a)
the Operating Property Value of all Real Properties (other than
Development/Redevelopment Properties); (b) the amount of all Unrestricted Cash;
(c) the book value of all Development/Redevelopment Properties, mortgage or real
estate‑related loan assets and undeveloped or speculative land; (d) the contract
purchase price for all assets under contract for purchase (to the extent
included in Indebtedness); and (e) the Company’s applicable Unconsolidated
Affiliate Interests of the preceding items for its Unconsolidated Affiliates.
“Consolidated Unsecured Interest Coverage Ratio” means, as of any date of
determination, the ratio of (a) Net Operating Income from the Unencumbered
Borrowing Base Properties for the Calculation Period ending on such date to
(b) Unsecured Interest Charges for such period; provided that, there shall be
excluded from the calculation of Consolidated Unsecured Interest Coverage Ratio:
(a) any excess above forty percent (40%) of aggregate Net Operating Income from
the Unencumbered Borrowing Base Properties from any one Major MSA and (b) any
excess above thirty‑three percent (33%) of aggregate Net Operating Income from
the Unencumbered Borrowing Base Properties from any one Other MSA.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Entity” means (i) any of the Subsidiaries of the Company and any of
their or the Company’s respective Controlled Affiliates and (ii) if the Company
has a parent company, such parent company and its Controlled Affiliates.
“DC Hotel Trust” means DC Hotel Trust, a Maryland real estate investment trust.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.


--------------------------------------------------------------------------------




“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
“Default Rate” means that rate of interest that is the greater of (i) 2.00% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2.00% over the rate of interest publicly announced by U.S.
Bank, N.A. in New York, New York as its “base” or “prime” rate.
“Development/Redevelopment Property” means Real Property with respect to which
development activities are being undertaken by the applicable owner thereof. A
Real Property shall cease to be a Development/Redevelopment Property on the last
day of the sixth (6th) full fiscal quarter after opening or reopening (or such
earlier date as elected by the Company by written notice to the holders of the
Notes).
“Disclosure Documents” is defined in Section 5.3.
“Disposition” or “Dispose” means the sale, transfer, license, lease (excluding
the lease of any Unencumbered Borrowing Base Property and personal property
assets related thereto to any TRS pursuant to a form of Lease approved in the
manner required under the Bank of America Credit Facility) or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Dollar” and “$” mean lawful money of the United States.
“EBITDA” means, for any period, the sum of (a) an amount equal to Consolidated
Net Income for such period plus (b) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges for
such period, (ii) the provision for Federal, state, local and foreign income
taxes payable by the Company Parties and Unconsolidated Affiliates for such
period, (iii) depreciation and amortization expense of the Company Parties and
Unconsolidated Affiliates, (iv) other non‑recurring expenses of the Company
Parties and Unconsolidated Affiliates reducing such Consolidated Net Income
which do not represent a cash item in such period or any future period,
(v) without duplication of any of the foregoing, amounts deducted from net
income as a result of fees or expenses incurred in connection with acquisitions
permitted under this Agreement, that can no longer be capitalized due to FAS
141R Changes and charges relating to the under‑accrual of earn outs due to the
FAS 141R Changes, (vi) all non‑cash items with respect to straight‑lining of
rents materially decreasing Consolidated Net Income for such period, and
(vii) all other non‑cash items decreasing Consolidated Net Income (including
non‑cash expenses or losses with respect to Excluded Capital Leases), minus
(c) the following to the extent included in


--------------------------------------------------------------------------------




calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Company Parties and Unconsolidated Affiliates for such
period, (ii) all non‑cash items with respect to straight‑lining of rents
materially increasing Consolidated Net Income for such period, and (iii) all
other non‑cash items increasing Consolidated Net Income for such period
(including non‑cash revenues or gains with respect to Excluded Capital Leases);
provided that, to the extent the calculations under clauses (a), (b) and (c)
above include amounts allocable to Unconsolidated Affiliates, such calculations
shall be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.
“EDGAR” means the SEC’s Electronic Data Gathering, Analysis and Retrieval System
or any successor SEC electronic filing system for such purposes
“Eligible Ground Lease” means a ground or similar building lease with respect to
an Unencumbered Borrowing Base Property executed by the Company or a Subsidiary
of the Company, as lessee, (a) that has a remaining lease term (including
extension or renewal rights) of at least thirty‑five (35) years, calculated as
of the date such property becomes an Unencumbered Borrowing Base Property,
(b) that is in full force and effect, (c) that may be transferred and/or
assigned without the consent of the lessor (or as to which (i) such lease may be
transferred and/or assigned with the consent of the lessor and (ii) such consent
shall not be unreasonably withheld or delayed or is subject to certain customary
and reasonable requirements), and (d) pursuant to which (i) no default or
terminating event exists thereunder, and (ii) no event has occurred which but
for the passage of time, or notice, or both would constitute a default or
terminating event thereunder.
“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.


--------------------------------------------------------------------------------




“Equity Issuance” means the issuance or sale by any Person of any of its Equity
Interests or any capital contribution to such Person by any holder of its Equity
Interests.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under section 414 of
the Code.
“Event of Default” is defined in Section 11.
“Excluded Capital Lease” means any long‑term ground lease or building lease that
is treated as a capital lease in accordance with GAAP.
“Excluded Swap Obligations” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to any “keepwell, support or other agreement”
for the benefit of such Guarantor and any and all Guaranties of such Guarantor’s
Swap Obligations by other Note Parties) at the time the Guaranty of such
Guarantor, or a grant by such Guarantor of a security interest, becomes
effective with respect to such Swap Obligation. If a Swap Obligation arises
under a master agreement governing more than one swap, then such exclusion shall
apply only to the portion of such Swap Obligation that is attributable to swaps
for which such Guaranty or security interest is or becomes excluded in
accordance with the first sentence of this definition.
“Execution Date” is defined in Section 3.
“FAS 141R Changes” means those changes made to a buyer’s accounting practices by
the Financial Accounting Standards Board’s Statement of Financial Accounting
Standard No. 141R, Business Combinations, which is effective for annual
reporting periods that begin in calendar year 2009.
“FFO Distribution Allowance” means, for any fiscal year of the Company Parties,
an amount equal to ninety-five percent (95%) of Funds From Operations for such
fiscal year.


--------------------------------------------------------------------------------




“Financial Covenant” mean any covenant that relates to one or more numerical
measures of the financial condition or results of operations (consolidated or
otherwise) of the Company Parties (however expressed and whether stated as a
ratio, as a fixed threshold, as an event of default, or otherwise, including,
without limitation, financial covenants of the type included in Section 7.11 of
the Primary Credit Facilities) (or any thereof shall be amended, restated or
otherwise modified) and such financial covenant would be more beneficial,
directly or indirectly, to the holders of the Notes than the financial covenants
in Sections 10.6 of this Agreement as of the Execution Date.
“Form 10‑K” is defined in Section 7.1(b).
“Form 10‑Q” is defined in Section 7.1(a).
“Funds From Operations” means, with respect to the immediately prior fiscal
quarter period, Consolidated Net Income, plus depreciation and amortization and
after adjustments for unconsolidated partnerships and joint ventures as
hereafter provided; provided that, to the extent such calculations include
amounts allocable to Unconsolidated Affiliates, such calculations shall be
without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests. Without limiting the
foregoing, notwithstanding contrary treatment under GAAP, for purposes hereof,
(a)  “Funds From Operations” shall include, and be adjusted to take into
account, (i) the Parent REIT’s interests in unconsolidated partnerships and
joint ventures, on the same basis as consolidated partnerships and subsidiaries,
as provided in the “white paper” issued in April 2002 by the National
Association of Real Estate Investment Trusts, as may be amended from time to
time, and (ii) amounts deducted from net income as a result of pre‑funded fees
or expenses incurred in connection with acquisitions permitted under the Note
Documents that can no longer be capitalized due to FAS 141R Changes and charges
relating to the under‑accrual of earn outs due to the FAS 141R Changes, and
(b) net income (or loss) of the Company Parties on a consolidated basis shall
not include gains (or, if applicable, losses) resulting from or in connection
with (i) restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock, (iv) non‑cash asset impairment charges or (v)
other non‑cash items including items with respect to Excluded Capital Leases.
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
“Governmental Authority” means
(a)    the government of
(i)    the United States of America or any state or other political subdivision
thereof, or


--------------------------------------------------------------------------------




(ii)    any other jurisdiction in which any Company Party conducts all or any
part of its business, or which asserts jurisdiction over any properties of any
Company Party, or
(b)    any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
“Governmental Official” means any governmental official or employee, employee of
any government‑owned or government‑controlled entity, political party, any
official of a political party, candidate for political office, official of any
public international organization or anyone else acting in an official capacity.
“Guarantors” means, collectively, (a) the Parent REIT and (b) each of the
Subsidiary Guarantors.
“Guaranty” means, with respect to any Person, any obligation (except the
endorsement in the ordinary course of business of negotiable instruments for
deposit or collection) of such Person guaranteeing or in effect guaranteeing any
indebtedness, dividend or other obligation of any other Person in any manner,
whether directly or indirectly, including (without limitation) obligations
incurred through an agreement, contingent or otherwise, by such Person:
(a)    to purchase such indebtedness or obligation or any property constituting
security therefor;
(b)    to advance or supply funds (i) for the purchase or payment of such
indebtedness or obligation, or (ii) to maintain any working capital or other
balance sheet condition or any income statement condition of any other Person or
otherwise to advance or make available funds for the purchase or payment of such
indebtedness or obligation;
(c)    to lease properties or to purchase properties or services primarily for
the purpose of assuring the owner of such indebtedness or obligation of the
ability of any other Person to make payment of the indebtedness or obligation;
or
(d)    otherwise to assure the owner of such indebtedness or obligation against
loss in respect thereof.
In any computation of the indebtedness or other liabilities of the obligor under
any Guaranty, the indebtedness or other obligations that are the subject of such
Guaranty shall be assumed to be direct obligations of such obligor.


--------------------------------------------------------------------------------




“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Laws.
“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 14.1,
provided, however, that if such Person is a nominee, then for the purposes of
Sections 7, 12, 18.2 and 19 and any related definitions in this Schedule A,
“holder” shall mean the beneficial owner of such Note whose name and address
appears in such register.
“Immaterial Subsidiary” means any Subsidiary whose assets constitute less than
one percent (1%) of Consolidated Total Asset Value; provided that if at any time
the aggregate Consolidated Total Asset Value of the “Immaterial Subsidiaries”
exceeds ten percent (10%) of all Consolidated Total Asset Value, then the
Company shall designate certain “Immaterial Subsidiaries” as Guarantors such
that the aggregate Consolidated Total Asset Value of the “Immaterial
Subsidiaries” which are not Guarantors does not exceed ten percent (10%) of all
Consolidated Total Asset Value.
“Incorporated Covenant” is defined in Section 9.9(b).
“Increased Interest Rate” is defined in Section 10.6(a)(i).
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;
(b)    all direct or contingent obligations of such Person arising under letters
of credit (including standby and commercial), bankers’ acceptances, bank
guaranties, surety bonds and similar instruments;
(c)    net obligations of such Person under any Swap Contract;
(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than trade accounts payable incurred in the ordinary
course of business and, in each case, not overdue by more than ninety (90) days
after such trade account payable was created, except to the extent that any such
trade payables are being disputed in good faith);


--------------------------------------------------------------------------------




(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse;
(f)    capital leases (other than Excluded Capital Leases) and Synthetic Lease
Obligations;
(g)    all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
(h)    all Guarantees of such Person in respect of any of the foregoing.
For all purposes hereof, the Indebtedness of any Person shall include, without
duplication, the Indebtedness of any partnership or joint venture in which such
Person is a general partner or a joint venturer. The amount of any net
obligation under any Swap Contract on any date shall be deemed to be the Swap
Termination Value thereof as of such date. The amount of any capital lease
(other than an Excluded Capital Lease) or Synthetic Lease Obligation as of any
date shall be deemed to be the amount of Attributable Indebtedness in respect
thereof as of such date.
“Information Memorandum” is defined in Section 5.3.
“INHAM Exemption” is defined in Section 6.2(e).
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any bank, trust
company, savings and loan association or other financial institution, any
pension plan, any investment company, any insurance company, any broker or
dealer, or any other similar financial institution or entity, regardless of
legal form, and (d) any Related Fund of any holder of any Note.
“Intangible Assets” means assets that are considered to be intangible assets
under GAAP, including customer lists, goodwill, computer software, copyrights,
trade names, trademarks, patents, franchises, licenses, unamortized deferred
charges, unamortized debt discount and capitalized research and development
costs.
“Intermediate REIT” means (a) DC Hotel Trust and (b) any Subsidiary of the
Company that is formed as a real estate investment trust under its jurisdiction
of formation, which Subsidiary


--------------------------------------------------------------------------------




does not own any assets (other than any Equity Interests in any Subsidiary that
owns any Real Property assets); provided that such Subsidiary (i) shall not
incur or guarantee any other Indebtedness and (ii) may receive Restricted
Payments paid in cash from its Subsidiaries so long as such Restricted Payments
are immediately distributed upon receipt to the Company.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
“Major MSA” means the metropolitan statistical area of any of the following:
(a) New York City, New York; (b) Chicago, Illinois; (c) Washington, DC; (d) Los
Angeles, California (excluding Santa Monica, California); (e) Boston,
Massachusetts; (f) San Diego, California; and (g) San Francisco, California.
“Make‑Whole Amount” is defined in Section 8.6.
“Material” means material in relation to the business, operations, affairs,
financial condition, assets, properties, or prospects of the Company Parties
taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the operations,
business, properties, liabilities (actual or contingent) or condition (financial
or otherwise) of the Company Parties taken as a whole, (b) the ability of the
Parent REIT and the Company to perform its obligations under this Agreement and
the Notes, respectively (c) the ability of any Guarantor to perform its
obligations under its Affiliate Guaranty, or (d) the validity or enforceability
of this Agreement, the Notes or any Affiliate Guaranty.


--------------------------------------------------------------------------------




“Material Credit Facility” means, as to the Company Parties:
(a)    that certain Credit Agreement dated as of June 10, 2015 among the
Company, the Parent REIT, certain guarantors party thereto, PNC Bank, National
Association as Administrative Agent and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof
(b)    that certain Credit Agreement dated as of April 13, 2015 among the
Company, the Parent REIT, certain guarantors party thereto, U.S. Bank National
Association as Administrative Agent and the other lenders party thereto,
including any renewals, extensions, amendments, supplements, restatements,
replacements or refinancing thereof;
(c)    that certain Third Amended and Restated Credit Agreement dated as of
October 16, 2014 among the Company, the Parent REIT, certain guarantors party
thereto, Bank of America, N.A. as Administrative Agent, Swing Line Lender and
L/C Issuer and the other lenders party thereto, including the First Amendment
dated as of April 13, 2015 and any other renewals, extensions, amendments,
supplements, restatements, replacements or refinancing thereof; and
(d)    any other agreement(s) creating or evidencing indebtedness for borrowed
money entered into on or after the date of the execution and delivery of this
Agreement by the Company or any Subsidiary, or in respect of which the Company
or any Subsidiary is an obligor or otherwise provides a guarantee or other
credit support (“Credit Facility”), in a principal amount outstanding or
available for borrowing equal to or greater than $25,000,000 (or the equivalent
of such amount in the relevant currency of payment, determined as of the date of
the closing of such facility based on the exchange rate of such other currency);
and if no Credit Facility or Credit Facilities equal or exceed such amounts,
then the largest Credit Facility shall be deemed to be a Material Credit
Facility.
“Material Lease” shall mean as to any Unencumbered Borrowing Base Property
(a) any Lease of such Unencumbered Borrowing Base Property (and any personal
property assets related thereto) between the applicable Company Party that owns
such Unencumbered Borrowing Base Property and any TRS, (b) any Lease which,
individually or when aggregated with all other Leases at such Unencumbered
Borrowing Base Property with the same tenant or any of its Affiliates, accounts
for ten percent (10%) or more of such Unencumbered Borrowing Base Property’s
revenue, or (c) any Lease which contains any option, offer, right of first
refusal or other similar entitlement to acquire all or any portion of the
Property.
“Maturity Date” is defined in the first paragraph of each Note.


--------------------------------------------------------------------------------




“More Favorable Covenant” is defined in Section 9.9(a).
“Most Favored Lender Notice” is defined in Section 9.9.
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
“Negative Pledge” means a provision of any agreement (other than this Agreement
or any other Note Document or any document relating to a Material Credit
Facility) that prohibits the creation of any Lien on any assets of a Person;
provided, however, that neither (a) an agreement that establishes a maximum
ratio of unsecured debt to unencumbered assets, or of secured debt to total
assets, or that otherwise conditions a Person’s ability to encumber its assets
upon the maintenance of one or more specified ratios that limit such Person’s
ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets nor (b) any
requirement for the grant in favor of the holders of any Unsecured Indebtedness
of an equal and ratable Lien in connection with a pledge of any property or
asset to secure the Obligations, shall constitute a “Negative Pledge” for
purposes of this Agreement.
“Net Operating Income” means, with respect to any Real Property and for the most
recently ended Calculation Period, an amount equal to (a) the aggregate gross
revenues from the operations of such Real Property during the applicable
Calculation Period, minus (b) the sum of (i) all expenses and other proper
charges incurred in connection with the operation of such Real Property during
such period pro‑rated as appropriate (including real estate taxes, but excluding
any management fees, debt service charges, income taxes, depreciation,
amortization and other non‑cash expenses), and (ii) a base management fee that
is the greater of three percent (3.0%) of the aggregate revenues from the
operations of such Real Property during such period or actual management fees
paid and (iii) an annual replacement reserve equal to four percent (4.0%) of the
aggregate revenues from the operations of such Real Property.
“Net Proceeds” means, with respect to any Equity Issuance by any Company Party,
the amount of cash received by such Company Party in connection with any such
transaction after deducting therefrom the aggregate, without duplication, of the
following amounts to the extent properly attributable to such transaction and
such amounts are usual, customary, and reasonable: (a) brokerage commissions;
(b) attorneys’ fees; (c) finder’s fees; (d) financial advisory fees;
(e) accounting fees; (f) underwriting fees; (g) investment banking fees; and
(h) other commissions,


--------------------------------------------------------------------------------




costs, fees, expenses and disbursements related to such Equity Issuance, in each
case to the extent paid or payable by such Company Party.
“New Property” means each Real Property acquired by the Company Parties on a
consolidated basis and all Unconsolidated Affiliates (as the case may be) from
the date of acquisition for a period of six (6) full fiscal quarters after the
acquisition thereof; provided, however, that, upon the Seasoned Date for any New
Property (or any earlier date selected by Company), such New Property shall be
converted to a Seasoned Property and shall cease to be a New Property.
“Non-Guarantor Subsidiary” means any Subsidiary (whether direct or indirect) of
the Company, other than any Subsidiary which owns an Unencumbered Borrowing Base
Property, which (a) is a TRS; (b) is an Intermediate REIT; (c) is (i) formed for
or converted to the specific purpose of holding title to Real Property assets
which are collateral for Indebtedness owing or to be owed by such Subsidiary,
provided that such Indebtedness must be incurred or assumed within ninety (90)
days (or such longer period as permitted under the Bank of America Credit
Facility) of such formation or conversion or such Subsidiary shall cease to
qualify as a Non‑Guarantor Subsidiary, and (ii) expressly prohibited in writing
from guaranteeing Indebtedness of any other person or entity pursuant to (A) a
provision in any document, instrument or agreement evidencing such Indebtedness
of such Subsidiary or (B) a provision of such Subsidiary’s Organization
Documents, in each case, which provision was included in such Organization
Document or such other document, instrument or agreement at the request of the
applicable third party creditor and as an express condition to the extension or
assumption of such Indebtedness; provided that a Subsidiary meeting the
requirements set forth in this clause (c) shall only remain a “Non-Guarantor
Subsidiary” for so long as (1) each of the foregoing requirements set forth in
this clause (c) are satisfied, (2) such Subsidiary does not guarantee any other
Indebtedness and (3) the Indebtedness with respect to which the restrictions
noted in clause (c) (ii) are imposed remains outstanding; (d)(i) becomes a
Subsidiary following the date of Closing, (ii) is not a Wholly Owned Subsidiary
of the Company, and (iii) with respect to which the Company and its Affiliates,
as applicable, do not have sufficient voting power to cause such Subsidiary to
become a Guarantor hereunder; or (e) is an Immaterial Subsidiary.
“Note Document” means the Note Purchase Agreement, the Notes, the Affiliate
Guaranties and any other agreement entered into in connection with any of the
above.
“Note Parties” means, collectively, the Company and Guarantors, and “Note Party”
means any one of the Note Parties.
“Notes” is defined in Section 1.


--------------------------------------------------------------------------------




“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Note Party arising under any Note Document or
otherwise with respect to any Note, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Note Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that the “Obligations” with respect to a Guarantor
shall exclude any Excluded Swap Obligations of such Guarantor.
“OFAC” is defined in Section 5.16(a).
“OFAC Listed Person” is defined in Section 5.16(a).
“OFAC Sanctions Program” means any economic or trade sanction that OFAC is
responsible for administering and enforcing. A list of OFAC Sanctions Programs
may be found at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx.
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
“Operating Property Value” means, at any date of determination, (a) for each
Seasoned Property, (i) the Adjusted NOI for such Real Property divided by
(ii) the applicable Capitalization Rate, and (b) for each New Property, the GAAP
book value for such New Property (until the Seasoned Date or such earlier date
as elected by the Company by written notice to the holders of the Notes).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, trust or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.
“Other MSA” means any metropolitan statistical area other than a Major MSA. For
the avoidance of doubt, Santa Monica, California shall constitute an Other MSA.
“Parent Guaranty” means the guaranty by the Parent REIT set forth in Section 13
of this Agreement as amended, restated or modified from time to time.


--------------------------------------------------------------------------------




“Parent REIT” means Pebblebrook Hotel Trust, a Maryland real estate investment
trust and any successor entity.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
“Pebblebrook Hotel Lessee” means Pebblebrook Hotel Lessee, Inc., a Delaware
corporation, and its permitted successors.
“Permitted Liens” has the meaning specified in Section 10.5.
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
“Plan” means any “employee benefit plan” (as such term is defined in Section
3(3) of ERISA) established by the Company or, with respect to any such plan that
is subject to Section 412 of the Code or Title IV of ERISA, any ERISA Affiliate
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
“Primary Credit Facilities” means the agreements referenced in clauses (a), (b)
and (c) of the definition of Material Credit Facility, and “Primary Credit
Facility” means any one of the Agreements.
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
“Proposed Prepayment Date” is defined in Section 8.7(b).
“Pro Forma Basis” means, for purposes of calculating (utilizing the principles
set forth in Section 23.2) compliance with each of the financial covenants set
forth in Section 10.6 in respect of a proposed transaction, that such
transaction shall be deemed to have occurred as of the first day of the four (4)
fiscal‑quarter period ending as of the most recent fiscal quarter end preceding
the date of such transaction with respect to which the holders of Notes has
received the Required Financial Information. As used herein, “transaction” shall
mean (a) any borrowing, (b) any incurrence or assumption of Indebtedness,
(c) any removal of an Unencumbered Borrowing Base Property from qualification as
such pursuant to Section 10.7(a) or Section 10.7(b) or any other Disposition as
referred to in Section 10.7, or (d) any acquisition of any Person (whether by
merger


--------------------------------------------------------------------------------




or otherwise) or other property. In connection with any calculation relating to
the financial covenants set forth in Section 10.6 upon giving effect to a
transaction on a Pro Forma Basis:
(i)    for purposes of any such calculation in respect of any Disposition as
referred to in Section 10.7(a), (A) income statement items (whether positive or
negative) attributable to the Person or property disposed of shall be excluded,
(B) any Indebtedness which is retired in connection with such transaction shall
be excluded and deemed to have been retired as of the first day of the
applicable period, and (C) pro forma adjustments shall be included to the extent
that such adjustments would give effect to events that are (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Company Parties and (3) factually supportable (in the reasonable judgment of
the Required Holders); and
(ii)    for purposes of any such calculation in respect of any acquisition of
any Person (whether by merger or otherwise) or other property, (A) income
statement items (whether positive or negative) and capital expenditures
attributable to the Person or property acquired shall be deemed to be included
as of the first day of the applicable period, and (B) pro forma adjustments
(with the calculated amounts annualized to the extent the period from the date
of such acquisition through the most‑recently ended fiscal quarter is not at
least twelve (12) months or four (4) fiscal quarters, in the case of any
applicable period that is based on twelve months or four (4) fiscal quarters)
shall be included to the extent that such adjustments would give effect to
events that are (1) directly attributable to such transaction, (2) expected to
have a continuing impact on the Company Parties and (3) factually supportable
(in the reasonable judgment of the Required Holders).
“PTE” is defined in Section 6.2(a).
“Purchaser” or “Purchasers” means each of the purchasers that has executed and
delivered this Agreement to the Company and such Purchaser’s successors and
assigns (so long as any such assignment complies with Section 14.2), provided,
however, that any Purchaser of a Note that ceases to be the registered holder or
a beneficial owner (through a nominee) of such Note as the result of a transfer
thereof pursuant to Section 14.2 shall cease to be included within the meaning
of “Purchaser” of such Note for the purposes of this Agreement upon such
transfer.
“QPAM Exemption” is defined in Section 6.2(d).
“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in Rule
144A(a)(1) under the Securities Act.
“Rating Agency” means any nationally recognized statistical rating organization
recognized by the NAIC.


--------------------------------------------------------------------------------




“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties owned or leased by the Company or any other
Subsidiary or in which any such Person has an interest at such time; and “Real
Property” means any one of such Real Properties.
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (i) invests in Securities or bank loans, and (ii) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.
“Required Financial Information” means, with respect to each fiscal period or
quarter of the Company, (a) the financial statements required to be delivered
pursuant to Section 7.1 for such fiscal period or quarter of the Parent REIT,
and (b) the compliance certificate required by Section 7.2 to be delivered with
the financial statements described in clause (a) above.
“Required Holders” means at any time (a) prior to the Closing, the Purchasers,
(b) on or after the Closing the holders of more than 50% in principal amount of
the Notes (without regard to Series) at the time outstanding (exclusive of Notes
then owned by the Company or any of its Affiliates).
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Parent REIT or any Subsidiary or any Unconsolidated Affiliate,
or any payment (whether in cash, securities or other property), including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any such capital stock
or other Equity Interest, or on account of any return of capital to the Parent
REIT’s shareholders, partners or members (or the equivalent Person thereof);
provided that, to the extent the calculation of the amount of any dividend or
other distribution for purposes of this definition of “Restricted Payment”
includes amounts allocable to Unconsolidated Affiliates, such calculation shall
be without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests.
“Seasoned Date” means the first day on which an acquired Real Property has been
owned for six (6) full fiscal quarters following the date of acquisition of such
Real Property.
“Seasoned Property” means (a) each Real Property (other than a New Property)
owned by the Company Parties on a consolidated basis and all Unconsolidated
Affiliates (as the case may be) and (b) upon the occurrence of the Seasoned Date
of any New Property, such Real Property.


--------------------------------------------------------------------------------




“SEC” means the Securities and Exchange Commission of the United States or any
successor thereto.
“Secured Debt” means, for any given calculation date, without duplication, the
total aggregate principal amount of any Indebtedness of the Company Parties on a
consolidated basis that is secured in any manner by any lien (other than
Permitted Liens of the type described in Sections 10.5(a), (b), (c), (d), (e),
(g), (h) and (j); provided that (a) Indebtedness in respect of obligations under
any capitalized lease shall not be deemed to be “Secured Debt” and (b) Secured
Debt shall exclude Excluded Capital Leases.
“Securities” or “Security” shall have the meaning specified in section 2(1) of
the Securities Act.
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.
“Senior Indebtedness” means all Indebtedness of the Company or any Guarantor, as
applicable, which is not expressed to be subordinate or junior in rank to any
other Indebtedness of the Company or such Guarantor, as applicable .
“Series” means any one of the Series of Notes issued hereunder.
“Series A Notes” is defined in Section 1.
“Series B Notes” is defined in Section 1.
“Source” is defined in Section 6.2.
“State Sanctions List” means a list that is adopted by any state Governmental
Authority within the United States of America pertaining to Persons that engage
in investment or other commercial activities in Iran or any other country that
is a target of economic sanctions imposed under U.S. Economic Sanctions.
“Subsidiary” means a corporation, partnership, joint venture, limited liability
company or other business entity of which a majority of the shares of securities
or other interests having ordinary voting power for the election of directors or
other governing body (other than securities or interests having such power only
by reason of the happening of a contingency) are at the time beneficially owned,
or the management of which is otherwise controlled, directly, or indirectly
through one or


--------------------------------------------------------------------------------




more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Parent REIT.
“Subsidiary Guarantor” means each Subsidiary that has executed and delivered a
Subsidiary Guaranty.
“Subsidiary Guaranty” is defined in Section 2.2.
“Substitute Purchaser” is defined in Section 22.
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
“Swap Contract” means (a) any and all interest rate swap transactions, basis
swap transactions, basis swaps, credit derivative transactions, forward rate
transactions, commodity swaps, commodity options, forward commodity contracts,
equity or equity index swaps or options, bond or bond price or bond index swaps
or options or forward foreign exchange transactions, cap transactions, floor
transactions, currency options, spot contracts or any other similar transactions
or any of the foregoing (including, without limitation, any options to enter
into any of the foregoing), and (b) any and all transactions of any kind, and
the related confirmations, which are subject to the terms and conditions of, or
governed by, any form of master agreement published by the International Swaps
and Derivatives Association, Inc. or any International Foreign Exchange Master
Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amounts(s) determined as the
mark‑to‑market values(s) for such Swap Contracts, as determined based upon one
or more mid‑market or other readily available quotations provided by any
recognized dealer in such Swap Contracts.
“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“TRS” means each of (a) Pebblebrook Hotel Lessee and (b) each other taxable REIT
subsidiary that is a Wholly Owned Subsidiary of Pebblebrook Hotel Lessee.


--------------------------------------------------------------------------------




“USA PATRIOT Act” means United States Public Law 107‑56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Company Party and in
which a Company Party owns, directly or indirectly, any Equity Interest.
“Unconsolidated Affiliate Funded Indebtedness” means, as of any date of
determination for any Unconsolidated Affiliate, the product of (a) the sum of
(i) the outstanding principal amount of all obligations of such Unconsolidated
Affiliate, whether current or long‑term, for borrowed money and all obligations
of such Unconsolidated Affiliate evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (ii) all purchase money Indebtedness of
such Unconsolidated Affiliate, (iii) all obligations of such Unconsolidated
Affiliate arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,
(iv) all obligations of such Unconsolidated Affiliate in respect of forward
purchase agreements or the deferred purchase price of any property or services
(other than trade accounts payable in the ordinary course of business),
(v) Attributable Indebtedness of such Unconsolidated Affiliate in respect of
capital leases and Synthetic Lease Obligations, (vi) without duplication, all
Guarantees of such Unconsolidated Affiliate with respect to outstanding
Indebtedness of the types specified in clauses (i) through (v) above of Persons
other than such Unconsolidated Affiliate, and (vii) all Indebtedness of such
Unconsolidated Affiliate of the types referred to in clauses (i) through (vi)
above of any partnership or joint venture (other than a joint venture that is
itself a corporation or limited liability company) in which such Unconsolidated
Affiliate is a general partner or joint venturer, multiplied by (b) the
respective Unconsolidated Affiliate Interest of each Company Party in such
Unconsolidated Affiliate.
“Unconsolidated Affiliate Interest” means the percentage of the Equity Interests
owned by a Company Party in an Unconsolidated Affiliate accounted for pursuant
to the equity method of accounting under GAAP.
“Unencumbered Asset Value” means, without duplication, as of any date of
determination, for the Note Parties on a consolidated basis, the sum of: (a) the
Operating Property Value of all Unencumbered Borrowing Base Properties other
than Development/Redevelopment Properties); (b) the amount of all Unrestricted
Cash; (c) the book value of all Development/Redevelopment Properties, mortgage
or real estate‑related loan assets and undeveloped or speculative land owned by
the Note Parties which are not subject to any Lien other than the Permitted
Liens of the type described in Section 10.5(a), (b), (d), (e), (g), (h) and (j);
provided that the total included in clause


--------------------------------------------------------------------------------




(c) shall be no greater than 15% of the Unencumbered Asset Value and (d) the
Company’s applicable Unconsolidated Affiliate Interests of the preceding items
for its Unconsolidated Affiliates which are Note Parties.
“Unencumbered Borrowing Base Properties” means, as of any date, a collective
reference to each Real Property listed in the most recent compliance certificate
delivered by the Company hereunder that meets the following criteria:
(i)    such Real Property is, or is expected to be, a “luxury”, “upper upscale”,
or “upscale” full or select service hotel located in the United States;
(ii)    such Real Property is wholly‑owned, directly or indirectly, by the
Company or a Subsidiary Guarantor in fee simple or ground leased pursuant to an
Eligible Ground Lease (and such Real Property, whether owned in fee simple by
the Company or a Subsidiary Guarantor of the Company or ground leased pursuant
to an Eligible Ground Lease, is leased to the applicable TRS);
(iii)    if such Real Property is owned or ground leased pursuant to an Eligible
Ground Lease by a Subsidiary of the Company, then (A) such Subsidiary is a
Guarantor (unless such Subsidiary has been released as, or is not required to
be, a Guarantor pursuant to the terms of Section 9.8(c) provided that if any
such Subsidiary is released, the Real Property shall no longer be considered
Unencumbered Borrowing Base Property, (B) the Company directly or indirectly
owns at least ninety percent (90%) of the issued and outstanding Equity
Interests of such Subsidiary, and (C) such Subsidiary is controlled exclusively
by the Company and/or one or more Wholly Owned Subsidiaries of the Company
(including control over operating activities of such Subsidiary and the ability
of such Subsidiary to dispose of, grant Liens in, or otherwise encumber assets,
incur, repay and prepay Indebtedness, provide Guarantees and make Restricted
Payments, in each case without any requirement for the consent of any other
Person);
(iv)    such Real Property is free of any Liens (other than Permitted Liens of
the type described in Sections 10.5(a), (b), (d), (e), (g), (h) and (j)) or
Negative Pledges;
(v)    such Real Property is free of all material title defects;
(vi)    if such Real Property is subject to an Eligible Ground Lease, then there
is no default by the lessee under the Eligible Ground Lease and such Eligible
Ground Lease is in full force and effect;
(vii)    such Real Property is free of all material structural defects;


--------------------------------------------------------------------------------




(viii)    such Real Property complies in all material respects with all
applicable Environmental Laws and is not subject to any material Environmental
Liabilities;
(ix)    neither all nor any material portion of such Real Property is subject to
any proceeding for the condemnation, seizure or appropriation thereof, nor the
subject of negotiations for sale in lieu thereof;
(x)    such Real Property has not otherwise been removed as an “Unencumbered
Borrowing Base Property” pursuant to the provisions of this Agreement; and
(xi)    the Company has executed and delivered to the holders of Notes all
documents and taken all actions reasonably required by the Required Holders to
confirm the rights created or intended to be created under the Note Documents
and the holders of Notes have received all other evidence and information that
it may reasonably require;
provided that, if any Real Property does not meet all of the foregoing criteria,
then, upon the request of the Company, such Real Property may be included as an
“Unencumbered Borrowing Base Property” with the written consent of the Required
Holders.
“Unencumbered Borrowing Base Value” means the Consolidated Total Asset Value of
the Unencumbered Borrowing Base Properties.
“Unencumbered Leverage Ratio” means, as of any date, the then current
Unencumbered Asset Value divided by the then current Unsecured Indebtedness.
“Unrestricted Cash” means as of any date of determination, all cash of the
Company on such date that (a) does not appear (or would not be required to
appear) as “restricted” on a balance sheet of the Company, (b) is not subject to
a Lien in favor of any Person other than Liens granted to the holders of Notes
and statutory Liens in favor of any depositary bank where such cash is
maintained, (c) does not consist of or constitute “deposits” or sums legally
held by the Company in trust for another Person, (d) is not subject to any
contractual restriction or obligation regarding the payment thereof for a
particular purpose (including insurance proceeds that are required to be used in
connection with the repair, restoration or replacement of any property of the
Company), and (e) is otherwise generally available for use by the Company.
“Unsecured Indebtedness” means, with respect to any Person, all Consolidated
Funded Indebtedness which is not Secured Debt.
“Unsecured Interest Charges” means, as of any date of determination, the greater
of (a) Consolidated Interest Charges on the Unsecured Indebtedness for the most
recently ended


--------------------------------------------------------------------------------




Calculation Period, and (b) the annual amount of implied interest charges on all
Unsecured Indebtedness as of such date of determination utilizing an interest
rate equal to six percent (6.0%) per annum.
“U.S. Economic Sanctions” is defined in Section 5.16(a).
“Wholly‑Owned Subsidiary” means, at any time, any Subsidiary all of the equity
interests (except directors’ qualifying shares) with voting power owned by any
one or more of the Company and the Company’s other Wholly‑Owned Subsidiaries at
such time.






--------------------------------------------------------------------------------




SCHEDULE 2.2


FORM OF SUBSIDIARY GUARANTY


[attached]











SCHEDULE 2.2
(to Note Purchase Agreement)



--------------------------------------------------------------------------------









--------------------------------------------------------------------------------

SUBSIDIARY GUARANTY AGREEMENT
Dated as of December 1, 2015
of
CERTAIN SUBSIDIARIES OF PEBBLEBROOK HOTEL, L.P.



--------------------------------------------------------------------------------











--------------------------------------------------------------------------------




TABLE OF CONTENTS




     SECTION
                                                   HEADING
PAGE


 
 
 
 
 
      SECTION 1. GUARANTY
1


 
 




 
 
      SECTION 2. OBLIGATIONS ABSOLUTE
3


 
 
 
      SECTION 3. WAIVER
 
3


 
 
 
 
 
      SECTION 4. OBLIGATIONS UNIMPAIRED
4


 
 
      SECTION 5. SUBROGATION AND SUBORDINATION
5


 
 
 
 
 
      SECTION 6. REINSTATEMENT OF GUARANTY
6


 
 
 
 
 
      SECTION 7. RANK OF GUARANTY
6


 
 
 
      SECTION 8. REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR
6


 
Section 8.1.   Note Agreement
6


 
 
 
      SECTION 9. TERM OF GUARANTY AGREEMENT
6


 
 
      SECTION 10. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE
 
                              AGREEMENT
6


 
 
 
      SECTION 11. AMENDMENT AND WAIVER
7


 
Section 11.1.  Requirements
7


 
Section 11.2.  Binding Effect
7


 
Section 11.3.  Notes Held by Company, Etc
7


 
 
 
 
 
      SECTION 12. NOTICES
7


 
 
 
 
 
      SECTION 13. MISCELLANEOUS
8


 
Section 13.1.  Successors and Assigns; Joinder
8


 
Section 13.2.  Severability
8


 
Section 13.3.  Construction
8


 
Section 13.4.  Further Assurances
8


 
Section 13.5. Governing Law
8




--------------------------------------------------------------------------------




 
Section 13.6.  Jurisdiction and Process; Waiver of Jury Trial
8



























--------------------------------------------------------------------------------




GUARANTY AGREEMENT
THIS SUBSIDIARY GUARANTY AGREEMENT, dated as of December 1, 2015 (this “Guaranty
Agreement”), is made by each of the undersigned (each a “Guarantor” and,
together with each of the other signatories hereto and any other entities from
time to time parties hereto pursuant to Section 14.1 hereof, the “Guarantors”)
in favor of the Purchasers (as defined below) and the other holders from time to
time of the Notes (as defined below). The Purchasers and such other holders are
herein collectively called the “holders” and individually a “holder.”
PRELIMINARY STATEMENTS:
I.    Pebblebrook Hotel, L.P., a Delaware limited partnership (the “Company”),
and Pebblebrook Hotel Trust, a Maryland real estate investment trust (the
“Parent REIT”), have entered into a Note Purchase and Guarantee Agreement dated
as of November 12, 2015 (as amended, modified, supplemented or restated from
time to time, the “Note Agreement”) with the Persons listed on the signature
pages thereto (the “Purchasers”). Capitalized terms used herein have the
meanings specified in the Note Agreement unless otherwise defined herein.
II.    The Company has authorized the issuance, pursuant to the Note Agreement,
of (i) 4.70% Senior Notes, Series A, due December 1, 2023 in the aggregate
principal amount of $60,000,000 and (ii) 4.93% Senior Notes, Series B, due
December 1 2025 in the aggregate principal amount of $40,000,000 (collectively,
the “Initial Notes”). The Initial Notes and any other Notes that may from time
to time be issued pursuant to the Note Agreement (including any notes issued in
substitution for any of the Notes) are herein collectively called the “Notes”
and individually a “Note”.
III.    It is a condition to the Agreement of the Purchasers to purchase the
Notes that this Guaranty Agreement shall have been executed and delivered by
each Guarantor and shall be in full force and effect.
IV.    Each Guarantor will receive direct and indirect benefits from the
financing arrangements contemplated by the Note Agreement. Each Guarantor has
determined that the incurrence of such obligations is in the best interests of
such Guarantor.
NOW THEREFORE, in order to induce, and in consideration of the purchase of the
Notes by each of the Purchasers and in compliance with the Note Agreement, each
Guarantor hereby covenants and agrees with, and represents and warrants to each
of the holders as follows:
SECTION 1.
GUARANTY.

Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors guarantees to each holder, the due and punctual
payment in full of (a) the principal of, Make-Whole Amount, if any, and interest
on (including, without limitation, interest accruing after the filing of any
petition in bankruptcy, or the commencement of any insolvency, reorganization or
like proceeding, whether or not a claim for post-filing or post-petition
interest is allowed in such


--------------------------------------------------------------------------------




proceeding), and any other amounts due under, the Notes when and as the same
shall become due and payable (whether at stated maturity or by required or
optional prepayment or by acceleration or otherwise) and (b) any other sums
which may become due under the terms and provisions of the Notes, the Note
Agreement or any other instrument referred to therein) all such obligations
described in clauses (a) and (b) above are herein called the “Guaranteed
Obligations”). The guaranty in the preceding sentence is an absolute, present
and continuing guaranty of payment and not of collectibility and is in no way
conditional or contingent upon any attempt to collect from the Company or any
other guarantor of the Notes (including, without limitation, any other Guarantor
hereunder) or upon any other action, occurrence or circumstance whatsoever. In
the event that the Company shall fail so to pay any of such Guaranteed
Obligations, each Guarantor agrees to pay the same when due to the holders
entitled thereto, without demand, presentment, protest or notice of any kind, in
lawful money of the United States of America, pursuant to the requirements for
payment specified in the Notes and the Note Agreement. Each default in payment
of any of the Guaranteed Obligations shall give rise to a separate cause of
action hereunder and separate suits may be brought hereunder as each cause of
action arises. Each Guarantor agrees that the Notes issued in connection with
the Note Agreement may (but need not) make reference to this Guaranty Agreement.
Each Guarantor agrees to pay and to indemnify and save each holder harmless from
and against any damage, loss, cost or expense (including attorneys’ fees) which
such holder may incur or be subject to as a consequence, direct or indirect, of
(x) any breach by such Guarantor, by any other Guarantor or by the Company of
any warranty, covenant, term or condition in, or the occurrence of any default
under, this Guaranty Agreement, the Notes, the Note Agreement or any other
instrument referred to therein, together with all expenses resulting from the
compromise or defense of any claims or liabilities arising as a result of any
such breach or default, (y) any legal action commenced to challenge the validity
or enforceability of this Guaranty Agreement, the Notes, the Note Agreement or
any other instrument referred to therein and (z) enforcing or defending (or
determining whether or how to enforce or defend) the provisions of this Guaranty
Agreement.
Each Guarantor hereby acknowledges and agrees that such Guarantor’s liability
hereunder is joint and several with the other Guarantors and any other Person(s)
who may guarantee the obligations and Indebtedness under and in respect of the
Notes and the Note Agreement.
Notwithstanding the foregoing provisions or any other provision of this Guaranty
Agreement, the Purchasers (on behalf of themselves and their successors and
assigns) and each Guarantor hereby agree that if at any time the Guaranteed
Obligations exceed the Maximum Guaranteed Amount determined as of such time with
regard to such Guarantor, then this Guaranty Agreement shall be automatically
amended to reduce the Guaranteed Obligations to the Maximum Guaranteed Amount.
Such amendment shall not require the written consent of any Guarantor or any
holder and shall be deemed to have been automatically consented to by each
Guarantor and each holder. Each Guarantor agrees that the Guaranteed Obligations
may at any time exceed the Maximum Guaranteed Amount without affecting or
impairing the obligation of such Guarantor. “Maximum Guaranteed Amount” means as
of the date of determination with respect to a Guarantor, the lesser of (a) the
amount of the Guaranteed Obligations outstanding on such date and (b) the
maximum amount that would not render such Guarantor’s liability under this
Guaranty Agreement


--------------------------------------------------------------------------------




subject to avoidance under Section 548 of the United States Bankruptcy Code (or
any successor provision) or any comparable provision of applicable state law.
SECTION 2.
OBLIGATIONS ABSOLUTE.

The obligations of each Guarantor hereunder shall be primary, absolute,
irrevocable and unconditional, irrespective of the validity or enforceability of
the Notes, the Note Agreement or any other instrument referred to therein, shall
not be subject to any counterclaim, setoff, deduction or defense based upon any
claim such Guarantor may have against the Company or any holder or otherwise,
and shall remain in full force and effect without regard to, and shall not be
released, discharged or in any way affected by, any circumstance or condition
whatsoever (whether or not such Guarantor shall have any knowledge or notice
thereof), including, without limitation: (a) any amendment to, modification of,
supplement to or restatement of the Notes, the Note Agreement or any other
instrument referred to therein (it being agreed that the obligations of each
Guarantor hereunder shall apply to the Notes, the Note Agreement or any such
other instrument as so amended, modified, supplemented or restated) or any
assignment or transfer of any thereof or of any interest therein, or any
furnishing, acceptance or release of any security for the Notes or the addition,
substitution or release of any other Guarantor or any other entity or other
Person primarily or secondarily liable in respect of the Guaranteed Obligations;
(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of the Notes, the Note Agreement or any other instrument referred
to therein; (c) any bankruptcy, insolvency, arrangement, reorganization,
readjustment, composition, liquidation or similar proceeding with respect to the
Company or its property; (d) any merger, amalgamation or consolidation of any
Guarantor or of the Company into or with any other Person or any sale, lease or
transfer of any or all of the assets of any Guarantor or of the Company to any
Person; (e) any failure on the part of the Company for any reason to comply with
or perform any of the terms of any other agreement with any Guarantor; (f) any
failure on the part of any holder to obtain, maintain, register or otherwise
perfect any security; or (g) any other event or circumstance which might
otherwise constitute a legal or equitable discharge or defense of a guarantor
(whether or not similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or
reimbursement rights any Guarantor may otherwise have. Each Guarantor covenants
that its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.
SECTION 3.
WAIVER.

Each Guarantor unconditionally waives to the fullest extent permitted by law,
(a) notice of acceptance hereof, of any action taken or omitted in reliance
hereon and of any default by the Company in the payment of any amounts due under
the Notes, the Note Agreement or any other instrument referred to therein, and
of any of the matters referred to in Section 2 hereof, (b) all notices which may
be required by statute, rule of law or otherwise to preserve any of the rights
of any holder against such Guarantor, including, without limitation, presentment
to or demand for payment from the Company or any Guarantor with respect to any
Note, notice to the Company or to any Guarantor of default or protest for
nonpayment or dishonor and the filing of claims with a court in the event of the
bankruptcy of the Company, (c) any right to require any holder to enforce,
assert or exercise


--------------------------------------------------------------------------------




any right, power or remedy including, without limitation, any right, power or
remedy conferred in the Note Agreement or the Notes, (d) any requirement for
diligence on the part of any holder and (e) any other act or omission or thing
or delay in doing any other act or thing which might in any manner or to any
extent vary the risk of such Guarantor or otherwise operate as a discharge of
such Guarantor or in any manner lessen the obligations of such Guarantor
hereunder.
SECTION 4.
OBLIGATIONS UNIMPAIRED.

Each Guarantor authorizes the holders, without notice or demand to such
Guarantor or any other Guarantor and without affecting its obligations
hereunder, from time to time: (a) to renew, compromise, extend, accelerate or
otherwise change the time for payment of, all or any part of the Notes, the Note
Agreement or any other instrument referred to therein; (b) to change any of the
representations, covenants, events of default or any other terms or conditions
of or pertaining to the Notes, the Note Agreement or any other instrument
referred to therein, including, without limitation, decreases or increases in
amounts of principal, rates of interest, the Make-Whole Amount or any other
obligation; (c) to take and hold security for the payment of the Notes, the Note
Agreement or any other instrument referred to therein, for the performance of
this Guaranty Agreement or otherwise for the Indebtedness guaranteed hereby and
to exchange, enforce, waive, subordinate and release any such security; (d) to
apply any such security and to direct the order or manner of sale thereof as the
holders in their sole discretion may determine; (e) to obtain additional or
substitute endorsers or guarantors or release any other Guarantor or any other
Person or entity primarily or secondarily liable in respect of the Guaranteed
Obligations; (f) to exercise or refrain from exercising any rights against the
Company, any Guarantor or any other Person; and (g) to apply any sums, by
whomsoever paid or however realized, to the payment of the Guaranteed
Obligations and all other obligations owed hereunder. The holders shall have no
obligation to proceed against any additional or substitute endorsers or
guarantors or to pursue or exhaust any security provided by the Company, such
Guarantor or any other Guarantor or any other Person or to pursue any other
remedy available to the holders.
If an event permitting the acceleration of the maturity of the principal amount
of any Notes shall exist and such acceleration shall at such time be prevented
or the right of any holder to receive any payment on account of the Guaranteed
Obligations shall at such time be delayed or otherwise affected by reason of the
pendency against the Company, any Guarantor or any other guarantors of a case or
proceeding under a bankruptcy or insolvency law, such Guarantor agrees that, for
purposes of this Guaranty Agreement and its obligations hereunder, the maturity
of such principal amount shall be deemed to have been accelerated with the same
effect as if the holder thereof had accelerated the same in accordance with the
terms of the Note Agreement, and such Guarantor shall forthwith pay such
accelerated Guaranteed Obligations.
SECTION 5.
SUBROGATION AND SUBORDINATION.

(a)    Each Guarantor will not exercise any rights which it may have acquired by
way of subrogation under this Guaranty Agreement, by any payment made hereunder
or otherwise, or accept any payment on account of such subrogation rights, or
any rights of reimbursement, contribution or indemnity or any rights or recourse
to any security for the Notes or this Guaranty


--------------------------------------------------------------------------------




Agreement unless and until all of the Guaranteed Obligations shall have been
indefeasibly paid in full in cash.
(b)    Each Guarantor hereby subordinates the payment of all Indebtedness and
other obligations of the Company or any other guarantor of the Guaranteed
Obligations owing to such Guarantor, whether now existing or hereafter arising,
including, without limitation, all rights and claims described in clause (a) of
this Section 5, to the indefeasible payment in full in cash of all of the
Guaranteed Obligations. If the Required Holders so request, any such
Indebtedness or other obligations shall be enforced and performance received by
such Guarantor as trustee for the holders and the proceeds thereof shall be paid
over to the holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of any Guarantor under this Guaranty
Agreement.
(c)    If any amount or other payment is made to or accepted by any Guarantor in
violation of any of the preceding clauses (a) and (b) of this Section 5, such
amount shall be deemed to have been paid to such Guarantor for the benefit of,
and held in trust for the benefit of, the holders and shall be paid over to the
holders promptly, in the form received (together with any necessary
endorsements) to be applied to the Guaranteed Obligations, whether matured or
unmatured, as may be directed by the Required Holders, but without reducing or
affecting in any manner the liability of such Guarantor under this Guaranty
Agreement.
(d)    Each Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated by the Note Agreement and
that its agreements set forth in this Guaranty Agreement (including this
Section 5) are knowingly made in contemplation of such benefits.
(e)    Each Guarantor hereby agrees that, to the extent that a Guarantor shall
have paid an amount hereunder to any holder that is greater than the net value
of the benefits received, directly or indirectly, by such paying Guarantor as a
result of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 5(a) and 5(b), be
entitled to contribution from any Guarantor that has not paid its Proportionate
Share of the Guaranteed Obligations. Any amount payable as a contribution under
this Section 5(e) shall be determined as of the date on which the related
payment is made by such Guarantor seeking contribution and each Guarantor
acknowledges that the right to contribution hereunder shall constitute an asset
of such Guarantor to which such contribution is owed. Notwithstanding the
foregoing, the provisions of this Section 5(e) shall in no respect limit the
obligations and liabilities of any Guarantor to the holders of the Notes
hereunder or under the Notes, the Note Agreement or any other document,
instrument or agreement executed in connection therewith, and each Guarantor
shall remain jointly and severally liable for the full payment and performance
of the Guaranteed Obligations.


--------------------------------------------------------------------------------




SECTION 6.
REINSTATEMENT OF GUARANTY.

This Guaranty Agreement shall continue to be effective, or be reinstated, as the
case may be, if and to the extent at any time payment, in whole or in part, of
any of the sums due to any holder on account of the Guaranteed Obligations is
rescinded or must otherwise be restored or returned by a holder upon the
insolvency, bankruptcy, dissolution, liquidation or reorganization of the
Company or any other guarantors, or upon or as a result of the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to the Company or any other guarantors or any part of its or their property, or
otherwise, all as though such payments had not been made.
SECTION 7.
RANK OF GUARANTY.

Each Guarantor will ensure that its payment obligations under this Guaranty
Agreement will at all times rank at least pari passu, without preference or
priority, with all other unsecured and unsubordinated Indebtedness of such
Guarantor now or hereafter existing.
SECTION 8.
REPRESENTATIONS AND WARRANTIES OF EACH GUARANTOR.

Each Guarantor represents and warrants to each holder as follows:
Section 8.1.    Note Agreement. The representations and warranties in the Note
Agreement related to the Guarantors are true and correct on and as of the date
hereof.
SECTION 9.
TERM OF GUARANTY AGREEMENT.

Unless a Guarantor is released pursuant to the conditions in Section 9.8 to the
Note Agreement, this Guaranty Agreement and all guarantees, covenants and
agreements of the Guarantors contained herein shall continue in full force and
effect and shall not be discharged until such time as all of the Guaranteed
Obligations and all other obligations hereunder shall be indefeasibly paid in
full in cash and shall be subject to reinstatement pursuant to Section 6.
SECTION 10.
SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein and in the Note Agreement
shall survive the execution and delivery of this Guaranty Agreement and may be
relied upon by any subsequent holder, regardless of any investigation made at
any time by or on behalf of any Purchaser or any other holder. All statements
contained in any certificate or other instrument delivered by or on behalf of a
Guarantor pursuant to this Guaranty Agreement shall be deemed representations
and warranties of such Guarantor under this Guaranty Agreement. Subject to the
preceding sentence, this Guaranty Agreement embodies the entire agreement and
understanding between each holder and the Guarantors and supersedes all prior
agreements and understandings relating to the subject matter hereof.


--------------------------------------------------------------------------------




SECTION 11.
AMENDMENT AND WAIVER.

Section 11.1.    Requirements.     Except as otherwise provided in the fourth
paragraph of Section 1 of this Guaranty Agreement, this Guaranty Agreement may
be amended, and the observance of any term hereof may be waived (either
retroactively or prospectively), with (and only with) the written consent of
each Guarantor and the Required Holders, except that no amendment or waiver
(a) of any of the first three paragraphs of Section 1 or any of the provisions
of Section 2, 3, 4, 5, 6, 7, 9 or 11 hereof, or any defined term (as it is used
therein), or (b) which results in the limitation of the liability of any
Guarantor hereunder (except to the extent provided in the fourth paragraph of
Section 1 of this Guaranty Agreement) will be effective as to any holder unless
consented to by such holder in writing.
Section 11.2.    Binding Effect.     Any amendment or waiver consented to as
provided in this Section 11 applies equally to all holders and is binding upon
them and upon each future holder and upon each Guarantor without regard to
whether any Note has been marked to indicate such amendment or waiver. No such
amendment or waiver will extend to or affect any obligation, covenant or
agreement not expressly amended or waived or impair any right consequent
thereon. No course of dealing between a Guarantor and the holder nor any delay
in exercising any rights hereunder or under any Note shall operate as a waiver
of any rights of any holder. As used herein, the term “this Guaranty Agreement”
and references thereto shall mean this Guaranty Agreement as it may be amended,
modified, supplemented or restated from time to time.
Section 11.3.    Notes Held by Company, Etc. Solely for the purpose of
determining whether the holders of the requisite percentage of the aggregate
principal amount of Notes then outstanding approved or consented to any
amendment, waiver or consent to be given under this Guaranty Agreement, or have
directed the taking of any action provided herein to be taken upon the direction
of the holders of a specified percentage of the aggregate principal amount of
Notes then outstanding, Notes directly or indirectly owned by any Guarantor, the
Company or any of their respective Affiliates shall be deemed not to be
outstanding.
SECTION 12.
NOTICES.

All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid). Any such notice must be sent:
(a)    if to any Guarantor, to 7315 Wisconsin Avenue, 1110 W., Bethesda, MD
20814, or such other address as such Guarantor shall have specified to the
holders in writing, or
(b)    if to any holder, to such holder at the addresses specified for such
communications set forth in Schedule A to the Note Agreement, or such other
address as such holder shall have specified to the Guarantors in writing.


--------------------------------------------------------------------------------




SECTION 13.
MISCELLANEOUS.

Section 13.1.    Successors and Assigns; Joinder. All covenants and other
agreements contained in this Guaranty Agreement by or on behalf of any of the
parties hereto bind and inure to the benefit of their respective successors and
assigns whether so expressed or not. It is agreed and understood that any Person
may become a Guarantor hereunder by executing a Guarantor Supplement
substantially in the form of Exhibit A attached hereto and delivering the same
to the Holders. Any such Person shall thereafter be a “Guarantor” for all
purposes under this Guaranty Agreement.
Section 13.2.    Severability. Any provision of this Guaranty Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by
law), not invalidate or render unenforceable such provision in any other
jurisdiction.
Section 13.3.    Construction. Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such express contrary provision) be deemed to excuse compliance with any
other covenant. Whether any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
The section and subsection headings in this Guaranty Agreement are for
convenience of reference only and shall neither be deemed to be a part of this
Guaranty Agreement nor modify, define, expand or limit any of the terms or
provisions hereof. All references herein to numbered sections, unless otherwise
indicated, are to sections of this Guaranty Agreement. Words and definitions in
the singular shall be read and construed as though in the plural and vice versa,
and words in the masculine, neuter or feminine gender shall be read and
construed as though in either of the other genders where the context so
requires.
Section 13.4.    Further Assurances. Each Guarantor agrees to execute and
deliver all such instruments and take all such action as the Required Holders
may from time to time reasonably request in order to effectuate fully the
purposes of this Guaranty Agreement.
Section 13.5.    Governing Law. This Guaranty Agreement shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the law of the State of New York, excluding choice-of-law principles of the law
of such State that would permit the application of the laws of a jurisdiction
other than such State.
Section 13.6.    Jurisdiction and Process; Waiver of Jury Trial. (a) Each
Guarantor irrevocably submits to the non-exclusive jurisdiction of any New York
State or federal court sitting in the Borough of Manhattan, The City of New
York, over any suit, action or proceeding arising out of or relating to this
Guaranty Agreement. To the fullest extent permitted by applicable law, each
Guarantor irrevocably waives and agrees not to assert, by way of motion, as a
defense or


--------------------------------------------------------------------------------




otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
(b)    Each Guarantor consents to process being served by or on behalf of any
holder in any suit, action or proceeding of the nature referred to in
Section 13.6(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 13 or at such other address
of which such holder shall then have been notified pursuant to Section 13. Each
Guarantor agrees that such service upon receipt (i) shall be deemed in every
respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
(c)    Nothing in this Section 13.6 shall affect the right of any holder to
serve process in any manner permitted by law, or limit any right that the
holders may have to bring proceedings against any Guarantor in the courts of any
appropriate jurisdiction or to enforce in any lawful manner a judgment obtained
in one jurisdiction in any other jurisdiction.
(d)    THE GUARANTORS AND THE HOLDERS HEREBY WAIVE TRIAL BY JURY IN ANY ACTION
BROUGHT ON OR WITH RESPECT TO THIS GUARANTY AGREEMENT OR OTHER DOCUMENT EXECUTED
IN CONNECTION HEREWITH.


IN WITNESS WHEREOF, each Guarantor has caused this Guaranty Agreement to be duly
executed and delivered as of the date and year first above written.


--------------------------------------------------------------------------------




HUSKIES OWNER LLC, a Delaware limited
liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: Vice President and Secretary
 
 
 
 
 
GATOR OWNER LLC, a Delaware limited
liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: Vice President and Secretary
 
 
 
 
 
BLUE DEVILS OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: Vice President and Secretary
 
 
 
 
 
RUNNING REBELS OWNER LLC, a
Delaware limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
WOLVERINES OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President







--------------------------------------------------------------------------------




HOOSIERS OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
RAZORBACKS OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
GOLDEN EAGLES OWNER LLC, a
Delaware limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
WOLFPACK OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
HOYAS OWNER LLC, a Delaware limited
liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
MINERS HOTEL OWNER LP, a Delaware
limited partnership
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President





--------------------------------------------------------------------------------




BUCKEYES HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
CRUSADERS HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
DONS HOTEL OWNER LP, a Delaware
limited partnership
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
MENUDO OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
RHCP HOTEL OWNER LP, a Delaware
limited partnership
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
FLATTS OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President





--------------------------------------------------------------------------------




NKOTB OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
BEAVERS OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond Martz
 
Title: President
 
 
 
 
 
PJ OWNER LLC, a Delaware limited liability
company


 
 
 
 
 
By:
 
 
Name: Raymond D. Martz
 
Title: President
 
 
 
 
 
HAZEL OWNER LLC, a Delaware limited
liability company
 
 
 
 
 
By:
 
 
Name: Raymond D. Martz
 
Title: President
 
 
 
 
 
CREEDENCE HOTEL OWNER LP, a
Delaware limited partnership
 
 
 
 
 
By:
 
 
Name: Raymond D. Martz
 
Title: President
 
 
 
 
 
ORANGEMEN OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond D. Martz
 
Title: President





--------------------------------------------------------------------------------




TAR HEEL OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond D. Martz
 
Title: Vice President
 
 
 
 
 
TERRAPINS OWNER LLC, a Delaware
limited liability company
 
 
 
 
 
By:
 
 
Name: Raymond D. Martz
 
Title: President
 
 
 
 
 
PORTLAND HOTEL TRUST, a Maryland
real estate trust




 
 
 
 
 
By:
 
 
Name: Raymond D. Martz
 
Title: Vice President
 
 
 
 
 
Notice Address for such Guarantor :


7315 Wisconsin Avenue, Suite 1100 West
Bethesda, MD 20814



















--------------------------------------------------------------------------------






Exhibit A


GUARANTOR SUPPLEMENT
This Guarantor Supplement (the “Guarantor Supplement”), dated as of [__________,
20__] is made by [__________], a [____________] (the “Additional Guarantor”), in
favor of the holders from time to time of the Notes issued pursuant to the Note
Agreement described below:
PRELIMINARY STATEMENTS:
I.    Pursuant to the Note Purchase and Guarantee Agreement dated as of
November 12, 2015 (as amended, modified, supplemented or restated from time to
time, the “Note Agreement”), by and among Pebblebrook Hotel, L.P. a Delaware
limited partnership (the “Company”) and Pebblebrook Hotel Trust (the “Parent
REIT”), and the Persons listed on the signature pages thereto (the
“Purchasers”), the Company has issued and sold (i) $60,000,000 aggregate
principal amount of its 4.70% Senior Notes, Series A, due December 1, 2023 and
(ii) $40,000,000 aggregate principal amount of its 4.93% Senior Notes, Series B,
due December 1, 2025 (collectively, the “Initial Notes”). The Initial Notes and
any other Notes that may from time to time be issued pursuant to the Note
Agreement (including any notes issued in substitution for any of the Notes) are
herein collectively called the “Notes” and individually a “Note”.
II.    The Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantor Supplement in order to cause the
Additional Guarantor to become a Guarantor under the Guaranty Agreement dated as
of December 1, 2015 executed by [certain Subsidiaries of the Company] (together
with each entity that from time to time becomes a party thereto by executing a
Guarantor Supplement pursuant to Section 13.1 thereof, collectively, the
“Guarantors”) in favor of each holder from time to time of any of the Notes (as
the same may be amended, restated, supplemented or otherwise modified from time
to time, the “Guaranty Agreement”).
III.    The Additional Guarantor has received and will receive substantial
direct and indirect benefits from the Company’s compliance with the terms and
conditions of the Note Agreement and the Notes issued thereunder.
IV.    Capitalized terms used and not otherwise defined herein have the
definitions set forth in the Note Agreement.
Now Therefore, in consideration of the funds advanced to the Company by the
Purchasers under the Note Agreement and to enable the Company to comply with the
terms of the Note Agreement, the Additional Guarantor hereby covenants,
represents and warrants to the holders as follows:


--------------------------------------------------------------------------------




The Additional Guarantor hereby becomes a Guarantor (as defined in the Guaranty
Agreement) for all purposes of the Guaranty Agreement. Without limiting the
foregoing, the Additional Guarantor hereby (a) jointly and severally with the
other Guarantors under the Guaranty Agreement, guarantees to the holders from
time to time of the Notes the prompt payment in full when due (whether at sated
maturity, by acceleration or otherwise) and the full and prompt performance and
observance of all Guaranteed Obligations ( as defined in Section 1 of the
Guaranty Agreement) in the same manner and to the same extent as is provided in
the Guaranty Agreement, (b) accepts and agrees to perform and observe all of the
covenants set forth therein, (c) waives the rights set forth in Section 3 of the
Guaranty Agreement, (d) makes the representations and warranties set forth in
Section 8 of the Guaranty Agreement] and (e) waives the rights, submits to
jurisdiction, and waives service of process as described in Section 13.6 of the
Guaranty Agreement.
Notice of acceptance of this Guarantor Supplement and of the Guaranty Agreement,
as supplemented hereby, is hereby waived by the Additional Guarantor.
The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to Section 12 of the Guaranty Agreement is set
forth below.
IN WITNESS WHEREOF, the Additional Guarantor has caused this Guarantor
Supplement to be duly executed and delivered as of the date and year first above
written.
[NAME OF GUARANTOR]


By:
 
 
Name:
 
Title:
 
 
Notice Address for such Guarantor


 
 
 











--------------------------------------------------------------------------------




DISCLOSURE MATERIALS
Quarterly Financial and Operating Supplement for the Quarters Ended:
        
12-31-14
        
3-31-15    


6-30-15    

SCHEDULE 5.3
(to Note Purchase Agreement)



--------------------------------------------------------------------------------










ORGANIZATION AND OWNERSHIP OF SHARES OF CONSOLIDATED SUBSIDIARIES; AFFILIATES


Subsidiaries:
Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Company and
Subsidiaries
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Pebblebrook Hotel Lessee, Inc.
DE
1000 shares of common stock
98% by Pebblebrook Hotel, L.P., 1% by DC Hotel Trust and 1% by Portland Hotel
Trust
No
None
Pebblebrook Hotel, L.P.
DE
71,855,070 common units and 236,351 LTIP units
99.67% limited partnership interest and .1% general partnership interest by
Pebblebrook Hotel Trust
No
None
DC Hotel Trust
MD
1000 common shares of beneficial interest
100% of common shares by Pebblebrook Hotel, L.P.
No
None
Portland Hotel Trust
MD
1000 common shares of beneficial interest
100% of common shares by Pebblebrook Hotel, L.P.
Yes
None
Tar Heel Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
DoubleTree by Hilton Bethesda
Tar Heel Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Gator Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Grand Hotel Minneapolis
Gator Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Orangemen Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
InterContinental Buckhead


SCHEDULE 5.4
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Company and
Subsidiaries
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Orangemen Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Jayhawk Owner LLC
DE
N/A
100% by DC Hotel Trust
No
None
Jayhawk Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Huskies Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Sir Francis Drake
Huskies Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Terrapins Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Skamania Lodge
Terrapins Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Blue Devils Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Le Méridien Delfina
Blue Devils Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Spartans Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Spartans Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Wildcats Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Wildcats Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Bruins Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None





--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Company and
Subsidiaries
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Bruins Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Razorbacks Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
W Boston
Razorbacks Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Running Rebels Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Hotel Monaco Seattle
Running Rebels Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Wolverines Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Mondrian Los Angeles
Wolverines Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Hoosiers Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Viceroy Miami
Hoosiers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Cardinals Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Cardinals Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Hoyas Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Hotel Zetta
Hoyas Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Wolfpack Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Hotel Vintage Seattle





--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Company and
Subsidiaries
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Wolfpack Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Golden Eagles Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
Hotel Vintage Portland
Golden Eagles Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Miners Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Miners Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Miners Owner LLC
Yes
W Los Angeles – West Beverly Hills
Miners Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Ramblers Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Ramblers Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Ramblers Owner LLC
No
None
Ramblers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Bearcats Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Bearcats Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Bearcats Owner LLC
No
None
Bearcats Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Buckeyes Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None





--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Company and
Subsidiaries
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Buckeyes Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Buckeyes Owner LLC
Yes
The Redbury Los Angeles
Buckeyes Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Golden Bears Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Golden Bears Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Dons Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Dons Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Dons Owner LLC
Yes
Hotel Zephyr Fisherman’s Wharf
Dons Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Crusaders Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
Crusaders Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Crusaders Owner LLC
Yes
The Prescott Hotel
Crusaders Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Beavers Hotel Owner LP
DE
N/A
100% by Pebblebrook Hotel L.P.
Yes
The Nines Portland
Beavers Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Flatts Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
Yes
Union Station Hotel Nashville





--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Company and
Subsidiaries
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Flatts Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Menudo Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
Yes
Westin Colonnade Coral Gables
Menudo Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
NKOTB Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P
Yes
Revere Hotel Boston Common
NKOTB Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
RHCP Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None
RHCP Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by RHCP Owner LLC
Yes
Hotel Palomar Los Angeles Beverly Hills
RHCP Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
PJ Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
None
PJ Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Hazel Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
Yes
LaPlaya Beach & Golf Resort
Hazel Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None
Creedence Owner LLC
DE
N/A
100% by Pebblebrook Hotel, L.P.
No
None





--------------------------------------------------------------------------------




Subsidiary
Jurisdiction
# of ownership interests of each class outstanding
# and percentage of outstanding ownership interests by Parent REIT, Company and
Subsidiaries
Guarantor under Credit Agreement [yes/no]
Borrowing Base Properties owned by such Loan Party
Creedence Hotel Owner LP
DE
N/A
99% by Pebblebrook Hotel L.P.; 1% by Creedence Owner LLC
Yes
The Tuscan Fisherman’s Wharf
Creedence Lessee LLC
DE
N/A
100% by Pebblebrook Hotel Lessee, Inc.
No
None





--------------------------------------------------------------------------------




Other Equity Investments:
1.
Pebblebrook Hotel, L.P. owns the common shares of DC Hotel Trust and there are
125 preferred shareholders holding 100% of the preferred shares of DC Hotel
Trust

2.
Pebblebrook Hotel, L.P. owns the common shares of Portland Hotel Trust and there
are 125 preferred shareholders holding 100% of the preferred shares of Portland
Hotel Trust

3.
Tar Heel Borrower LLC owns 100% of the membership interests of Tar Heel Owner
LLC

4.
Terrapins Owner LLC owns 100% of the membership interests in Skamania Lodge
Furnishings LLC

5.
Spartans Owner LLC owns a 11% membership interests of South 17th Street OwnerCo
Mezzanine, L.P.

6.
Spartans Owner LLC owns 0.1% general partnership interests of South 17th Street
OwnerCo, L.P.

7.
South 17th Street OwnerCo Mezzanine, L.P. owns 99.9% of the limited partnership
interests of South 17th Street OwnerCo, L.P.

8.
Pebblebrook Hotel, L.P. owns 89% of the membership interests of South 17th
Street OwnerCo Mezzanine, L.P.

9.
Spartans Lessee LLC owns 100% of the membership interests of South 17th Street
LeaseCo Mezzanine LLC

10.
South 17th Street LeaseCo Mezzanine LLC owns 100% of the membership interests of
South 17th Street LeaseCo, LP

11.
Wolverines Lessee LLC owns 50% of the membership interests in Sunset Restaurant
LLC

12.
Mondrian Pledgor LLC owns 50% of the membership interests in Sunset Restaurant
LLC

13.
Wolverines Lessee LLC owns 100% of the membership interests in Mondrian Pledgor
LLC

14.
Sunset Restaurant LLC Owns 0.01% of the membership interests in 8440 LLC

15.
Mondrian Pledgor LLC owns 99.99% of the membership interests in 8440 LLC

16.
Cardinals Owner LLC owns 49% of the membership interests in DP Fee Holding Co
LLC

17.
Cardinals Lessee LLC owns 49% of the membership interests in DP Lease Holding
LLC







--------------------------------------------------------------------------------




FINANCIAL STATEMENTS


FORM 10Q as of 9/30/15
FORM 10K as of 12/31/14
(Both are available on the Company’s website and at
http://www.sec.gov/edgar.shtml)







SCHEDULE 5.5
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




EXISTING INDEBTEDNESS


Property
Loan Amount
Interest Rate
Expiration Date
Embassy Suites San Diego*
Hotel Modera*
Hotel Monaco Washington DC*
Argonaut San Francisco*
Sofitel Philadelphia*
$64.79
$23.32
$43.97
$44.29
$47.29


6.28%
5.26%
4.36%
4.25%
3.90%
June 2016
July 2016
February 2017
March 2017
March 2017
Palomar San Francisco*
Manhattan Collection (5 of 6)1*
Dumont NYC*
Westin Gaslamp Quarter*
$26.55
$200.90
$24.50
$77.67


5.94%
3.67%
3.14%
3.69%
September 2017
January 2018
May 2018
January 2020
Facility Term Loan


$300.00


LIBOR + 150-225 bps
January 2020
Credit Facility
5-Year Term Loan
Up to $300.00
$125.00


LIBOR + 150-230 bps
LIBOR + 145-220 bps
January 2020
January 2021
7-Year Term Loan


$100.00


LIBOR + 170-255 bps
April 2022









































* Secured debt.
___________________


1 Represents Pebblebrook's 49% pro rata interest of the existing indebtedness
associated with the Manhattan Collection portfolio.

SCHEDULE 5.15
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




FORM OF SERIES A NOTE
PEBBLEBROOK HOTEL, L.P.
4.70% SENIOR NOTE, SERIES A, DUE DECEMBER 1, 2023
No. AR‑[_____]
 
 
 
[Date]


$[____________]
 
 
 
PPN 70509@ AA5

FOR VALUE RECEIVED, the undersigned, PEBBLEBROOK HOTEL, L.P. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [____________] DOLLARS (or so much thereof as shall not have
been prepaid) on December 1, 2023 (the “Maturity Date”), with interest (computed
on the basis of a 360‑day year of twelve 30‑day months) (a) on the unpaid
balance hereof at the rate of 4.70% per annum from the date hereof, payable
semiannually, on the 1st day of June and December in each year, commencing with
the June or December next succeeding the date hereof, and on the Maturity Date,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, (x) on any overdue payment of interest and (y) during
the continuance of an Event of Default due to a payment default, on such unpaid
balance and on any overdue payment of any Make‑Whole Amount, at a rate per annum
from time to time equal to the greater of (i) 6.70% or (ii) 2.00% over the rate
of interest publicly announced by U.S. Bank, N.A. from time to time in New York,
New York as its “base” or “prime” rate, payable semiannually as aforesaid (or,
at the option of the registered holder hereof, on demand).
In the event the Consolidated Leverage Ratio, as of the last day of any fiscal
quarter, is above 6.50 to 1.00 (but not exceeding 7.00 to 1.00), the applicable
rate of interest per annum of this Note set forth in clause (a) and (b) of the
first paragraph of this Note shall be increased by 0.35% per annum. Changes to
the applicable rate of interest shall be effective as of the first day of the
first calendar month after the date upon which the Parent REIT and the Company
have delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the Consolidated
Leverage Ratio, as of the last day of any fiscal quarter, is above 6.50 to 1.00
(but not exceeding 7.00 to 1.00) until the first day of the first calendar month
after the date upon which the Parent REIT and the Company have delivered the
financial statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase
Agreement and the officer’s certificate pursuant to Section 7.2(a) of the Note
Purchase Agreement evidencing that the Consolidated Leverage Ratio, as of the
last day of any fiscal quarter,  is equal to or less than 6.50 to 1.00.

SCHEDULE 1(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at U.S.
Bank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated November 12, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of the State of New York, excluding choice‑of‑law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.


PEBBLEBROOK HOTEL, L.P.
By
 
 
[Title]









--------------------------------------------------------------------------------




FORM OF SERIES B NOTE
PEBBLEBROOK HOTEL, L.P.
4.93% SENIOR NOTE, SERIES B, DUE DECEMBER 1, 2025
No. BR‑[_____]
 
 
 
[Date]




$[____________]
 
 
 
PPN 70509@ AB3



FOR VALUE RECEIVED, the undersigned, PEBBLEBROOK HOTEL, L.P. (herein called the
“Company”), a corporation organized and existing under the laws of the State of
Delaware, hereby promises to pay to [____________], or registered assigns, the
principal sum of [____________] DOLLARS (or so much thereof as shall not have
been prepaid) on December 1, 2025 (the “Maturity Date”), with interest (computed
on the basis of a 360‑day year of twelve 30‑day months) (a) on the unpaid
balance hereof at the rate of 4.93% per annum from the date hereof, payable
semiannually, on the 1st day of June and December in each year, commencing with
the June or December next succeeding the date hereof, and on the Maturity Date,
until the principal hereof shall have become due and payable, and (b) to the
extent permitted by law, (x) on any overdue payment of interest and (y) during
the continuance of an Event of Default, on such unpaid balance and on any
overdue payment of any Make‑Whole Amount, at a rate per annum from time to time
equal to the greater of (i) 6.93% or (ii) 2.00% over the rate of interest
publicly announced by U.S. Bank, N.A. from time to time in New York, New York as
its “base” or “prime” rate, payable semiannually as aforesaid (or, at the option
of the registered holder hereof, on demand).
In the event the Consolidated Leverage Ratio, as of the last day of any fiscal
quarter, is above 6.50 to 1.00 (but not exceeding 7.00 to 1.00), the applicable
rate of interest per annum of this Note set forth in clause (a) and (b) of the
first paragraph of this Note shall be increased by 0.35% per annum. Changes to
the applicable rate of interest shall be effective as of the first day of the
first calendar month after the date upon which the Parent REIT and the Company
have delivered the financial statements required pursuant to Sections 7.1(a) and
7.1(b) of the Note Purchase Agreement and the officer’s certificate pursuant to
Section 7.2(a) of the Note Purchase Agreement evidencing that the Consolidated
Leverage Ratio, as of the last day of any fiscal quarter, is above 6.50 to 1.00
(but not exceeding 7.00 to 1.00) until the first day of the first calendar month
after the date upon which the Parent REIT and the Company have delivered the
financial statements pursuant to Sections 7.1(a) and 7.1(b) of the Note Purchase
Agreement and the officer’s certificate pursuant to Section 7.2(a) of the Note
Purchase Agreement evidencing that the Consolidated Leverage Ratio, as of the
last day of any fiscal quarter,  is equal to or less than 6.50 to 1.00.

SCHEDULE 1(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




Payments of principal of, interest on and any Make‑Whole Amount with respect to
this Note are to be made in lawful money of the United States of America at U.S.
Bank, N.A. or at such other place as the Company shall have designated by
written notice to the holder of this Note as provided in the Note Purchase
Agreement referred to below.
This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to the Note Purchase Agreement, dated November 12, 2015 (as from time
to time amended, the “Note Purchase Agreement”), between the Company and the
respective Purchasers named therein and is entitled to the benefits thereof.
Each holder of this Note will be deemed, by its acceptance hereof, to have
(i) agreed to the confidentiality provisions set forth in Section 20 of the Note
Purchase Agreement and (ii) made the representation set forth in Section 6.2 of
the Note Purchase Agreement. Unless otherwise indicated, capitalized terms used
in this Note shall have the respective meanings ascribed to such terms in the
Note Purchase Agreement.
This Note is a registered Note and, as provided in the Note Purchase Agreement,
upon surrender of this Note for registration of transfer accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for a like
principal amount will be issued to, and registered in the name of, the
transferee. Prior to due presentment for registration of transfer, the Company
may treat the person in whose name this Note is registered as the owner hereof
for the purpose of receiving payment and for all other purposes, and the Company
will not be affected by any notice to the contrary.
This Note is subject to optional prepayment, in whole or from time to time in
part, at the times and on the terms specified in the Note Purchase Agreement,
but not otherwise.
If an Event of Default occurs and is continuing, the principal of this Note may
be declared or otherwise become due and payable in the manner, at the price
(including any applicable Make‑Whole Amount) and with the effect provided in the
Note Purchase Agreement.
This Note shall be construed and enforced in accordance with, and the rights of
the Company and the holder of this Note shall be governed by, the law of the
State of the State of New York, excluding choice‑of‑law principles of the law of
such State that would permit the application of the laws of a jurisdiction other
than such State.
PEBBLEBROOK HOTEL, L.P.
By
 
 
[Title]









--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
TO THE COMPANY
MATTERS TO BE COVERED IN
OPINION OF SPECIAL COUNSEL TO THE COMPANY
(1)    Each of the Company and its Subsidiaries being duly incorporated, validly
existing and in good standing and having requisite corporate power and authority
to issue and sell the Notes and to execute and deliver the documents.
(2)    Each of the Company and its Subsidiaries being duly qualified and in good
standing as a foreign corporation in appropriate jurisdictions.
(3)    Due authorization and execution of the documents and such documents being
legal, valid, binding and enforceable.
(4)    No conflicts with charter documents, laws or other agreements.
(5)    All consents required to issue and sell the Notes and to execute and
deliver the documents having been obtained.
(6)    No litigation questioning validity of documents.
(7)    The Notes not requiring registration under the Securities Act of 1933, as
amended; no need to qualify an indenture under the Trust Indenture Act of 1939,
as amended.
(8)    No violation of Regulations T, U or X of the Federal Reserve Board.
(9)    Company not an “investment company”, or a company “controlled” by an
“investment company”, under the Investment Company Act of 1940, as amended.





Schedule 4.4(a)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




FORM OF OPINION OF SPECIAL COUNSEL
TO THE PURCHASERS
[To Be Provided on a Case by Case Basis]





SCHEDULE 4.4(b)
(to Note Purchase Agreement)

--------------------------------------------------------------------------------




PEBBLEBROOK HOTEL, L.P.
c/o Pebblebrook Hotel Trust
2 Bethesda Metro Center, Suite 1530
Bethesda, MD 20814
INFORMATION RELATING TO PURCHASERS


NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT AND SERIES
OF NOTES TO BE PURCHASED
 
Series A
Series B
MASSACHUSETTS MUTUAL LIFE INSURANCE
 COMPANY
c/o Babson Capital Management LLC
1500 Main Street - Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189
$23,800,000
$21,800,000



Payments
All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as Pebblebrook Hotel, L.P., 4.70% Senior Notes, Series A, due 2023,
PPN 70509@ AA5 and/or 4.93% Senior Notes, Series B, due 2025, PPN 70509@ AB3,
interest and principal), to:


MassMutual
Citibank
New York, New York
ABA # 021000089
Acct #    30510685
RE: Description of security, cusip, principal and interest split


With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).



SCHEDULE B
(to Note Purchase Agreement)

--------------------------------------------------------------------------------






Registration of Securities
All securities should be registered to Massachusetts Mutual Life Insurance
Company and sent via overnight mail to:


Steven J. Katz , Counsel
Babson Capital Management LLC
1500 Main Street, Suite 2800
Springfield, MA 01115-5189
Telephone: 413-226-1059
Facsimile: 413-226-2059
E-mail: skatz@babsoncapital.com


Notices
Send Communications and Notices to
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115-5189


Electronic Delivery of Financials and other information to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115-5189


With notification to:
1. privateplacements@babsoncapital.com
2.  rrichards@babsoncapital.com
Send Notices on Payments to
Massachusetts Mutual Life Insurance Company
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino


With a copy to:
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115


Tax Identification No.   04-1590850 (MassMutual)
DTTP No.: 13/M/63867/DTTP





















--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT AND SERIES
OF NOTES TO BE PURCHASED
 
Series A
Series B
MASSMUTUAL ASIA LIMITED
c/o Babson Capital Management LLC
1500 Main Street - Suite 2200
P.O. Box 15189
Springfield, MA 01115-5189
$2,200,000
$2,200,000



Payments
All payments on account of the Note shall be made by crediting in the form of
bank wire transfer of Federal or other immediately available funds, (identifying
each payment as Pebblebrook Hotel, L.P., 4.70% Senior Notes, Series A, due 2023,
PPN 70509@ AA5 and/or 4.93% Senior Notes, Series B, due 2025, PPN 70509@ AB3,
interest and principal), to:


Gerlach & Co.
Citibank, N.A.
ABA Number 021000089
Concentration Account 36112805
FFC: MassMutual Asia 849195
Name of Security/CUSIP Number


With advice of payment to the Treasury Operations Liquidity Management
Department at Massachusetts Mutual Life Insurance Company at
mmincometeam@massmutual.com or (413) 226-4295 (facsimile).


Registration of Securities


All securities should be registered in Citibank’s nominee name of Gerlach & Co.
and sent to the following address:


For delivery by mail or overnight courier:


Citibank NA
399 Park Avenue
Level B Vault
New York, NY 10022
Acct. #849195








--------------------------------------------------------------------------------






Notices


Send Communications and Notices to
MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115-5189


Electronic Delivery of Financials and other information to:
MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115-5189


With notification to:
1. privateplacements@babsoncapital.com
2. rrichards@babsoncapital.com




Send Notices on Payments to
MassMutual Asia Limited
Treasury Operations Liquidity Management
1295 State Street
Springfield, MA 01111
Attn: Janelle Tarantino


With a copy to:
MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street - Suite 2200
PO Box 15189
Springfield, MA 01115
3. Send Corporate Action Notification to:
Citigroup Global Securities Services
Attn: Corporate Action Dept
3800 Citibank Center Tampa
Building B Floor 3
Tampa, FL 33610-9122
 

























--------------------------------------------------------------------------------








NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT AND SERIES
OF NOTES TO BE PURCHASED
 
Series A
Series B
ALLIANZ LIFE INSURANCE COMPANY OF NORTH AMERICA
c/o Allianz Investment Management
Attention: Private Placements
55 Greens Farms Road
Westport, Connecticut 06880
Phone: (203) 293-1900
E-mail: ppt@allianzlife.com
$25,000,000
$0



Payments


All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


MAC & CO., LLC
The Bank of New York Mellon
ABA # 011001234
SWIFT Code: BSDTUS33
BNY Mellon Account No. AZAF6700422
DDA 0000125261
Cost Center 1253
Re:
Pebblebrook Hotel, L.P., 4.70% Senior Notes, Series A, due 2023, PPN 70509@ AA5

Due Date and Application (as among principal, make whole and interest) of the
payment being made:


For Credit to Portfolio Account: AZL Special Investments AZAF6700422
Address for Notices Related to Payments


Allianz Life Insurance Company of North America
c/o Allianz Investment Management
Attn: Private Placements
55 Greens Farms Road
Westport, Connecticut 06880
Phone: 203-293-1900
Email: PPT@allianzlife.com


With a copy to:
Kathy Muhl
Supervisor - Income Group
The Bank of New York Mellon






--------------------------------------------------------------------------------






Three Mellon Center - Room 153-1818
Pittsburgh, Pennsylvania 15259
Phone: 412-234-5192
Email: kathy.muhl@bnymellon.com
Address for All Other Notices:


Allianz Life Insurance Company of North America
c/o Allianz Investment Management
Attn: Private Placements
55 Greens Farms Road
Westport, Connecticut 06880
Phone: 203-293-1900
Email: PPT@allianzlife.com
Name of Nominee in which Notes are to be issued: MAC & CO., LLC
Taxpayer I.D. Number: 41-1366075
Double Tax Treaty Passport Number (DTTP): 13/A/312524/DTTP
Delivery of Notes:


The Depository Trust Company
570 Washington Blvd. - 5th Flr.
Jersey City, NJ 07310
Attn: BNY Mellon / Branch Deposit Department


For Credit to: Allianz Life Insurance Company of North America,
AZL Special Investments AZAF6700422












--------------------------------------------------------------------------------






NAME AND ADDRESS OF PURCHASER
PRINCIPAL AMOUNT AND SERIES
OF NOTES TO BE PURCHASED
 
Series A
Series B
THE GUARDIAN LIFE INSURANCE COMPANY OF AMERICA
7 Hanover Square
New York, NY 10004-2616
Attn: Timothy Powell
            Investment Department 9-A
Email: timothy_powell@glic.com
$9,000,000
$16,000,000



Notes to be registered in the name of: The Guardian Life Insurance Company of
America
TAX ID NO. 13-5123390


And deliver to:


JP Morgan Chase Bank, N.A.
4 Chase Metrotech Center - 3rd Floor
Brooklyn, NY 11245-0001


Reference A/C #G05978, Guardian Life


Payment by wire to:


JP Morgan Chase
FED ABA #021000021
Chase/NYC/CTR/BNF
A/C 900-9-000200
Reference A/C #G05978, Guardian Life, CUSIP # 70509@ AA5 (Series A) and/or
70509@ AB3 (Series B), Pebblebrook Hotel, L.P.


Address for all communications and notices:


The Guardian Life Insurance Company of America
7 Hanover Square
New York, NY 10004-2616
Attn: Timothy Powell
Investment Department 9-A
FAX # (212) 919-2658
Email address: timothy_powell@glic.com








